Exhibit 10.4





______________________________________________________________________________
Loan No: 31-0918346




LOAN AGREEMENT




Dated as of April 15, 2013


Between


COLE MT SAN JOSE CA, LP, a Delaware limited partnership
as Borrower


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lender
___________________________________________________________________________



















































--------------------------------------------------------------------------------



Table of Contents


Page




ARTICLE 1
DEFINITIONS; PRINCIPLES OF
CONSTRUCTION.........................................1

Section 1.1
Definitions    ................................................................................................1

Section 1.2
Principles of
Construction    ....................................................................15

ARTICLE 2
GENERAL
TERMS.................................................................................................................15

Section 2.1
The
Loan..................................................................................................15

Section 2.2
Disbursement to
Borrower.......................................................................15

Section 2.3
The Note and the other Loan
Documents................................................15

Section 2.4
Intentionally
Omitted...............................................................................15

Section 2.5
Interest
Rate.............................................................................................15

Section 2.6
Loan
Payments........................................................................................16

Section 2.7
Prepayments............................................................................................17

Section 2.8
Intentionally
Omitted..............................................................................18

Section 2.9
Intentionally
Omitted..............................................................................18

Section 2.10
Release....................................................................................................18

ARTICLE 3
REPRESENTATIONS AND
WARRANTIES.....................................................19

Section 3.1
Legal Status and
Authority......................................................................19

Section 3.2
Validity of
Documents.............................................................................19

Section 3.3
Litigation.................................................................................................19

Section 3.4
Agreements..............................................................................................19

Section 3.5
Financial
Condition.................................................................................20

Section 3.6
Disclosure................................................................................................20

Section 3.7
No Plan
Assets........................................................................................20

Section 3.8
Not a Foreign
Person..............................................................................20

Section 3.9
Business
Purposes...................................................................................20

Section 3.10
Borrower
Information.............................................................................20

Section 3.11
Status of
Property....................................................................................21

Section 3.12
Financial
Information..............................................................................22

Section 3.13
Condemnation.........................................................................................22

Section 3.14
Separate
Lots...........................................................................................23

Section 3.15
Insurance.................................................................................................23

Section 3.16
Use of
Property.......................................................................................23

Section 3.17
Leases and Rent
Roll..............................................................................23

Section 3.18
Filing and Recording
Taxes....................................................................23


ii

--------------------------------------------------------------------------------



Section 3.19
Management
Agreement.........................................................................24

Section 3.20
Illegal
Activity/Forfeiture.......................................................................24

Section 3.21
Taxes.......................................................................................................24

Section 3.22
Permitted
Encumbrances........................................................................24

Section 3.23
Third Party
Representations...................................................................24

Section 3.24
Non-Consolidation Opinion
Assumptions..............................................24

Section 3.25
Federal Reserve
Regulations..................................................................24

Section 3.26
Investment Company
Act.......................................................................24

Section 3.27
Fraudulent
Conveyance..........................................................................25

Section 3.28
Embargoed
Person..................................................................................25

Section 3.29
Patriot
Act...............................................................................................26

Section 3.30
Organizational
Chart...............................................................................26

Section 3.31
Bank Holding
Company..........................................................................26

Section 3.32
No Breach of Fiduciary
Duty..................................................................26

Section 3.33
Property Document
Representations.......................................................26

Section 3.34
No Change in Facts or
Circumstances....................................................26

Section 3.35
Guarantor
Representations.....................................................................27

ARTICLE 4
BORROWER
COVENANTS.............................................................................27

Section 4.1
Existence.................................................................................................27

Section 4.2
Applicable
Law.......................................................................................27

Section 4.3
Maintenance and Use of
Property...........................................................28

Section 4.4
Waste.......................................................................................................28

Section 4.5
Taxes and Other
Charges........................................................................28

Section 4.6
Litigation................................................................................................30

Section 4.7
Access to
Property..................................................................................30

Section 4.8
Notice of
Default....................................................................................30

Section 4.9
Cooperate in Legal
Proceedings.............................................................30

Section 4.10
Performance by
Borrower.......................................................................30

Section 4.11
Awards....................................................................................................30

Section 4.12
Books and
Records.................................................................................30

Section 4.13
Estoppel
Certificates...............................................................................32

Section 4.14
Leases and
Rents....................................................................................33

Section 4.15
Management
Agreement.........................................................................35

Section 4.16
Payment for Labor and
Materials...........................................................36

Section 4.17
Performance of Other
Agreements.........................................................37

Section 4.18
Debt
Cancellation...................................................................................37

Section 4.19
ERISA....................................................................................................37


iii

--------------------------------------------------------------------------------



Section 4.20
No Joint
Assessment..............................................................................38

Section 4.21
Alterations..............................................................................................38

Section 4.22
REA
Covenants.......................................................................................39

Section 4.23
Certificates of
Occupancy.......................................................................39

Section 4.24
Autozone
Violation.................................................................................39

ARTICLE 5
ENTITY
COVENANTS......................................................................................39

Section 5.1
Single Purpose
Entity/Separateness........................................................39

Section 5.2
Independent
Director...............................................................................42

Section 5.3
Compliance
Certificate............................................................................43

Section 5.4
Change of Name, Identity or
Structure...................................................44

Section 5.5
Business and
Operations.........................................................................44

ARTICLE 6
NO SALE OR
ENCUMBRANCE.......................................................................44

Section 6.1
Transfer
Definitions................................................................................44

Section 6.2
No
Sale/Encumbrance............................................................................44

Section 6.3
Permitted Transfers of Equity
Interests..................................................45

Section 6.4
Permitted Property Transfers
(Assumptions).........................................46

Section 6.5
Lender's
Rights.......................................................................................48

ARTICLE 7
INSURANCE; CASUALTY; CONDEMNATION; RESTORATION................49

Section 7.1
Insurance.................................................................................................49

Section 7.2
Casualty..................................................................................................54

Section 7.3
Condemnation.........................................................................................54

Section 7.4
Restoration..............................................................................................54

ARTICLE
8..........................................................................................................................................58
Section 8.1
Completion of Immediate
Repairs..........................................................58

ARTICLE 9
CASH MANAGEMENT
AGREEMENT    ......................................................58

Section 9.1
Cash Management
Agreement................................................................58

Section 9.2
Cash Flow
Sweep...................................................................................59

ARTICLE 10
EVENTS OF DEFAULT;
REMEDIES...............................................................59

Section 10.1
Event of
Default......................................................................................59

Section 10.2
Remedies.................................................................................................61

ARTICLE 11
SECONDARY
MARKET    ................................................................................63

Section 11.1
Securitization..........................................................................................63

Section 11.2
Securitization
Indemnification...............................................................66

Section 11.3
Reserves/Escrows...................................................................................68

Section 11.4
Servicer...................................................................................................68

Section 11.5
Rating Agency
Costs..............................................................................68

Section 11.6
Mezzanine
Option    ................................................................................69


iv

--------------------------------------------------------------------------------



Section 11.7
Conversion to Registered
Form..............................................................69

ARTICLE 12
INDEMNIFICATIONS........................................................................................69

Section 12.1
GENERAL
INDEMNIFICATION..........................................................69

Section 12.2
MORTGAGE AND INTANGIBLE TAX AND TRANSFER TAX
INDEMNIFICATION.............................................................................70

Section 12.3
ERISA
INDEMNIFICATION................................................................70

Section 12.4
Duty to Defend, Legal Fees and Other Fees and Expenses....................71

Section 12.5
Survival...................................................................................................71

Section 12.6
Environmental
Indemnity.......................................................................71

ARTICLE 13
EXCULPATION..................................................................................................71

Section 13.1
Exculpation.............................................................................................71

Section 13.2
Survival..................................................................................................74

ARTICLE 14
NOTICES............................................................................................................74

Section 14.1
Notices....................................................................................................74

ARTICLE 15
FURTHER
ASSURANCES.................................................................................75

Section 15.1
Replacement
Documents........................................................................75

Section 15.2
Recording of Security Instrument,
etc....................................................75

Section 15.3
Further Acts,
etc......................................................................................76

Section 15.4
Changes in Tax, Debt, Credit and Documentary Stamp Laws................76

ARTICLE 16
WAIVERS............................................................................................................76

Section 16.1
Remedies Cumulative;
Waivers..............................................................76

Section 16.2
Modification, Waiver in
Writing.............................................................77

Section 16.3
Delay Not a
Waiver.................................................................................77

Section 16.4
Waiver of Trial by
Jury...........................................................................77

Section 16.5
Waiver of
Notice.....................................................................................77

Section 16.6
Remedies of
Borrower............................................................................78

Section 16.7
Marshalling and Other
Matters...............................................................78

Section 16.8
Waiver of Statute of
Limitations.............................................................78

Section 16.9
Waiver of
Counterclaim..........................................................................78

Section 16.10
Sole Discretion of
Lender.......................................................................78

ARTICLE 17
MISCELLANEOUS............................................................................................78

Section 17.1
Survival...................................................................................................78

Section 17.2
Governing
Law.......................................................................................79

Section 17.3
Headings.................................................................................................80

Section 17.4
Severability.............................................................................................80

Section 17.5
Preferences.............................................................................................80

Section 17.6
Expenses.................................................................................................80


v

--------------------------------------------------------------------------------



Section 17.7
Cost of
Enforcement...............................................................................81

Section 17.8
Exhibits and Schedules
Incorporated.....................................................81

Section 17.9
Offsets, Counterclaims and
Defenses.....................................................82

Section 17.10
No Joint Venture or Partnership; No Third Party Beneficiaries.............82

Section 17.11
Publicity;
Confidentiality........................................................................83

Section 17.12
Conflict; Construction of Documents;
Reliance.....................................83

Section 17.13
Entire
Agreement....................................................................................84

Section 17.14
Liability...................................................................................................84

Section 17.15
Duplicate Originals;
Counterparts..........................................................84



SCHEDULES AND EXHIBITS
Schedule I    Organizational Chart
Schedule II    Description of REA's
Schedule III    Immediate Repairs

vi

--------------------------------------------------------------------------------



LOAN AGREEMENT
THIS LOAN AGREEMENT, dated as of April 15, 2013 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), between
WELLS FARGO BANK, NATIONAL ASSOCIATION, having an address at Wells Fargo Center,
1901 Harrison Street, 2nd Floor, Oakland, California 94612 (together with its
successors and/or assigns, “Lender”), and COLE MT SAN JOSE CA, LP, a Delaware
limited partnership, having an address c/o Cole Real Estate Investments, 2325
East Camelback Road, Suite 1100, Phoenix, Arizona 85016 (together with its
successors and/or assigns, “Borrower”).
RECITALS:
Borrower desires to obtain the Loan (defined below) from Lender.
Lender is willing to make the Loan to Borrower, subject to and in accordance
with the terms of this Agreement and the other Loan Documents (defined below).
In consideration of the making of the Loan by Lender and the covenants,
agreements, representations and warranties set forth in this Agreement, the
parties hereto hereby covenant, agree, represent and warrant as follows:
ARTICLE 1


DEFINITIONS; PRINCIPLES OF CONSTRUCTION


Section 1.1    Definitions.


For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:
“30/360 Basis” means on the basis of a 360-day year consisting of 12 months of
30 days each.
“Acceptable Delaware LLC” shall mean a limited liability company formed under
Delaware law which (i) has at least one springing member, which, upon the
dissolution of all of the members or the withdrawal or the disassociation of all
of the members from such limited liability company, shall immediately become the
sole member of such limited liability company, and (ii) otherwise meets the
Rating Agency criteria then applicable to such entities.
“Accounts” shall have the meaning set forth in the Cash Management Agreement.
“Accrued Interest” shall have the meaning set forth in Section 2.6(b) hereof.
“Act” shall have the meaning set forth in Section 5.1(c) hereof.
“Actual/360 Basis” means on the basis of a 360-day year and charged on the basis
of actual days elapsed for any whole or partial month in which interest is being
calculated.
“Actual Debt Service Coverage Ratio” shall mean as of the last day of the
calendar month immediately preceding the applicable date of calculation, the
quotient obtained by dividing (1) the Underwritable Cash Flow by (2) the
aggregate amount of Debt Service which would be due for the twelve (12) month
period immediately preceding the date of calculation.



--------------------------------------------------------------------------------



“Adjusted Interest Rate” shall mean a rate per annum equal to the greater of (a)
the Initial Interest Rate plus five percent (5%) and (b) the sum of (i) the
greater of (x) the offer side on the Anticipated Repayment Date of the Ten Year
Swap Yield as displayed electronically on Telerate Page 19901 on Dow Jones
Telerate, Inc., Bloomberg Financial Markets, or another recognized source of
financial market information selected by Lender and (y) the Treasury Rate as of
the Anticipated Repayment Date, and (ii) five hundred basis points (500 bps).
“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person.
“Affiliated Manager” shall mean any managing agent of the Property that is an
Affiliate of Borrower, Guarantor or any SPE Component Entity (if any).
“ALTA” shall mean American Land Title Association, or any successor thereto.
“Alteration Threshold” shall mean an amount equal to four percent (4%) of the
outstanding principal balance of the Loan.
“Annual Budget” shall have the meaning set forth in Section 4.12(a)(v) hereof.
“Anticipated Repayment Date” shall mean May 1, 2023.
“Applicable Interest Rate” shall mean (i) prior to the Anticipated Repayment
Date, the Initial Interest Rate and (ii) on and after the Anticipated Repayment
Date, the Adjusted Interest Rate.
“Applicable Law” shall mean all applicable federal, state, county, municipal and
other governmental statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions of Governmental Authorities affecting
Borrower or the Property or any part thereof, or the construction, use,
alteration or operation thereof, or any part thereof, whether now or hereafter
enacted and in force, including, without limitation, the Americans with
Disabilities Act of 1990, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to
Borrower, at any time in force affecting Borrower or the Property or any part
thereof, including, without limitation, any which may (i) require repairs,
modifications or alterations in or to the Property or any part thereof, or (ii)
in any way limit the use and enjoyment thereof.
“Appraisal” shall mean an appraisal acceptable to Lender prepared in accordance
with the requirements of FIRREA, prepared by an independent third party
appraiser holding an MAI designation, who is state licensed or state certified
if required under the laws of the state where the Property is located, who meets
the requirements of FIRREA and who otherwise satisfies the Prudent Lender
Standard.
“Approved ID Provider” shall mean each of CT Corporation, Corporation Service
Company, National Registered Agents, Inc., Wilmington Trust Company, Stewart
Management Company and Lord Securities Corporation; provided, that additional
national providers of Independent Directors may be deemed added to the foregoing
hereunder to the extent approved in writing by Lender and the Rating Agencies.
“Assignment of Management Agreement” shall mean that certain Conditional
Assignment of Management Agreement, to be dated the date hereof, among Lender,
Borrower and Manager, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Award” shall mean any compensation paid, or, subject to the terms of any Lease,
payable by any Governmental Authority in connection with a Condemnation in
respect of all or any part of the Property.

2

--------------------------------------------------------------------------------



“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder.
“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.
“Borrower Party” shall mean any Person acting on behalf of or at the direction
of Borrower, Guarantor, SPE Component Entity and/or Operating Partnership.
“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which commercial banks in the State of California are not open for business.
“Cash Management Account” shall have the meaning set forth in the Cash
Management Agreement.
“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, among Lender, Borrower and Manager, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Casualty” shall have the meaning set forth in Section 7.2 hereof.
“Casualty Consultant” shall have the meaning set forth in Section 7.4 hereof.
“Closing Date” shall mean the date of the funding of the Loan.
“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result, or in lieu, of the exercise of the right of
condemnation or eminent domain, of all or any part of the Property, or any
interest therein or right accruing thereto, including any right of access
thereto.
“Constituent Members” shall have the meaning set forth in Section 5.2(b) hereof.
“Control” shall mean the power to direct the management and policies of an
entity, directly or indirectly, whether through the ownership of voting
securities or other beneficial interests, by contract or otherwise.
“Creditors Rights Laws” shall mean any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to its debts
or debtors.
“DBRS” shall mean DBRS, Inc.
“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement or the other Loan Documents, including, without limitation, the
payment of all sums advanced and costs and expenses incurred (including unpaid
or unreimbursed servicing and special servicing fees) by Lender in connection
with the enforcement and/or collection of the Debt or any part thereof pursuant
to the terms of the Loan Documents.
“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal (if applicable) and interest payments under the Note.
“Default” shall mean the occurrence of any event hereunder or under the Note or
the other Loan Documents which, but for the giving of notice or passage of time,
or both, would be an Event of Default.

3

--------------------------------------------------------------------------------



“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate, or (ii) five percent (5%) above the
Applicable Interest Rate.
“Disclosure Document” shall have the meaning set forth in Section 11.2 hereof.
“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.
“Eligible Institution” shall mean (a) a depository institution or trust company
insured by the Federal Deposit Insurance Corporation, (i) the short term
unsecured debt obligations or commercial paper of which are rated at least
“A-1+” (or its equivalent) from each of the Rating Agencies in the case of
accounts in which funds are held for thirty (30) days or less and (ii) the
senior unsecured debt obligations of which are rated at least “AA” (or its
equivalent) from each of the Rating Agencies in the case of accounts in which
funds are held for more than thirty (30) days or (b) such other depository
institution otherwise approved by the Rating Agencies from time-to-time.
“Embargoed Person” shall have the meaning set forth in Section 3.28 hereof.
“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Environmental Insurance Policy” shall have the meaning set forth in Section
7.1(a)(xiii) hereof.
“Environmental Laws” shall have the meaning set forth in the Environmental
Indemnity.
“Equity Collateral” shall have the meaning set forth in Section 11.6 hereof.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may heretofore have been or shall be amended, restated, replaced or
otherwise modified.
“Event of Default” shall have the meaning set forth in Section 10.1 hereof.
“Exchange Act” shall have the meaning set forth in Section 11.2 hereof.
“Exchange Act Filing” shall mean any filing under or pursuant to the Exchange
Act in connection with or relating to a Securitization.
“Exculpated Parties” shall have the meaning set forth in Section 13.1 hereof.
“Fitch” shall mean Fitch, Inc.
“Flood Insurance Acts” shall have the meaning set forth in Section 7.1 hereof.

4

--------------------------------------------------------------------------------



“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.
“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence, having authority over Borrower, Guarantor, Lender and/or
the Property.
“Gross Rents” shall mean an amount computed in accordance with GAAP (or such
other basis of accounting acceptable to Lender and consistently applied) equal
to annual rental income reflected in a current rent roll for all Tenants paying
rent pursuant to Leases which are in full force and effect (whether or not such
Tenant is in occupancy or open for business in its premises), less the annual
rental income for any Tenant in bankruptcy that has not affirmed its Lease in
the applicable bankruptcy proceeding pursuant to a final, non-appealable order
of a court of competent jurisdiction.
“Guarantor” shall mean Cole Credit Property Trust IV, Inc., a Maryland
corporation.
“Guaranty” shall mean that certain Guaranty of Recourse Obligations executed by
Guarantor and dated as of the date hereof.
“Hazardous Substances” shall have the meaning set forth in the Environmental
Indemnity.
“Immediate Repairs” shall have the meaning set forth in Section 8.1.
“Improvements” shall have the meaning set forth in the granting clause of the
applicable Security Instrument.
“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests, (iv) all
indebtedness guaranteed by such Person, directly or indirectly, (v) all
obligations under leases that constitute capital leases for which such Person is
liable, and (vi) all obligations of such Person under interest rate swaps, caps,
floors, collars and other interest hedge agreements, in each case whether such
Person is liable contingently or otherwise, as obligor, guarantor or otherwise,
or in respect of which obligations such Person otherwise assures a creditor
against loss.
“Indemnified Parties” shall mean (a) Lender, (b) any successor owner or holder
of the Loan or participations in the Loan, (c) any Servicer or prior Servicer of
the Loan, (d) any Investor or any prior Investor in any Securities, (e) any
trustees, custodians or other fiduciaries who hold or who have held a full or
partial interest in the Loan for the benefit of any Investor or other third
party, (f) any receiver or other fiduciary appointed in a foreclosure or other
Creditors Rights Laws proceeding, (g) any officers, directors, shareholders,
partners, members, employees, agents, servants, representatives, contractors,
subcontractors, affiliates or subsidiaries of any and all of the foregoing, and
(h) the heirs, legal representatives, successors and assigns of any and all of
the foregoing (including, without limitation, any successors by merger,
consolidation or acquisition of all or a substantial portion of the Indemnified
Parties' assets and business) in all cases whether during the term of the Loan
or as part of or following a foreclosure of the Loan.
“Independent Director” shall have the meaning set forth in Section 5.2 hereof.

5

--------------------------------------------------------------------------------



“Initial Interest Rate” shall mean a rate per annum equal to 3.8150%.
“Insurance Premiums” shall have the meaning set forth in Section 7.1 hereof.
“Interest Accrual Period” shall mean the period beginning on the first day of
each calendar month during the term of the Loan and ending on (but including)
the last day of such calendar month.
“Interest Shortfall” shall have the meaning set forth in Section 2.7 hereof.
“Investor” shall mean any investor in the Loan (or any portion thereof or
interest therein) in connection with a Securitization of the Loan (or any
portion thereof or interest therein).
“IRS Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time or any successor statute.
“Land” shall have the meaning set forth in the applicable Security Instrument.
“Lease” shall mean any and all leases, subleases, rental agreements, and other
similar agreements providing a comparable right of use, enjoyment or occupancy,
whether or not in writing, of the Land and/or the Improvements heretofore or
hereafter entered into by Borrower (or a predecessor-in-interest to Borrower),
and all extensions, amendments, modifications and supplements thereto, whether
before or after the filing by or against Borrower of any petition for relief
under Creditors Rights Laws.
“Lender” shall have the meaning set forth in the introductory paragraph hereof.
“Liabilities” shall have the meaning set forth in Section 11.2 hereof.
“LLC Agreement” shall have the meaning set forth in Section 5.1(c) hereof.
“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.
“Loan Bifurcation” shall have the meaning set forth in Section 11.1 hereof.
“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instrument, the Environmental Indemnity, the Assignment of Management
Agreement, the Guaranty, the Cash Management Agreement and all other documents
executed and/or delivered by Borrower and/or Guarantor in connection with the
Loan, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.
“Loan-To-Value Ratio” shall mean a percentage calculated by multiplying (i) a
fraction, the numerator of which is the outstanding principal balance of the
Note and the denominator of which is the value of the Property based on a
current Appraisal thereof, by (ii) one hundred (100) percent.
“Lockout Release Date” shall mean June 1, 2017.
“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, costs, expenses, fines, penalties, charges, fees, judgments,
awards, amounts paid in settlement of whatever kind or nature (including but not
limited to reasonable legal fees and other costs of defense).
“Major Lease” shall mean (i) any Lease which, individually or when aggregated
with all other Leases with the same Tenant or its Affiliate, either (A) accounts
for fifteen percent (15%) or more of the total rental

6

--------------------------------------------------------------------------------



income, or (B) demises fifteen percent (15%) or more of the Property's gross
leasable area, (ii) any Lease which contains any option, offer, right of first
refusal or other similar entitlement to acquire all or any portion of the
Property, or (iii) any instrument guaranteeing or providing credit support for
any Lease meeting the requirements of (i) and/or (ii) above.
“Management Agreement” shall mean that certain Property Management and Leasing
Agreement dated as of April 15, 2013, by and between Borrower and Manager,
pursuant to which Manager is to provide management and other services with
respect to the Property or any portion thereof, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, but
only to the extent the same relates to the Property or any portion thereof.
“Manager” shall mean CREI Advisors, LLC, an Arizona limited liability company,
or such other entity selected as the manager of the Property in accordance with
the terms of this Agreement or the other Loan Documents.
“Material Adverse Effect” shall mean a material adverse effect on (i) the
Property, (ii) the business, profits, operations or financial condition of
Borrower, Guarantor or Operating Partnership, taken as a whole, (iii) the
enforceability, validity, perfection or priority of the lien of the Security
Instrument or the other Loan Documents, (iv) the ability of Borrower to perform
its obligations under the Security Instrument or the other Loan Documents, or
(v) the ability of Guarantor to perform its obligations under the Guaranty.
“Maturity Date” shall mean (i) May 1, 2033 or (ii) such other date on which the
final payment of the principal amount of the Note becomes due and payable as
therein or herein provided, whether at such stated maturity date, by declaration
of acceleration, or otherwise.
“Maximum Legal Rate” shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.
“Member” is defined in Section 5.1 hereof.
“Mezzanine Borrower” shall have the meaning set forth in Section 11.6 hereof.
“Mezzanine Option” shall have the meaning set forth in Section 11.6 hereof.
“Minimum Disbursement Amount” shall mean Ten Thousand and No/100 Dollars
($10,000).
“Monthly Debt Service Payment Amount” shall mean (i) with respect to the Monthly
Payment Date occurring in June, 2013 and for each Monthly Payment Date occurring
thereafter up to and including the Anticipated Repayment Date, a payment equal
to the amount of interest which has accrued during the preceding Interest
Accrual Period computed at the Initial Interest Rate, and (ii) with respect to
the Monthly Payment Date occurring in June, 2023 and for each Monthly Payment
Date occurring thereafter up to and including the Maturity Date, a constant
monthly payment calculated based upon the then outstanding principal balance of
the Note, an interest rate equal to the Adjusted Interest Rate and a thirty (30)
year amortization schedule commencing on the Anticipated Repayment Date.
“Monthly Payment Date” shall mean the first (1st) day of every calendar month
occurring during the term of the Loan.
“Moody's” shall mean Moody's Investor Service, Inc.

7

--------------------------------------------------------------------------------



“Net Proceeds” shall mean: (i) the net amount of all insurance proceeds (other
than Rent Loss Proceeds, but subject to the terms of Section 7.1(a)(iii) hereof)
payable as a result of a Casualty to the Property, after deduction of reasonable
costs and expenses (including, but not limited to, reasonable attorneys' fees),
if any, in collecting such insurance proceeds, or (ii) the net amount of the
Award, after deduction of reasonable costs and expenses (including, but not
limited to, reasonable attorneys' fees), if any, in collecting such Award.
“Net Proceeds Deficiency” shall have the meaning set forth in Section 7.4
hereof.
“New Manager” shall have the meaning set forth in Section 4.15 hereof.
“New Non-Consolidation Opinion” shall mean a substantive non-consolidation
opinion provided by outside counsel acceptable to the Rating Agencies and
reasonably acceptable to Lender and otherwise in form and substance acceptable
to the Rating Agencies and reasonably acceptable to Lender.
“Non-Conforming Policy” shall have the meaning set forth in Section 7.1 hereof.
“Non-Consolidation Opinion” shall mean that certain substantive
non-consolidation opinion delivered to Lender by Kutak Rock LLP in connection
with the closing of the Loan.
“Note” shall mean that certain Promissory Note of even date herewith in the
principal amount of $123,000,000.00, made by Borrower in favor of Lender, as the
same may be amended, restated, replaced, extended, renewed, supplemented,
severed, split, or otherwise modified from time to time.
“OFAC” shall have the meaning set forth in Section 3.28 hereof.
“Officer's Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by a Responsible Officer of Borrower.
“Open Period Start Date” shall have the meaning set forth in Section 2.7(a)
hereof.
“Operating Expenses” shall mean the total of all expenditures, computed in
accordance with GAAP (or such other basis of accounting acceptable to Lender and
consistently applied), of whatever kind relating to the operation, maintenance
and management of the Property that are incurred by Borrower on a regular
monthly or other periodic basis, including without limitation, (and without
duplication) (a) utilities, ordinary repairs and maintenance, insurance, license
fees, Taxes and Other Charges, advertising expenses, payroll and related taxes,
computer processing charges, management fees (equal to the greater of (x) four
percent (4.0%) of the sum of (1) Reimbursements and Other Operating Income for
the trailing twelve (12) month period plus (2) Gross Rents or (y) actual
management fees payable under the Management Agreement), operational equipment
or other lease payments as expressly permitted by the terms hereof, but
specifically excluding (i) depreciation, (ii) amortization (i.e., depreciation
of lease assets), (iii) Debt Service, (iv) non-recurring or extraordinary
expenses, (v) costs to acquire the Property, (vi) prepayments of principal (to
the extent permitted under this Agreement), and (vii) impairment charges, and
(b) normalized capital expenditures equal to $0.20 per square foot per annum.
“Operating Income” means all revenue derived from the ownership and operation of
the Property from whatever source, including, without limitation, rental income
reflected in a current rent roll for all tenants paying rent and in actual
physical occupancy of their respective space demised pursuant to Leases which
are in full force and effect (whether denominated as basic rent, additional
rent, escalation payments, electrical payments or otherwise), common area
maintenance, real estate tax recoveries, utility recoveries, other miscellaneous
expense recoveries, other required pass-throughs, business interruption, rent
loss or other similar insurance proceeds, other payments paid by or on behalf of
any tenant under a Lease the demised

8

--------------------------------------------------------------------------------



premises of which are physically occupied either by such tenant or by a
sublessee thereof, and other miscellaneous income. Operating Income shall not
include percentage rent which is not underwritten by Lender, in Lender's sole
and absolute discretion, insurance proceeds (other than proceeds of rent loss,
business interruption or other similar insurance allocable to the applicable
period), Awards (other than Awards arising from a temporary taking or the use
and occupancy of all or part of the applicable Property allocable to the
applicable period), proceeds of any financing, proceeds of any sale, exchange or
transfer of the Property or any part thereof or interest therein, capital
contributions or loans to Borrower or an Affiliate of Borrower, any item of
income otherwise includable in Operating Income but paid directly by any tenant
to a Person other than Borrower, any other extraordinary, non-recurring
revenues, other payments paid by or on behalf of any tenant under a Lease which
is the subject of any proceeding or action relating to its bankruptcy,
reorganization or other arrangement pursuant to the Bankruptcy Code or any
similar federal or state law or which has been adjudicated a bankrupt or
insolvent unless such Lease has been affirmed by the trustee in such proceeding
or action pursuant to a final, non-appealable order of a court of competent
jurisdiction, other payments paid by or on behalf of any tenant under a Lease
the demised premises of which are not occupied either by such tenant or by a
sublessee thereof, other payments paid by or on behalf of any tenant under a
Lease in whole or partial consideration for the termination of any Lease, sales
tax rebates from any Governmental Authority, sales, use and occupancy taxes on
receipts required to be accounted for by Borrower to any Governmental Authority,
refunds and uncollectible accounts, interest income from any source other than
the Reserve Funds required pursuant to this Agreement or the other Loan
Documents, unforfeited security deposits, utility and other similar deposits,
income from Tenants not paying rent or any disbursements to Borrower from the
Reserve Funds. Lender's calculation of Operating Income shall be conclusive and
binding on Borrower absent manifest error.
“Operating Partnership” shall mean Cole Operating Partnership IV, LP, a Delaware
limited partnership.
“Other Charges” shall mean all maintenance charges, impositions other than
Taxes, and any other charges, vault charges and license fees for the use of
vaults, chutes and similar areas adjoining the Property or any part thereof, now
or hereafter levied or assessed or imposed against the Property or any part
thereof.
“Patriot Act” shall have the meaning set forth in Section 3.29 hereof.
“Permitted Encumbrances” shall mean, collectively, (a) the lien and security
interests created by this Agreement and the other Loan Documents, (b) all liens,
encumbrances and other matters disclosed in the Title Insurance Policy,
including, without limitation, any REA, (c) liens, if any, for Taxes imposed by
any Governmental Authority or any Other Charges not yet due or delinquent, (d)
the Leases existing as of the date hereof and any Leases entered into after the
date hereof in accordance with Section 4.14 hereof, and, subject to the terms of
the Loan Documents, any liens that the Tenants under such Leases are allowed to
suffer, contest or create pursuant to the express terms of such Leases, but only
to the extent and for the duration so expressly allowed, and (e) such other
title and survey exceptions which do not have a Material Adverse Effect or which
Lender has approved or may approve in writing in Lender's sole discretion.
“Permitted Equipment Leases” shall mean equipment leases or other similar
instruments entered into by Borrower or Manager with respect to the Personal
Property; provided, that, in each case, such equipment leases or similar
instruments (i) are entered into on commercially reasonable terms and conditions
in the ordinary course of Borrower's business and (ii) relate to Personal
Property which is (A) used in connection with the operation and maintenance of
the Property in the ordinary course of Borrower's business and (B) readily
replaceable without material interference or interruption to the operation of
the Property.

9

--------------------------------------------------------------------------------



“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
“Personal Property” shall mean, individually and collectively, as the context
may require, the “Personal Property” as defined in each applicable Security
Instrument.
“Policies” shall have the meaning specified in Section 7.1 hereof.
“Prohibited Transfer” shall have the meaning set forth in Section 6.2 hereof.
“Property” shall have the meaning set forth in the Security Instrument.
“Property Documents” shall mean, individually and/or collectively, as the
context may require, each REA.
“Property Document Event” shall mean any event within Borrower's reasonable
control under or with respect to any Property Document (which shall include
Borrower's obligation to enforce any of Borrower's rights under a Property
Document) which would, directly or indirectly, (i) cause a termination right,
right of first refusal, right of first offer or any other similar right with
respect to the Property, and/or cause any termination fees to be due by Borrower
under the Property Documents or (ii) cause a Material Adverse Effect; provided,
however, any of the foregoing shall not be deemed a Property Document Event to
the extent Lender's prior written consent, such consent not to be unreasonably
withheld, conditioned or delayed, is obtained with respect to the same.
“Provided Information” shall have the meaning set forth in Section 11.2(b)
hereof.
“Prudent Lender Standard” shall, with respect to any matter, be deemed to have
been met if the matter in question (i) prior to a Securitization, is reasonably
acceptable to Lender and (ii) after a Securitization, would be acceptable to a
prudent lender of securitized commercial mortgage loans.
“Qualified Insurer” shall have the meaning set forth in Section 7.1 hereof.
“Qualified Manager” shall have the meaning set forth in the Assignment of
Management Agreement.
“Rating Agencies” shall mean each of S&P, Moody's, Fitch, DBRS, and Realpoint,
or any successor thereto, or any other nationally-recognized statistical rating
agency which has been approved by Lender; provided, that, the foregoing shall
only be deemed to be included within the definition of “Rating Agencies”
hereunder to the extent that the same have rated (or are reasonably anticipated
by Lender to rate) the Securities.
“Rating Agency Confirmation” shall mean a written affirmation from each of the
Rating Agencies (obtained at Borrower's sole cost and expense) that the credit
rating of the Securities by such Rating Agency immediately prior to the
occurrence of the event with respect to which such Rating Agency Confirmation is
sought will not be qualified, downgraded or withdrawn as a result of the
occurrence of such event, which affirmation may be granted or withheld in such
Rating Agency's sole and absolute discretion. For the purposes of this Agreement
and the other Loan Documents, if any Rating Agency shall waive, decline or
refuse to review or otherwise engage any request for a Rating Agency
Confirmation hereunder or under the other Loan Documents (hereinafter, a “RA
Consent”), such RA Consent shall be deemed to eliminate, for such request only,
the condition that a Rating Agency Confirmation by such Rating Agency (only) be
obtained for purposes of this Agreement or the other Loan Documents, as
applicable; provided, however, if Lender does not have a separate and
independent approval right with respect to such event set forth herein or in the
other Loan

10

--------------------------------------------------------------------------------



Documents, as applicable, then the term “Rating Agency Confirmation” shall be
deemed instead to require the approval of Lender based on its good faith
determination. For purposes of clarity, any such waiver, declination or refusal
to review or otherwise engage in any request for a Rating Agency Confirmation
hereunder or under the other Loan Documents shall not be deemed a waiver,
declination or refusal to review or otherwise engage in any subsequent request
for a Rating Agency Confirmation hereunder or under the other Loan Documents,
and the condition for Rating Agency Confirmation pursuant to this Agreement and
the other Loan Documents for any subsequent request shall apply regardless of
any previous waiver, declination or refusal to review or otherwise engage in
such prior request.
“REA” shall mean, individually and/or collectively (as the context may require),
each reciprocal easement, covenant, condition and restriction agreement or
similar agreement affecting the Property (or any portion thereof) as more
particularly described on Schedule IV hereto and any future reciprocal easement
or similar agreement affecting the Property (or any portion thereof) entered
into in accordance with the applicable terms and conditions hereof.
“Realpoint” shall mean Realpoint LLC.
“Registrar” shall have the meaning set forth in Section 11.7 hereof.
“Registration Statement” shall have the meaning set forth in Section 11.2
hereof.
“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.
“Reimbursements and Other Operating Income” shall mean all income, computed in
accordance with GAAP (or such other basis of accounting acceptable to Lender and
consistently applied), derived from the ownership and operation of the Property
from whatever source, including, but not limited to, common area maintenance,
real estate tax recoveries, utility recoveries, other miscellaneous expense
recoveries, other required pass-throughs, percentage rent, rent concessions or
credits, if any, business interruption or other loss of income or rental
insurance proceeds, and other miscellaneous income, but excluding Gross Rents,
sales, use and occupancy or other taxes on receipts required to be accounted for
by Borrower to any Governmental Authority, refunds and uncollectible accounts,
sales of furniture, fixtures and equipment, interest income from any source
other than the escrow accounts and/or reserve accounts required pursuant to this
Agreement or the other Loan Documents, insurance proceeds (other than business
interruption or other loss of income or rental insurance), Awards, unforfeited
security deposits, utility and other similar deposits, income from Tenants not
paying rent, income from Tenants in bankruptcy, non-recurring or extraordinary
income, including, without limitation lease termination payments.
“Related Loan” shall mean a loan made to an Affiliate of Borrower, or secured by
a Related Property, that is included with the Loan (or a portion of the Loan) in
a Securitization.
“Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”,
within the meaning of the definition of Significant Obligor, to the Property.
“REMIC Requirements” shall mean any applicable legal requirements relating to
any REMIC Trust (including, without limitation, any constraints, rules and/or
other regulations and/or requirements relating to the servicing, modification
and/or other similar matters with respect to the Loan (or any portion thereof
and/or interest therein)).

11

--------------------------------------------------------------------------------



“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the IRS Code that holds any interest in all or any
portion of the Loan (including, without limitation, the Note).
“Rent Loss Proceeds” shall have the meaning set forth in Section 7.1 hereof.
“Rent Roll” shall have the meaning set forth in Section 3.17 hereof.
“Rents” shall have the meaning set forth in the Security Instrument.
“Reporting Failure” shall have the meaning set forth in Section 4.12 hereof.
“Required Financial Item” shall have the meaning set forth in Section 4.12
hereof.
“Reserve Funds” shall mean any escrow funds established by this Agreement or the
other Loan Documents.
“Responsible Officer” means with respect to a Person, the chairman of the board,
president, chief operating officer, chief financial officer, treasurer or vice
president of such Person (or of the manager, general partner or similar
authorized party of such Person, as applicable) or such other similar officer of
such Person reasonably acceptable to Lender and appropriately authorized by the
applicable Person in a manner reasonably acceptable to Lender.
“Restoration” shall have the meaning set forth in Section 7.2 hereof.
“Restoration Retainage” shall have the meaning set forth in Section 7.4 hereof.
“Restoration Threshold” shall mean an amount equal to three percent (3%) of the
outstanding principal balance of the Loan.
“Restricted Party” shall have the meaning set forth in Section 6.1 hereof.
“Sale or Pledge” shall have the meaning set forth in Section 6.1 hereof.
“Secondary Market Transaction” shall have the meaning set forth in Section 11.1
hereof.
“Securities” shall have the meaning set forth in Section 11.1 hereof.
“Securities Act” shall have the meaning set forth in Section 11.2 hereof.
“Securitization” shall have the meaning set forth in Section 11.1 hereof.
“Security Instrument” shall mean that certain first priority Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated the
date hereof, executed and delivered by Borrower as security for the Loan and
encumbering the Property, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Servicer” shall have the meaning set forth in Section 11.4 hereof.
“Severed Loan Documents” shall have the meaning set forth in Article 10.

12

--------------------------------------------------------------------------------



“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.
“Single Purpose Entity” shall mean an entity which satisfies all of the
requirements of Section 5.1 hereof and whose structure and organizational and
governing documents are otherwise in form and substance acceptable to Lender and
the Rating Agencies.
“SPE Component Entity” shall have the meaning set forth in Section 5.1(b)
hereof.
“Special Member” shall have the meaning set forth in Section 5.1(c) hereof.
“S&P” shall mean Standard & Poor's Ratings Services, a division of The
McGraw-Hill Companies, Inc.
“State” shall mean the state in which the Property or any part thereof is
located.
“Survival Cap” shall have the meaning set forth in Section 12.5 hereof.
“Taxes” shall mean all taxes, assessments, water rates, sewer rents, business
improvement district or other similar assessments and other governmental
impositions, now or hereafter levied or assessed or imposed against the Property
or any part thereof.
“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of the Property under a Lease or other occupancy agreement with
Borrower.
“Title Insurance Policy” shall mean that certain TLTA mortgagee title insurance
policies issued with respect to the Property and insuring the lien of the
Security Instrument.
“Treasury Rate” shall mean, as of the date of determination, the yield,
calculated by Lender by linear interpolation (rounded to the nearest
one-thousandth of one percent (i.e., 0.001%)) of the yields of non-inflation
adjusted non-callable United States Treasury obligations with terms (one longer
and one shorter) most nearly approximating the period from such date of
determination to the Maturity Date, as determined by Lender on the basis of
Federal Reserve Statistical Release H.15-Selected Interest Rates under the
heading U.S. Governmental Security/Treasury Constant Maturities, or another
recognized source of financial market information selected by Lender. Lender's
determination of the Treasury Rate shall be final absent manifest error.
“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State.
“Underwritable Cash Flow” shall mean an amount calculated by Lender on a monthly
basis equal to the projected annualized Gross Rents plus the Reimbursements and
Other Operating Income (as adjusted by the Vacancy Deduction), less the trailing
twelve (12) months Operating Expenses, each of which shall be subject to
adjustment for items of a non-recurring nature. Lender's review of Borrower's
calculation of Underwritable Cash Flow (including determination of items that do
not qualify as Reimbursements and Other Operating Income or Operating Expenses)
shall be performed by Lender in good faith and shall be conclusive and binding
on Borrower absent manifest error.
“Underwriter Group” shall have the meaning set forth in Section 11.2 hereof.

13

--------------------------------------------------------------------------------



“Underwritten NOI” means Underwritten Operating Income less Underwritten
Operating Expenses. Lender's calculation of Underwritten NOI shall be conclusive
and binding on Borrower absent manifest error.
“Underwritten Operating Expenses” means projected annualized Operating Expenses
based on a trailing twelve (12) month period adjusted upwards (but not
downwards) by CPI and anticipated increases in Operating Expenses, if any, based
on Borrower's then current operating budget for the Property, provided such
budget has been approved by Lender in Lender's reasonable discretion. Lender's
calculation of Underwritten Operating Expenses shall be conclusive and binding
on Borrower absent manifest error.
“Underwritten Operating Income” means projected annualized Operating Income
based on the most recent Rent Roll and such other information as is required to
be delivered by Borrower pursuant to Section 4.12 hereof excluding rent relating
to tenants under Leases (pursuant to the most recent rent roll) which is more
than thirty (30) days delinquent as reasonably adjusted by Lender to take into
account, a vacancy factor equal to the greater of (a) an imputed vacancy rate of
ten percent (10%), (b) market vacancies for the market in which the Property is
located, and (c) the actual vacancy rate at the Property. Lender's calculation
of Underwritten Operating Income shall be conclusive and binding on Borrower
absent manifest error.
“Updated Information” shall have the meaning set forth in Section 11.1 hereof.
“U.S. Obligations” shall mean (i) direct obligations of the United States of
America for the payment of which its full faith and credit is pledged and which
are not subject to prepayment, call or early redemption, (ii) other non-callable
“government securities” within the meaning of Section 2(a)(16) of the Investment
Company Act of 1940, as amended which (a) will not result in a reduction,
downgrade or withdrawal of the ratings for the certificates or any class thereof
issued in connection with a Securitization, (b) are then outstanding and (c) are
then being generally accepted by the Rating Agencies without any reduction,
downgrade or withdrawal of the ratings for the certificates or any class thereof
issued in connection with a Securitization or (iii) other non-callable
instruments, which (w) if a Securitization has occurred, will not cause the
REMIC Trust formed pursuant to such Securitization to fail to maintain its
status as a “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code, (x) will not result in a reduction, downgrade or
withdrawal of the ratings for the certificates or any class thereof issued in
connection with a certificate, (y) are then outstanding and (z) are then being
generally accepted by the Rating Agencies without any reduction, downgrade or
withdrawal of the ratings for the certificates or any class thereof issued in
connection with a Securitization.
“Vacancy Deduction” shall be determined by multiplying Gross Rent and
Reimbursements and Other Operating Income by the greatest of (i) the actual
vacancy at the Property at the time of determination and (ii) an imputed vacancy
rate of one percent (1%).
“Wells” shall have the meaning set forth in Section 11.2 hereof.
“Wells Group” shall have the meaning set forth in Section 11.2 hereof.
“Work Charge” shall have the meaning set forth in Section 4.16(a) hereof.
“Yield Maintenance Premium” shall mean an amount equal to the greater of the
following two amounts: (a) an amount equal to one percent (1%) of the amount
prepaid; or (b) an amount equal to (i) the amount, if any, by which the sum of
the present values as of the prepayment date of all unpaid principal and
interest payments required hereunder, calculated by discounting such payments
from the respective dates each such payment was due hereunder (or, with respect
to the payment required on the Anticipated Repayment

14

--------------------------------------------------------------------------------



Date, from the Open Period Start Date) back to the prepayment date at a discount
rate equal to the Periodic Treasury Yield (defined below) exceeds the
outstanding principal balance of the Loan as of the prepayment date, multiplied
by (ii) a fraction whose numerator is the amount prepaid and whose denominator
is the outstanding principal balance of the Loan as of the prepayment date. For
purposes of the foregoing, “Periodic Treasury Yield” shall mean (y) 25 basis
points plus the annual yield to maturity of the actively traded non-callable
United States Treasury fixed interest rate security (other than any such
security which can be surrendered at the option of the holder at face value in
payment of federal estate tax or which was issued at a substantial discount)
that has a maturity closest to (whether before, on or after) the Open Period
Start Date (or if two or more such securities have maturity dates equally close
to the Open Period Start Date, the average annual yield to maturity of all such
securities), as reported in The Wall Street Journal or other authoritative
publication or news retrieval service on the fifth Business Day preceding the
prepayment date, divided by (z) 12. Lender's calculation of the Yield
Maintenance Premium, and all component calculations, shall be conclusive and
binding on Borrower absent manifest error.
Section 1.2     Principles of Construction.
All references to sections, exhibits and schedules are to sections, exhibits and
schedules in or to this Agreement unless otherwise specified. All uses of the
word “including” shall mean “including, without limitation” unless the context
shall indicate otherwise. Unless otherwise specified, the words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. Unless otherwise specified, all meanings attributed to defined
terms herein shall be equally applicable to both the singular and plural forms
of the terms so defined.


ARTICLE 2


GENERAL TERMS
Section 2.1     The Loan. Subject to and upon the terms and conditions set forth
herein, Lender hereby agrees to make and Borrower hereby agrees to accept the
Loan on the Closing Date.


Section 2.2    Disbursement to Borrower. Borrower may request and receive only
one borrowing hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be re-borrowed.


Section 2.3    The Note and the other Loan Documents. The Loan shall be
evidenced by the Note and this Agreement and secured by this Agreement, the
Security Instrument and the other Loan Documents.


Section 2.4    Intentionally Omitted.


Section 2.5    Interest Rate.


(a)Initial Interest Rate. Generally, interest on the outstanding principal
balance of the Loan shall accrue from the Closing Date (i) up to but excluding
the Anticipated Repayment Date at the Initial Interest Rate if the Loan is not
repaid in full on or before the Anticipated Repayment Date, or (ii) up to and
including the Anticipated Repayment Date at the Initial Interest Rate if the
Loan is repaid in full on or before the Anticipated Repayment Date.


(b)Adjusted Interest Rate. Unless the Loan is repaid in full on or before the
Anticipated Repayment Date, interest on the outstanding principal balance of the
Loan shall accrue from and including the Anticipated Repayment Date to and
including the Maturity Date at the Adjusted Interest Rate.

15

--------------------------------------------------------------------------------





(a)Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the outstanding principal balance of the
Loan and, to the extent permitted by Applicable Law, overdue interest in respect
of the Loan, shall accrue interest at the Default Rate, calculated from the date
such payment was due without regard to any grace or cure periods contained
herein.


(b)Interest Calculation. Interest on the outstanding principal balance of the
Loan shall accrue at the Applicable Interest Rate calculated on an Actual/360
Basis. Borrower acknowledges that interest calculated on an Actual/360 Basis
exceeds interest calculated on a 30/360 Basis and, therefore: (i) a greater
portion of each monthly installment of principal (if applicable) and interest
will be applied to interest using the Actual/360 Basis than would be the case if
interest accrued on a 30/360 Basis and (ii) the unpaid principal balance of the
Loan on the Maturity Date will be greater using the Actual/360 Basis than would
be the case if interest accrued on a 30/360 Basis.


(c)Usury Savings. This Agreement and the other Loan Documents are subject to the
express condition that at no time shall Borrower be required to pay interest on
the principal balance of the Loan at a rate which could subject Lender to either
civil or criminal liability as a result of being in excess of the Maximum Legal
Rate. If by the terms of this Agreement or the other Loan Documents, Borrower is
at any time required or obligated to pay interest on the principal balance due
hereunder at a rate in excess of the Maximum Legal Rate, the Applicable Interest
Rate or the Default Rate, as the case may be, shall be deemed to be immediately
reduced to the Maximum Legal Rate and all previous payments in excess of the
Maximum Legal Rate shall be deemed to have been payments in reduction of
principal (but not subject to any Yield Maintenance Premium) and not on account
of the interest due hereunder. All sums paid or agreed to be paid to Lender for
the use or forbearance of the sums due under the Loan, shall, to the extent
permitted by Applicable Law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate from time to time in effect and applicable to the Loan for so long as
the Loan is outstanding.


Section 2.6    Loan Payments.


(a)Payment Before Anticipated Repayment Date. Borrower shall make a payment to
Lender of interest only on the Closing Date for the period from the Closing Date
through the last day of the month in which the Closing Date occurs (unless the
Closing Date is the first day of a calendar month, in which case no such
separate payment of interest shall be due). Borrower shall make a payment to
Lender of interest only in the amount of the Monthly Debt Service Payment Amount
on the Monthly Payment Date occurring in June, 2013 and on each Monthly Payment
Date thereafter to and including the Anticipated Repayment Date. Each payment
shall be applied first to accrued and unpaid interest and the balance, if any,
to principal.


(b)Payment After Anticipated Repayment Date. On each Monthly Payment Date
occurring after the Anticipated Repayment Date, Borrower shall (i) make a
payment to Lender of principal and interest in the amount of the Monthly Debt
Service Payment Amount, such payment to be applied to interest in an amount
equal to interest that would have accrued on the outstanding principal balance
of the Loan at the Initial Interest Rate and the balance applied to principal,
and (ii) pay to Lender amounts as set forth in Section 6(d)(iii) of the Cash
Management Agreement. Interest accrued at the Adjusted Interest Rate and not
paid pursuant to the preceding sentence (such interest, “Accrued Interest”)
shall be paid in accordance with Section 6(d)(iii) of the Cash Management
Agreement.



16

--------------------------------------------------------------------------------



(c)Payment on Maturity. Borrower shall pay to Lender on the Maturity Date the
outstanding principal balance of the Loan, all accrued and unpaid interest and
all other amounts due hereunder and under the Note, the Security Instrument and
the other Loan Documents.


(d)Late Payment Charge. If any principal, interest or any other sum due under
the Loan Documents, other than the payment of principal due on the Maturity
Date, is not paid by Borrower on the date on which it is due, Borrower shall pay
to Lender promptly following demand therefor an amount equal to the lesser of
five percent (5%) of such unpaid sum or the maximum amount permitted by
Applicable Law in order to defray the expense incurred by Lender in handling and
processing such delinquent payment and to compensate Lender for the loss of the
use of such delinquent payment. Any such amount shall be secured by the Security
Instrument and the other Loan Documents.


(e)Method and Place of Payment.


(i)Except as otherwise specifically provided herein, all payments and
prepayments under this Agreement and the Note shall be made to Lender not later
than 11:00 A.M., California time, on the date when due and shall be made in
lawful money of the United States of America in immediately available funds at
Lender's office, and any funds received by Lender after such time shall, for all
purposes hereof, be deemed to have been paid on the next succeeding Business
Day.


(ii)Whenever any payment to be made hereunder or under any other Loan Document
shall be stated to be due on a day which is not a Business Day, the due date
thereof shall be deemed to be the immediately succeeding Business Day.


(iii)All payments required to be made by Borrower hereunder or under the Note or
the other Loan Documents shall be made irrespective of, and without deduction
for, any setoff, claim or counterclaim and shall be made irrespective of any
defense thereto.


Section 2.7    Prepayments.


(a)Voluntary Prepayments. Prior to the Lockout Release Date, the outstanding
principal amount of the Loan may not be prepaid in whole or in part. On or after
the Lockout Release Date, provided no Event of Default has occurred and is
continuing, Borrower may, at its option and upon prior written notice to Lender
as set forth herein, prepay the Debt in whole, or in part, provided that such
prepayment is accompanied by the Yield Maintenance Premium. On and after the
Monthly Payment Date immediately following the Anticipated Repayment Date (the
“Open Period Start Date”), provided no Event of Default has occurred and is
continuing, Borrower may, at its option and after delivery of the Prepayment
Notice (hereinafter defined) to Lender in accordance with the terms hereof,
prepay the Debt in whole but not in part, on any date without payment of the
Yield Maintenance Premium. Lender shall not be obligated to accept any
prepayment unless it is accompanied by the Yield Maintenance Premium, if any,
due in connection therewith. Any partial prepayment shall be applied to the Loan
in such order and priority as may be determined by Lender in its reasonable
discretion. Any prepayment received by Lender on a date other than the last day
of any Interest Accrual Period shall include interest which would have accrued
from such date of prepayment through and including the last day of the Interest
Accrual Period during which such prepayment is being made (such amounts, the
“Interest Shortfall”). As a condition to any voluntary prepayment, Borrower
shall give Lender written notice (a “Prepayment Notice”) of its intent to
prepay, which notice must be given at least thirty (30) and not more than ninety
(90) days prior to the Business Day upon which prepayment is to be made and must
specify the anticipated Business Day on which such prepayment is to be made.
Borrower hereby agrees that, in the event Borrower delivers a Prepayment Notice
and fails to prepay the Loan in

17

--------------------------------------------------------------------------------



accordance with the Prepayment Notice and the terms of this Section 2.7 (a
“Prepayment Failure”), Borrower shall indemnify Lender from and against, and
shall be responsible for, all Losses (including any breakage costs) incurred by
Lender with respect to any such Prepayment Failure, provided that such indemnity
shall not be available to the extent that such Losses are determined by a court
of competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence, illegal acts, bad faith or willful misconduct of
Lender.


(b)Mandatory Prepayments. On each date on which Lender actually receives a
distribution of Net Proceeds, and if such Net Proceeds are not made available to
Borrower for Restoration, Borrower shall prepay the outstanding principal
balance of the Note in an amount equal to one hundred percent (100%) of such Net
Proceeds together with any applicable Interest Shortfall. No Yield Maintenance
Premium shall be due in connection with any prepayment made pursuant to this
Section 2.7(b).


(c)Prepayments After Default. If during the continuance of an Event of Default
(and prior to the Open Period Start Date), payment of all or any part of the
principal of the Loan is tendered by Borrower, a purchaser at foreclosure or any
other Person, such tender shall be deemed an attempt to circumvent the
prohibition against prepayment prior to the Open Period Start Date as set forth
herein and Borrower, such purchaser at foreclosure or other Person shall pay (i)
the Yield Maintenance Premium and (ii) Interest Shortfall, in addition to the
outstanding principal balance, all accrued and unpaid interest and other amounts
payable under the Loan Documents. Borrower acknowledges that (i) a prepayment
will cause damage to Lender; (ii) the Yield Maintenance Premium is intended to
compensate Lender for the loss of its investment and the expense incurred and
time and effort associated with making the Loan, which will not be fully repaid
if the Loan is prepaid; (iii) it will be extremely difficult and impractical to
ascertain the extent of Lender's damages caused by a prepayment after an
acceleration or any other prepayment not permitted by the Loan Documents; and
(iv) the Yield Maintenance Premium represents Lender's and Borrower's reasonable
estimate of Lender's damages from the prepayment and is not a penalty.


Section 2.8    Intentionally Omitted.


Section 2.9    Intentionally Omitted.


Section 2.10    Release.


Upon payment in full of the Debt, and satisfaction of all the covenants,
warranties, undertakings and agreements made in this Agreement and the other
Loan Documents (including, without limitation, repayment in full of the
principal, interest and other amounts owing under the Note), and all
obligations, if any, of Lender for future advances have been terminated, then,
and in that event only, Lender shall release upon Borrower's request and at
Borrower's cost and expense, without representation or warranty, the Property or
that portion thereof then held hereunder. The recitals of any matters or facts
in any release executed hereunder shall be conclusive proof of the truthfulness
thereof. To the extent permitted by law, the release may describe the grantee as
“the person or persons legally entitled thereto”. Lender shall not have any duty
to determine the rights of persons claiming to be rightful grantees of any
release. When the Property has been fully released, the last such release shall
operate as a reassignment of all future rents, issues and profits of the
Property to the person or persons legally entitled thereto.

18

--------------------------------------------------------------------------------



ARTICLE 3


REPRESENTATIONS AND WARRANTIES


Borrower represents and warrants as of the Closing Date that:
Section 3.1    Legal Status and Authority. Borrower (a) is duly organized,
validly existing and in good standing under the laws of its state of formation;
(b) is duly qualified to transact business and is in good standing in the
applicable State; and (c) has all necessary approvals, governmental and
otherwise, and full power and authority to own, operate and lease the Property.
Borrower has full power, authority and legal right to mortgage, grant, bargain,
sell, pledge, assign, warrant, transfer and convey the Property pursuant to the
terms hereof and to keep and observe all of the terms of this Agreement, the
Note, the Security Instrument and the other Loan Documents on Borrower's part to
be performed.


Section 3.2    Validity of Documents. (a) The execution, delivery and
performance of this Agreement, the Note, the Security Instrument and the other
Loan Documents by Borrower and its applicable Affiliates and the borrowing
evidenced by the Note and this Agreement (i) are within the power and authority
of such parties; (ii) have been authorized by all requisite organizational
action of such parties; (iii) have received all necessary approvals and
consents, corporate, governmental or otherwise, required of such parties; (iv)
will not violate, conflict with, result in a breach of or constitute (with
notice or lapse of time, or both) a material default under any provision of law,
any order or judgment of any court or Governmental Authority, any license,
certificate or other approval required to operate the Property or any portion
thereof, Borrower's organizational documents, or any indenture, agreement or
other instrument to which Borrower is a party or by which it or any of its
assets or the Property is or may be bound or affected, including, without
limitation, the Management Agreement; (v) will not result in the creation or
imposition of any lien, charge or encumbrance whatsoever upon any of its assets,
except the lien and security interest created hereby and by the other Loan
Documents; and (vi) will not require any authorization or license from, or any
filing with, any Governmental Authority (except for the recordation of each
Security Instrument in appropriate land records in each applicable State and
except for Uniform Commercial Code filings relating to the security interest
created hereby), (b) this Agreement, the Note, the Security Instrument and the
other Loan Documents have been duly executed and delivered by Borrower through
the undersigned authorized representative of Borrower and (c) this Agreement,
the Note, the Security Instrument and the other Loan Documents constitute the
legal, valid and binding obligations of Borrower. The Loan Documents are not
subject to any right of rescission, set-off, counterclaim or defense by
Borrower, including the defense of usury, nor, to Borrower's knowledge, would
the operation of any of the terms of the Loan Documents, or the exercise of any
right thereunder, render the Loan Documents unenforceable (except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar Creditors Rights Laws, and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law)), and Borrower has not asserted any right of rescission,
set-off, counterclaim or defense with respect thereto.


Section 3.3    Litigation. There is no action, suit or proceeding, judicial,
administrative or otherwise (including any condemnation or similar proceeding),
pending or, to Borrower's knowledge, threatened or contemplated against Borrower
or Guarantor or against or affecting Borrower's interest in the Property or any
portion thereof that has not been disclosed to Lender by Borrower in writing in
connection with the closing of the Loan, is not fully covered by insurance or,
if determined adversely to Borrower, would have a Material Adverse Effect.


Section 3.4    Agreements. Borrower is not a party to any agreement or
instrument or subject to any restriction which would have a Material Adverse
Effect. Borrower is not in default in any material

19

--------------------------------------------------------------------------------



respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party or by which Borrower or the Property (or any portion thereof) is bound.
Borrower has no material financial obligation under any agreement or instrument
to which Borrower is a party or by which Borrower or the Property (or any
portion thereof) is otherwise bound, other than (a) obligations incurred in the
ordinary course of the operation of the Property, including, without limitation,
obligations under the Leases and the Management Agreement, and (b) obligations
under this Agreement, the Security Instrument, the Note and the other Loan
Documents. There is no agreement or instrument to which Borrower is a party or
by which Borrower is bound that would require the subordination in right of
payment of any of Borrower's obligations hereunder or under the Note to an
obligation owed to another party.


Section 3.5    Financial Condition.


(a)Borrower is solvent, and no proceeding under Creditors Rights Laws with
respect to Borrower has been initiated and Borrower has received reasonably
equivalent value for the granting of the Security Instrument.


(b)No petition in bankruptcy has been filed by or against Borrower or Guarantor
in the last ten (10) years, and neither Borrower nor Guarantor in the last ten
(10) years has ever made any assignment for the benefit of creditors or taken
advantage of any Creditors Rights Laws.


(c)Borrower is not contemplating either the filing of a petition by it under any
Creditors Rights Laws or the liquidation of its assets or property, and Borrower
does not have any knowledge of any Person contemplating the filing of any such
petition against it.


Section 3.6    Disclosure. To Borrower's knowledge, Borrower has disclosed to
Lender all material facts and has not failed to disclose any material fact that
could cause any representation or warranty made herein to be materially
misleading.


Section 3.7    No Plan Assets. As of the date hereof and throughout the term of
the Loan (a) Borrower is not and will not be an “employee benefit plan,” as
defined in Section 3(3) of ERISA, subject to Title I of ERISA, (b) Borrower is
not and will not be a “governmental plan” within the meaning of Section 3(32) of
ERISA, (c) transactions by or with Borrower are not and will not be subject to
any state statute regulating investments of, or fiduciary obligations with
respect to, governmental plans; and (d) none of the assets of Borrower
constitutes or will constitute “plan assets” of one or more such plans within
the meaning of 29 C.F.R. Section 2510.3-101.


Section 3.8    Not a Foreign Person. Borrower is not a “foreign person” within
the meaning of § 1445(f)(3) of the IRS Code.


Section 3.9    Business Purposes. The Loan is solely for the business purpose of
Borrower, and is not for personal, family, household, or agricultural purposes.


Section 3.10    Borrower Information. Borrower's principal place of business and
its chief executive office as of the date hereof is 2325 E. Camelback Road,
Suite 1100, Phoenix, Arizona 85016. Borrower's mailing address, as set forth in
the opening paragraph hereof or as changed in accordance with the provisions
hereof, is true and correct. Borrower is not subject to back-up withholding
taxes.


    

20

--------------------------------------------------------------------------------



Section 3.11    Status of Property.


(a)To Borrower's knowledge, and except as disclosed in the zoning reports
delivered to Lender in connection with the Loan, Borrower has obtained all
necessary certificates, licenses and other approvals, governmental and
otherwise, necessary for the operation of the Property and the conduct of its
business and all required zoning, building code, land use, environmental and
other similar permits or approvals, all of which are in full force and effect as
of the date hereof and not presently subject to revocation, suspension,
forfeiture or modification.


(b)To Borrower's knowledge, and except as disclosed in the zoning report
delivered to Lender in connection with the Loan, the Property and the present
and contemplated use and occupancy thereof are in material compliance with all
applicable zoning ordinances, building codes, land use laws, Environmental Laws
(except as disclosed in that certain Phase 1 environmental site assessment of
the Property delivered to Lender in connection with the closing of the Loan) and
other similar Applicable Law.


(c)The Property is served by all utilities required for the current or
contemplated use thereof. All utility service is provided by public utilities
and the Property has accepted or is equipped to accept such utility service.


(d)The Property is served by public water and sewer systems.


(e)All public roads and streets necessary for service of and access to the
Property for the current or contemplated use thereof have been completed, are
serviceable and are physically and legally open for use by the public. The
Property has either direct access to such public roads or streets or access to
such public roads or streets by virtue of a perpetual easement or similar
agreement inuring in favor of Borrower and any subsequent owners of the
Property.


(f)To Borrower's knowledge, and except as disclosed in the property condition
reports or tenant estoppel certificates delivered to Lender in connection with
the Loan, the Property is free from damage caused by fire or other casualty.
Except for any matters disclosed in the property condition reports or tenant
estoppel certificates delivered to Lender with respect to the Property, to
Borrower's knowledge, the Property, including, without limitation, all
buildings, improvements, parking facilities, sidewalks, storm drainage systems,
roofs, plumbing systems, HVAC systems, fire protection systems, electrical
systems, equipment, elevators, exterior sidings and doors, landscaping,
irrigation systems and all structural components, are in good condition, order
and repair in all material respects; there exists no structural or other
material defects or damages in the Property, whether latent or otherwise, and
Borrower has not received notice from any insurance company or bonding company
of any defects or inadequacies in the Property, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.


(g)To Borrower's knowledge, and except in connection with ongoing tenant
improvement work at the Property, all costs and expenses of any and all labor,
materials, supplies and equipment used in the construction of the Improvements
have been paid in full. To Borrower's knowledge, there are no mechanics' or
similar liens or claims which have been filed for work, labor or material (and
no rights are outstanding that under Applicable Law could give rise to any such
liens) affecting the Property which are or may be prior to or equal to the lien
of the Security Instrument.



21

--------------------------------------------------------------------------------



(h)Borrower has paid in full for, and is the owner of, all furnishings, fixtures
and equipment (other than Tenants' property) used in connection with the
operation of the Property, free and clear of any and all security interests,
liens or encumbrances, except the lien and security interest created by this
Agreement, the Note, the Security Instrument and the other Loan Documents.


(i)To Borrower's knowledge, all liquid and solid waste disposal, septic and
sewer systems located on the Property are in a good and safe condition and
repair and in compliance with all Applicable Law.


(j)To Borrower's knowledge, and except as disclosed on the applicable survey of
the Property or in the property condition report or the flood certificate
delivered to Lender in connection with the Loan, no portion of the Improvements
is located in an area identified by the Federal Emergency Management Agency or
any successor thereto as an area having special flood hazards pursuant to the
Flood Insurance Acts or, if any portion of the Improvements is located within
such area, Borrower has obtained and will maintain the insurance prescribed in
Section 7.1(a) hereof. To Borrower's knowledge, and except as disclosed on the
survey of the Property or in the property condition report or the flood
certificate delivered to Lender in connection with the Loan, no part of the
Property consists of or is classified as wetlands, tidelands or swamp and
overflow lands.


(k)To Borrower's knowledge, and except as disclosed on the survey of the
Property or in the property condition report delivered to Lender in connection
with the Loan, all the Improvements lie within the boundaries of the Land and
any building restriction lines applicable to the Land.


(l)To Borrower's knowledge, there are no pending or proposed special or other
assessments for public improvements or otherwise affecting the Property, nor are
there any contemplated public improvements to the Property that may result in
such special or other assessments.


Section 3.12    Financial Information. All financial data, including, without
limitation, the balance sheets, statements of cash flow, statements of income
and operating expense and rent rolls, that have been delivered to Lender in
respect of Borrower, Guarantor and/or the Property (a) are true, complete and
correct in all material respects (it being acknowledged that information
relating to the Property has been furnished by Borrower to Lender to the best of
Borrower's knowledge), (b) accurately represent the financial condition of
Borrower, Guarantor or to the best of Borrower's knowledge, the Property, as
applicable, as of the date of such reports, and (c) to the extent prepared or
audited by an independent certified public accounting firm, have been prepared
in accordance with GAAP (or such other basis of accounting acceptable to Lender
and consistently applied) throughout the periods covered, except as disclosed
therein. Except for the Permitted Encumbrances (but subject to Section
5.1(a)(vii)), Borrower does not have any contingent liabilities, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments that are known to Borrower and
reasonably likely to have a Material Adverse Effect, except as referred to or
reflected in said financial statements. Since the date of such financial
statements, there has been no materially adverse change in the financial
condition, operations or business of Borrower or Guarantor from that set forth
in said financial statements.


Section 3.13    Condemnation. No Condemnation or other proceeding has been
commenced or, to Borrower's knowledge, is threatened or contemplated with
respect to all or any portion of the Property or for the relocation of the
access to the Property.


    

22

--------------------------------------------------------------------------------



Section 3.14    Separate Lots. To Borrower's knowledge, the Property is assessed
for real estate tax purposes as one or more wholly independent tax lot or lots,
separate from any adjoining land or improvements not constituting a part of such
lot or lots, and no other land or improvements is assessed and taxed together
with the Property or any portion thereof.


Section 3.15    Insurance. Borrower has obtained and has delivered to Lender
certified copies or certificates of all Policies reflecting the insurance
coverages, amounts and other requirements set forth in this Agreement. To
Borrower's knowledge, there are no present claims of any material nature under
any of the Policies, and to Borrower's knowledge, no Person, including Borrower,
has done, by act or omission, anything which would impair the coverage of any of
the Policies.


Section 3.16    Use of Property. The Property is used exclusively as a retail
shopping center and other appurtenant and related uses.


Section 3.17    Leases and Rent Roll. Except as disclosed in the rent roll or
other documentation for the Property delivered to and approved by Lender (the
“Rent Roll”) and the aging report and Tenant estoppels delivered to and approved
by Lender, (a) Borrower is the sole owner of the entire lessor's interest in the
Leases; (b) the Leases are in full force and effect; (c) all of the Leases are
arms-length agreements with bona fide, independent third parties; (d) to
Borrower's knowledge, no party under any Lease is in default; (e) to the best of
Borrower's knowledge, all Rents due have been paid in full and no Tenant is in
arrears in its payment of Rent; (f) none of the Rents reserved in the Leases
have been assigned or otherwise pledged or hypothecated, except pursuant to the
Loan Documents; (g) none of the Rents have been collected for more than one (1)
month in advance (except a security deposit shall not be deemed rent collected
in advance); (h) the premises demised under the Leases have been completed and
the Tenants under the Leases have accepted the same and have taken possession of
the same on a rent-paying basis; (i) to Borrower's knowledge, there exist no
offsets or defenses to the payment of any portion of the Rents and Borrower has
no monetary obligation to any Tenant under any Lease; (j) Borrower has received
no notice from any Tenant challenging the validity or enforceability of any
Lease; (k) there are no agreements between Borrower or Manager with the Tenants
under the Leases with respect to the Property, other than as expressly set forth
in each Lease; (l) the Leases are valid and enforceable against Borrower and, to
Borrower's knowledge, the Tenants set forth therein; (m) no Lease contains an
option to purchase, right of first refusal to purchase, right of first refusal
to lease additional space at the Property, or any other similar provision that
is still in effect; (n) to Borrower's knowledge, no person or entity has any
possessory interest in, or right to occupy, the Property except under and
pursuant to a Lease and/or the REA; (o) [Intentionally Omitted]; (p) all
security deposits relating to the Leases reflected on the Rent Roll have been
collected by Borrower; (q) no brokerage commissions or finders fees are due and
payable regarding any Lease; (r) each Tenant is in actual, physical occupancy of
the premises demised under its Lease; and (s) no Tenant is, to Borrower's
knowledge, a debtor in any state or federal bankruptcy or insolvency proceeding.


Section 3.18    Filing and Recording Taxes. All mortgage, mortgage recording,
stamp, intangible or other similar tax required to be paid by any Person under
Applicable Law currently in effect in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of this
Agreement, the Security Instrument, the Note and the other Loan Documents,
including, without limitation, the Security Instrument, have been paid or will
be paid, and, under current Applicable Law, the Security Instrument is
enforceable in accordance with its terms by Lender (or any subsequent holder
thereof), except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar Creditors Rights Laws, and by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).



23

--------------------------------------------------------------------------------



Section 3.19    Management Agreement. The Management Agreement is in full force
and effect and there is no default thereunder by any party thereto and, to
Borrower's knowledge, no event has occurred that, with the passage of time
and/or the giving of notice would constitute a default thereunder. As of the
date hereof, no management fees under the Management Agreement are delinquent.


Section 3.20    Illegal Activity/Forfeiture.
(a)To Borrower's knowledge, no portion of the Property has been or will be
purchased, improved, equipped or furnished with proceeds of any illegal activity
and to Borrower's knowledge, there are no illegal activities or activities
relating to controlled substances at the Property.
(b)There has not been and shall never be committed by Borrower or, to Borrower's
knowledge, any other person in occupancy of or involved with the operation or
use of the Property any act or omission affording the federal government or any
state or local government the right of forfeiture as against the Property or any
part thereof or any monies paid in performance of Borrower's obligations under
this Agreement, the Note, the Security Instrument or the other Loan Documents.
Borrower hereby covenants and agrees not to commit, permit or suffer to exist
any act or omission affording such right of forfeiture.


Section 3.21    Taxes. Borrower has filed all federal, state, county, municipal,
and city income, personal property and other tax returns required to have been
filed by it and has paid all taxes and related liabilities which have become due
pursuant to such returns or pursuant to any assessments received by it. Borrower
knows of no basis for any additional assessment in respect of any such taxes and
related liabilities for prior years.


Section 3.22    Permitted Encumbrances. To Borrower's knowledge, none of the
Permitted Encumbrances, individually or in the aggregate, materially interferes
with the benefits of the security intended to be provided by this Agreement, the
Security Instrument, the Note and the other Loan Documents, materially and
adversely affects the value or marketability of the Property or any portion
thereof, materially and adversely impairs the use or the operation of the
Property or impairs Borrower's ability to pay its obligations in a timely
manner.


Section 3.23    Third Party Representations. Each of the representations and the
warranties made by Guarantor in the other Loan Documents (if any) are, to the
best of Borrower's knowledge, true, complete and correct in all material
respects.


Section 3.24    Non-Consolidation Opinion Assumptions. All of the factual
assumptions relating to the conduct of Borrower made in the Non-Consolidation
Opinion, including, but not limited to, any exhibits attached thereto, are true,
complete and correct in all material respects.


Section 3.25    Federal Reserve Regulations. No part of the proceeds of the Loan
will be used for the purpose of purchasing or acquiring any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such Board of Governors, or for any
purposes prohibited by Applicable Law or by the terms and conditions of this
Agreement, the Security Instrument, the Note or the other Loan Documents.


Section 3.26    Investment Company Act. Borrower is not (a) an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended; (b) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company” within the meaning of the
Public Utility

24

--------------------------------------------------------------------------------



Holding Company Act of 1935, as amended; or (c) subject to any other federal or
state law or regulation which purports to restrict or regulate its ability to
borrow money.


Section 3.27    Fraudulent Conveyance. Borrower (a) has not entered into the
Loan or any Loan Document with the actual intent to hinder, delay, or defraud
any creditor and (b) received reasonably equivalent value in exchange for its
obligations under the Loan Documents. Giving effect to the Loan, the fair
saleable value of Borrower's assets exceeds and will, immediately following the
execution and delivery of the Loan Documents, exceed Borrower's total
liabilities, including, without limitation, subordinated, unliquidated, disputed
or contingent liabilities. The fair saleable value of Borrower's assets is and
will, immediately following the execution and delivery of the Loan Documents, be
greater than Borrower's probable liabilities, including the maximum amount of
its contingent liabilities or its debts as such debts become absolute and
matured. Borrower's assets do not and, immediately following the execution and
delivery of the Loan Documents will not, constitute unreasonably small capital
to carry out its business as conducted or as proposed to be conducted. Borrower
does not intend to, and does not believe that it will, incur debts and
liabilities in addition to the Debt (including, without limitation, contingent
liabilities and other commitments) beyond its ability to pay such debts as they
mature (taking into account the timing and amounts to be payable on or in
respect of obligations of Borrower).


Section 3.28    Embargoed Person. To Borrower's knowledge, as of the date hereof
and at all times throughout the term of the Loan, including after giving effect
to any transfers of interests permitted pursuant to the Loan Documents, (a) none
of the funds or other assets of Borrower, Operating Partnership or Guarantor
constitute property of, or are beneficially owned, directly or indirectly, by
any person, entity or country which is a sanctioned person, entity or country
under U.S. law, including but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder (including regulations administered by the Office of Foreign Assets
Control (“OFAC”) of the U.S. Department of the Treasury and the Specially
Designated Nationals List maintained by OFAC) with the result that the
investment in Borrower, Operating Partnership and/or Guarantor, as applicable
(whether directly or indirectly), is prohibited by Applicable Law or the Loan
made by Lender is in violation of Applicable Law (“Embargoed Person”); (b)
unless expressly waived in writing by Lender, no Embargoed Person has any
interest of any nature whatsoever in Borrower, Operating Partnership or
Guarantor, as applicable, with the result that the investment in Borrower,
Operating Partnership and/or Guarantor, as applicable (whether directly or
indirectly), is prohibited by Applicable Law or the Loan is in violation of
Applicable Law; and (c) to the best knowledge of Borrower, none of the funds of
Borrower, Operating Partnership or Guarantor, as applicable, have been derived
from any unlawful activity with the result that the investment in Borrower,
Operating Partnership and/or Guarantor, as applicable (whether directly or
indirectly), is prohibited by Applicable Law or the Loan is in violation of
Applicable Law. With respect to parties owning direct or indirect interests in
Operating Partnership or Guarantor, Lender acknowledges that Borrower has relied
exclusively on its U.S. broker-dealer network to implement the normal and
customary investor screening practices mandated by applicable law and FINRA
regulations in making the foregoing representation. Borrower covenants and
agrees that in the event Borrower receives any notice that Borrower, Operating
Partnership or Guarantor (or any of their respective beneficial owners,
affiliates or participants) or any Person that has an interest in the Property
is designated as an Embargoed Person, Borrower shall immediately notify Lender
in writing. At Lender's option, it shall be an Event of Default hereunder if
Borrower, Guarantor, Operating Partnership or any other party to the Loan (other
than Lender, any Affiliate of Lender or any party acting on behalf of Lender) is
designated as an Embargoed Person.


    

25

--------------------------------------------------------------------------------



Section 3.29    Patriot Act. All capitalized words and phrases and all defined
terms used in the USA Patriot Act of 2001, 107 Public Law 56 (October 26, 2001)
and in other statutes and all orders, rules and regulations of the United States
government and its various executive departments, agencies and offices related
to the subject matter of the Patriot Act (collectively referred to in this
Section only as the “Patriot Act”) are incorporated into this Section. Borrower
hereby represents and warrants that Borrower, Operating Partnership and
Guarantor and each and every Person that is an Affiliate of Borrower, Operating
Partnership and/or Guarantor is: (i) in full compliance with all applicable
requirements of the Patriot Act and any regulations issued thereunder; (ii)
operated under policies, procedures and practices, if applicable, that are in
compliance with the Patriot Act and available to Lender for Lender's review and
inspection during normal business hours and upon reasonable prior notice; (iii)
not in receipt of any notice from the Secretary of State or the Attorney General
of the United States or any other department, agency or office of the United
States claiming a violation or possible violation of the Patriot Act; (iv) not a
person who has been determined by competent authority to be subject to any of
the prohibitions contained in the Patriot Act; and (v) not owned or controlled
by or now acting and or will in the future act for or on behalf of any person
who has been determined to be subject to the prohibitions contained in the
Patriot Act. With respect to parties owning direct or indirect interests in
Operating Partnership or Guarantor, Lender acknowledges that Borrower has relied
exclusively on its U.S. broker-dealer network to implement the normal and
customary investor screening practices mandated by Applicable Law and FINRA
regulations in making the foregoing representation. Borrower covenants and
agrees that in the event Borrower receives any notice that Borrower, Operating
Partnership or Guarantor (or any of their respective beneficial owners,
affiliates or participants) or any Person that has an interest in the Property
is indicted, arraigned, or custodially detained on charges involving money
laundering or predicate crimes to money laundering, Borrower shall immediately
notify Lender. At Lender's option, it shall be an Event of Default hereunder if
Borrower, Guarantor, Operating Partnership or any other party to the Loan (other
than Lender, any Affiliate of Lender or any party acting on behalf of Lender) is
indicted, arraigned or custodially detained on charges involving money
laundering or predicate crimes to money laundering.


Section 3.30    Organizational Chart. The organizational chart attached as
Schedule I hereto, relating to Borrower and certain Affiliates and other
parties, is true, complete and correct on and as of the date hereof.


Section 3.31     Bank Holding Company. Borrower is not a “bank holding company”
or a direct or indirect subsidiary of a “bank holding company” as defined in the
Bank Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.


Section 3.32    No Breach of Fiduciary Duty. No Person that is currently an
Affiliate of Borrower has breached any fiduciary duty owed by such Person to any
other Person now or previously an Affiliate of Borrower.


Section 3.33    Property Document Representations. To Borrower's knowledge, each
REA is in full force and effect and neither Borrower nor, to Borrower's
knowledge, any other party to any REA, is in material default thereunder, and to
Borrower's knowledge, there are no conditions which, with the passage of time or
the giving of notice, or both, would constitute a default thereunder. To
Borrower's knowledge, except as set forth on Schedule II hereto, no REA has been
modified, amended or supplemented.


Section 3.34    No Change in Facts or Circumstances.
All information submitted by Borrower or Guarantor to Lender and in all
financial statements, rent rolls, reports, certificates and other documents
submitted in connection with the Loan or in satisfaction of the terms thereof
and all statements of fact made by Borrower and/or Guarantor in this Agreement
or in the

26

--------------------------------------------------------------------------------



other Loan Documents, are accurate, complete and correct in all material
respects (it being acknowledged that information relating to the Property has
been furnished by Borrower to Lender to the best of Borrower's knowledge). To
the best of Borrower's knowledge, there has been no material adverse change in
any condition, fact, circumstance or event that would make any such information
inaccurate, incomplete or otherwise misleading in any material respect or that
would otherwise have a Material Adverse Effect.
Section 3.35    Guarantor Representations. Borrower hereby represents and
warrants that, as of the date hereof and continuing thereafter for the term of
the Loan, the representations and warranties set forth in Sections 3.1 through
3.8, 3.12, 3.18, 3.21, 3.23, 3.27, 3.28, 3.29, 3.32, and 3.34 above are true and
correct with respect to Guarantor, as the same is applicable to Guarantor. For
such purpose, wherever the term “Borrower” is used in each of the foregoing
Subsections it shall be deemed to be “Guarantor”, with respect to such party.


Borrower agrees that, unless expressly provided otherwise, all of the
representations and warranties of Borrower set forth in this Article 3 and
elsewhere in this Agreement and the other Loan Documents shall survive for so
long as any portion of the Debt remains owing to Lender. All representations,
warranties, covenants and agreements made in this Agreement and in the other
Loan Documents shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.
ARTICLE 4


BORROWER COVENANTS


From the date hereof and until payment and performance in full of all
obligations of Borrower under this Agreement, the Security Instrument, the Note
and the other Loan Documents or the earlier release of the lien of the Security
Instrument (and all related obligations) in accordance with the terms of this
Agreement, the Security Instrument, the Note and the other Loan Documents,
Borrower hereby covenants and agrees with Lender that:
Section 4.1    Existence. Borrower will continuously maintain (a) its existence
and shall not dissolve or permit its dissolution, (b) its rights to do business
in the applicable State, and (c) its franchises and trade names, if any.


Section 4.2    Applicable Law.
(a)Borrower shall promptly comply and shall cause the Property to comply in all
material respects with all Applicable Law affecting the Borrower and the
Property, or the use thereof, including, without limitation, all Environmental
Laws, and Applicable Law relating to OFAC, Embargoed Persons and the Patriot
Act.


(b)Borrower shall from time to time, upon Lender's request, provide Lender with
evidence reasonably satisfactory to Lender that the Property complies with all
Applicable Law or is exempt from compliance with Applicable Law.


(c)Borrower shall give prompt notice to Lender of the receipt by Borrower of any
notice related to a violation of any Applicable Law and upon learning of the
commencement of any proceedings or investigations which relate to compliance
with Applicable Law.



27

--------------------------------------------------------------------------------



(d)After prior written notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the validity of any Applicable Law, the
applicability of any Applicable Law to Borrower or the Property or any alleged
violation of any Applicable Law, provided that (i) no Event of Default has
occurred and remains uncured; (ii) such proceeding shall be permitted under and
be conducted in accordance with the provisions of any instrument to which
Borrower is subject and shall not constitute a default thereunder and such
proceeding shall be permitted by and conducted in accordance with all Applicable
Law; (iii) neither the Property nor any part thereof or interest therein will be
in danger of being sold, forfeited, terminated, cancelled or lost; (iv) Borrower
shall promptly upon final determination thereof comply with any such Applicable
Law determined to be valid or applicable or cure any violation of any Applicable
Law; (v) such proceeding shall suspend the enforcement of the contested
Applicable Law against Borrower or the Property; and (vi) Borrower shall furnish
such security as may be required in the proceeding, or as may be reasonably
requested by Lender, to insure compliance with such Applicable Law, together
with all interest and penalties payable in connection therewith. Lender may
apply any such security or part thereof, as necessary to cause compliance with
such Applicable Law at any time when, in the reasonable judgment of Lender, the
validity, applicability or violation of such Applicable Law is finally
established or the Property (or any part thereof or interest therein) shall be
in danger of being sold, forfeited, terminated, cancelled or lost.


Notwithstanding the foregoing provisions of this Section 4.2(d), to the extent
any Lease with a Tenant remains in effect and such Tenant remains liable for the
obligations under its Lease, such Tenant shall have the right to exercise any
contest rights explicitly set forth in such Lease in accordance with the express
terms thereof and, to the extent such rights conflict or are inconsistent with
the provisions of this Section 4.2(d), the provisions set forth in such Lease
shall govern and control. Borrower agrees to notify Lender in writing in the
event that a Tenant under any Lease exercises its right to contest thereunder
and agrees to deliver to Lender any correspondence received or delivered by
Borrower pursuant to such Lease as it relates to such Tenant's right to contest.
Section 4.3    Maintenance and Use of Property. Borrower shall use commercially
reasonable efforts to cause the Property to be maintained in a good and safe
condition and repair. The Improvements and the Personal Property shall not be
removed, demolished or altered (except for normal replacement of the Personal
Property or as otherwise permitted pursuant to Section 4.21 hereof) without the
consent of Lender, such consent not to be unreasonably withheld, conditioned or
delayed. Subject to the terms and conditions of, and the rights of Tenants under
the Leases, Borrower shall promptly repair, replace or rebuild any part of the
Property which may be destroyed by any casualty, or become damaged, worn or
dilapidated or which may be affected by any proceeding of the character referred
to in Section 3.13 hereof and shall complete and pay for any structure at any
time in the process of construction or repair on the Land. Without the consent
of Lender, not to be unreasonably withheld, conditioned or delayed, Borrower
shall not initiate, join in, acquiesce in, or consent to any change in any
private restrictive covenant, zoning law or other public or private restriction,
limiting or defining the uses which may be made of the Property or any part
thereof. If under applicable zoning provisions the use of all or any portion of
the Property is or shall become a nonconforming use, Borrower will not cause or
permit the nonconforming use to be discontinued or the nonconforming Improvement
to be abandoned without the express written consent of Lender, not to be
unreasonably withheld, conditioned or delayed.


Section 4.4     Waste. Borrower shall not, and shall use commercially reasonable
efforts to cause each Tenant occupying the Property (or any portion thereof) to
not, commit or suffer any waste of the Property or make any change in the use of
the Property which will in any way materially increase the risk of fire or other
hazard arising out of the operation of the Property, or take any action that
might invalidate or give cause for cancellation of any Policy, or do or permit
to be done thereon anything that may in any way impair the

28

--------------------------------------------------------------------------------



value of the Property or the security for the Loan. Borrower will not, without
the prior written consent of Lender, permit any drilling or exploration for or
extraction, removal, or production of any minerals from the surface or the
subsurface of the Property, regardless of the depth thereof or the method of
mining or extraction thereof.


Section 4.5    Taxes and Other Charges.


(a)Borrower shall pay, or cause to be paid, all Taxes and Other Charges now or
hereafter levied or assessed or imposed against the Property or any part thereof
prior to delinquency. Borrower shall furnish to Lender receipts for the payment
of the Taxes and the Other Charges or other evidence satisfactory to Lender that
the Taxes and Other Charges have been so paid or are not then delinquent no
later than five (5) Business Days prior to the date on which the Taxes and/or
Other Charges would otherwise be delinquent if not paid (provided, however, that
if the Tenant under a Lease is required to pay such Taxes or Other Charges
directly to the applicable Governmental Authority and Borrower timely requests
and diligently pursues evidence of such payment, and further provided that no
enforcement action has been commenced by the applicable Governmental Authority
resulting from Tenant's failure to pay Taxes or Other Charges, then Borrower
shall have an additional thirty (30) day period to provide such evidence to
Lender). Borrower shall not suffer any lien or charge whatsoever which may be or
become a lien or charge against the Property (or any portion thereof), other
than Permitted Encumbrances. Borrower shall promptly cause to be paid and
discharged any lien or charge whatsoever which may be or become a lien or charge
against the Property (or any portion thereof), and shall promptly pay, or cause
to be paid, for all utility services provided to the Property (or any portion
thereof).


(b)After prior written notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any Taxes or Other Charges, provided that (i) no Event of
Default has occurred and remains uncured; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any other
instrument to which Borrower is subject and shall not constitute a default
thereunder and such proceeding shall be permitted by and conducted in accordance
with all Applicable Law; (iii) neither the Property nor any part thereof or
interest therein will be in danger of being sold, forfeited, terminated,
canceled or lost; (iv) Borrower shall promptly upon final determination thereof
pay the amount of any such Taxes or Other Charges, together with all costs,
interest and penalties which may be payable in connection therewith; (v) such
proceeding shall suspend the collection of such contested Taxes or Other Charges
from the Property; and (vi) Borrower shall furnish such security as may be
reasonably required in the proceeding, or deliver to Lender such reserve
deposits as may be reasonably requested by Lender, to insure the payment of any
such Taxes or Other Charges, together with all interest and penalties thereon.
Lender may pay over any such cash deposit or part thereof held by Lender to the
claimant entitled thereto at any time when, in the reasonable judgment of
Lender, the entitlement of such claimant is established or the Property (or part
thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, canceled or lost or there shall be any danger of the lien of the
Security Instrument being primed by any related lien.


Notwithstanding the foregoing provisions of this Section 4.5(b), to the extent
the Lease with a Tenant remains in effect and such Tenant remains liable for the
obligations under its Lease, such Tenant shall have the right to exercise any
contest rights explicitly set forth in such Lease in accordance with the express
terms thereof and, to the extent such rights conflict or are inconsistent with
the provisions of this Section 4.5(b), the provisions set forth in such Lease
shall govern and control. Borrower agrees to notify Lender in writing in the
event that a Tenant under any Lease exercises its right to contest thereunder
and agrees to deliver to

29

--------------------------------------------------------------------------------



Lender any correspondence received or delivered by Borrower pursuant to such
Lease as it relates to such Tenant's right to contest.
Section 4.6    Litigation. Borrower shall give prompt written notice to Lender
upon learning of any litigation or governmental proceedings pending or
threatened in writing against Borrower, any Tenant or the Property, which might
have a Material Adverse Effect.
Section 4.7    Access to Property. Subject to the terms and conditions of, and
the rights of Tenants under the Leases, Borrower shall permit agents,
representatives and employees of Lender to inspect the Property or any part
thereof at reasonable hours upon reasonable advance notice. Any such inspection
shall be at the expense of Lender unless an Event of Default is continuing, in
which event, the cost of such inspection shall be paid by Borrower.


Section 4.8    Notice of Default. Borrower shall promptly advise Lender of any
material adverse change in Borrower's and/or Guarantor's condition (financial or
otherwise) or of the occurrence of any Default or Event of Default of which
Borrower has knowledge.


Section 4.9    Cooperate in Legal Proceedings. Except with respect to any claim
by Borrower against Lender, Borrower shall cooperate fully with Lender with
respect to any proceedings before any court, board or other Governmental
Authority which may in any way affect the rights of Lender hereunder or any
rights obtained by Lender under any of the Note, the Security Instrument or the
other Loan Documents and, in connection therewith, permit Lender, at Lender's
election, to participate in any such proceedings.


Section 4.10    Performance by Borrower. Borrower shall in a timely manner
observe, perform and fulfill, in all material respects, each and every covenant,
term and provision to be observed and performed by Borrower under this
Agreement, the Security Instrument, the Note and the other Loan Documents and
any other agreement or instrument affecting or pertaining to the Property and
any amendments, modifications of changes thereto.


Section 4.11    Awards. Subject to the terms and conditions of the Leases,
Borrower shall cooperate with Lender in obtaining for Lender the benefits of any
Awards or Insurance Proceeds lawfully or equitably payable to Borrower in
connection with the Property, and Lender shall be reimbursed for any reasonable
expenses incurred in connection therewith (including reasonable, actual
attorneys' fees and disbursements, and the payment by Lender of the actual
expense of an appraisal on behalf of Borrower in case of a Casualty or
Condemnation affecting the Property or any part thereof) out of such Awards or
Insurance Proceeds.


Section 4.12    Books and Records.


(a)Borrower shall keep adequate books and records of account in accordance with
GAAP (or such other basis of accounting acceptable to Lender in its reasonable
discretion and consistently applied), and furnish to Lender:


(i)quarterly (and prior to a Securitization, monthly, except for the last month
of a quarter) certified rent rolls (in the form approved by Lender in connection
with the closing of the Loan) and tenant sales reports (if applicable), each
signed and dated by a Responsible Officer of Borrower, within thirty (30) days
after the end of each calendar month (except for the last month of a quarter) or
forty-five (45) days after the end of each calendar quarter, as applicable;





30

--------------------------------------------------------------------------------



(ii)quarterly (and prior to a Securitization, monthly, except for the last month
of a quarter) operating statements of the Property, prepared and certified by a
Responsible Officer of Borrower in the form reasonably required by Lender,
detailing the revenues received, the expenses incurred and the components of
Underwritable Cash Flow before and after Debt Service for the period of
calculation and containing appropriate year-to-date information, within thirty
(30) days after the end of each calendar month (except for the last month of a
quarter) or forty-five (45) days after the end of each calendar quarter, as
applicable;


(iii)an annual balance sheet, profit and loss statement, statement of cash flow,
and statement of change in financial position of Borrower, audited by a “Big
Four” accounting firm or other independent certified public accountant
reasonably acceptable to Lender, within ninety (90) days after the close of each
fiscal year of Borrower;


(iv)an annual operating statement of the Property audited by a “Big Four”
accounting firm or other independent certified public accountant reasonably
acceptable to Lender, detailing the revenues received, the expenses incurred and
the components of Underwritable Cash Flow before and after Debt Service for the
period of calculation and containing appropriate year-to-date information,
within ninety (90) days after the close of each fiscal year of Borrower;


(v)by no later than January 15 of each calendar year, an annual operating budget
for such calendar year presented on a monthly basis consistent with the annual
operating statement described above for the Property, including cash flow
projections for the upcoming year and all proposed capital replacements and
improvements, which such budget shall not take effect until approved by Lender
(each such annual budget, individually and/or collectively (as the context may
require), an “Annual Budget”). Lender's failure to approve such Annual Budget
within thirty (30) days after Lender's receipt of an Annual Budget shall be
deemed to constitute Lender's approval of such Annual Budget, provided that said
written request to Lender conspicuously states in 12 point or larger bold type
“PURSUANT TO SECTION 4.12(a)(v) OF THE LOAN AGREEMENT, BORROWER'S REQUEST FOR
APPROVAL OF THE ANNUAL BUDGET SHALL BE DEEMED APPROVED IF LENDER DOES NOT
DECLINE APPROVAL IN WRITING OR REQUEST ADDITIONAL INFORMATION IN WRITING WITHIN
THIRTY (30) DAYS OF THIS LETTER.”;


(vi)by no later than ten (10) days after Lender's request prior to
Securitization, and thereafter by no later than forty five (45) days after and
as of the end of each calendar quarter, a calculation of the then current Actual
Debt Service Coverage Ratio certified by a Responsible Officer of Borrower to be
true and complete, together with such back-up information as Lender shall
require;


(vii)[intentionally omitted]; and


(viii)the Officer's Certificate required pursuant to Section 5.3 hereof.


(b)Upon reasonable request from Lender, Borrower shall furnish in a timely
manner to Lender:


(i)a property management report for the Property, showing deposits received from
tenants and any other information requested by Lender, in reasonable detail and
certified by a Responsible Officer of Borrower to be true and complete, but no
more frequently than quarterly; and


(ii)an accounting of all security deposits held in connection with any Lease of
any part of the Property, including the name and identification number of the
accounts in which such security deposits are held, the name and address of the
financial institutions in which such security deposits are held and the

31

--------------------------------------------------------------------------------



name of the person to contact at such financial institution, along with any
authority or release necessary for Lender to obtain information regarding such
accounts directly from such financial institutions.


(c)Within ten (10) Business Days of Lender's request, Borrower shall furnish
Lender (and shall cause Guarantor to furnish to Lender) with such other
additional financial or management information (including State and Federal tax
returns) as may, from time to time, be reasonably required by Lender in form and
substance satisfactory to Lender. Borrower shall furnish to Lender and its
agents convenient facilities for the examination and audit of any such books and
records at any reasonable time from time to time during business hours upon
reasonable advance notice.


(d)Borrower agrees that all Required Financial Items (defined below) to be
delivered to Lender pursuant to this Section 4.12 shall: (i) be complete and
correct in all material respects; (ii) present fairly the financial condition of
the party as of the applicable date of such certification; (iii) disclose all
liabilities that are required to be reflected or reserved against; and (iv) be
prepared (A) in electronic formats, and if requested by Lender, also delivered
in hardcopy form, and (B) in accordance with GAAP (or such other basis of
accounting acceptable to Lender and consistently applied). Borrower shall be
deemed to warrant and represent that, as of the date of delivery of any such
financial statement, there has been no material adverse change in financial
condition, nor have any assets or properties been sold, transferred, assigned,
mortgaged, pledged or encumbered since the date of such financial statement
except as disclosed by Borrower in a writing delivered to Lender. Borrower
agrees that all Required Financial Items shall not contain any misrepresentation
or omission of a material fact.


(e)Borrower acknowledges the importance to Lender of the timely delivery of each
of the items required by this Section 4.12 (each, a “Required Financial Item”
and, collectively, the “Required Financial Items”). In the event Borrower fails
to deliver to Lender any of the Required Financial Items within ten (10)
Business Days after Lender's delivery of notice to Borrower of Borrower's
failure to deliver the Required Financial Items (each such event, a “Reporting
Failure”), in addition to constituting an Event of Default hereunder and without
limiting Lender's other rights and remedies with respect to the occurrence of
such an Event of Default, Borrower shall pay upon demand to Lender the sum of
$1,000.00 per occurrence for each Reporting Failure. It shall constitute a
further Event of Default hereunder if any such payment is not received by Lender
within thirty (30) days of the date on which such payment is so demanded and
Lender shall be entitled to the exercise of all of its rights and remedies
provided hereunder.


Section 4.13    Estoppel Certificates.


(a)After request by Lender, Borrower, within ten (10) Business Days of such
request, shall furnish Lender or any proposed assignee with a statement, duly
acknowledged and certified, setting forth (i) the original principal amount of
the Note, (ii) the unpaid principal amount of the Note, (iii) the rate of
interest of the Note, (iv) the terms of payment and maturity date of the Note,
(v) the date installments of interest and/or principal were last paid, (vi)
that, except as provided in such statement, no Event of Default exists, (vii)
that this Agreement, the Note, the Security Instrument and the other Loan
Documents are valid, legal and binding obligations and have not been modified or
if modified, giving particulars of such modification, (viii) whether any offsets
or defenses exist against the obligations secured hereby and, if any are alleged
to exist, a detailed description thereof, (ix) that, to Borrower's knowledge,
all Leases are in full force and effect and have not been modified (or if
modified, setting forth all modifications), (x) the date to which the Rents
thereunder have been paid pursuant to the Leases, (xi) whether or not, to
Borrower's knowledge after due inquiry of the Manager, any of the lessees under
the Leases are in default under the Leases, and, if any of the lessees are in
default, setting forth the specific nature of all such defaults, (xii) the
amount of security deposits held by Borrower under each Lease and that such
amounts are consistent with

32

--------------------------------------------------------------------------------



the amounts required under each Lease, and (xiii) as to any other matters
reasonably requested by Lender and reasonably related to the Leases, the
obligations created and evidenced hereby and by the Security Instrument or the
Property. It being understood that Lender shall not exercise its right pursuant
to this subsection, more than two (2) times during each calendar year unless
there is an Event of Default.


(b)Borrower shall use commercially reasonable efforts to deliver to Lender,
promptly upon request, duly executed estoppel certificates from any one or more
Tenants as required by Lender attesting to such facts regarding the Lease as
Lender may require, including, but not limited to, attestations that each Lease
covered thereby is in full force and effect with no defaults thereunder on the
part of any party, that none of the Rents have been paid more than one month in
advance, except as security, and that the lessee claims no defense or offset
against the full and timely performance of its obligations under the Lease. It
being understood that, notwithstanding anything to the contrary in this
subsection (b), (1) to the extent that a particular Lease provides for a
specific form of estoppel or limits the matters to which a particular Tenant is
required to certify, Lender shall accept such estoppel set forth in or
contemplated by the Lease to satisfy this subsection (b) and (2) Lender shall
not exercise its right, pursuant to this subsection, more than two (2) times
during each calendar year unless there is an Event of Default.


(c)In connection with the Securitization of the Loan (or any portion thereof or
interest therein), at Lender's request, Borrower shall provide an estoppel
certificate to any Investor or any prospective Investor in such form, substance
and detail as Lender, such Investor or prospective Investor may reasonably
require.


(d)Borrower shall use commercially reasonable efforts to deliver to Lender, upon
request, estoppel certificates from each party under the Property Documents in
form and substance reasonably acceptable to Lender. It being understood that,
notwithstanding anything to the contrary in this subsection (d), (1) to the
extent that a particular Property Document provides for a specific form of
estoppel, Lender shall accept such estoppel to satisfy this subsection (d) and
(2) Lender shall not exercise its right, pursuant to this subsection, more than
two (2) times during each calendar year unless there is an Event of Default.


Section 4.14    Leases and Rents.


(a)All Leases and renewals of Leases (provided, however, that any renewal of
existing Leases shall be subject to the terms of such Lease) executed after the
date hereof shall (i) provide for rental rates reasonably comparable to existing
local market rates for similar properties, (ii) be on commercially reasonable
terms with unaffiliated, third parties (unless otherwise consented to by
Lender), (iii) provide that such Lease is subordinate to the Security Instrument
and that the lessee will attorn to Lender and any purchaser at a foreclosure
sale, (iv) not contain any terms which would have a Material Adverse Effect and
(v) with respect to any Major Lease, shall be subject to Lender's prior written
approval as provided herein. Borrower shall not, without the prior written
consent of Lender, such consent not to be unreasonably withheld, conditioned or
delayed, enter into, enter into any agreement with respect to (including,
without limitation, any non-disturbance agreement), renew, extend, amend,
modify, permit any assignment of, waive any provisions of, release any party to,
terminate, exercise any recapture rights with respect to, reduce rents under,
accept a surrender of space under, or shorten the term of, in each case, any
Major Lease; provided, however, that such consent shall not be required to the
extent that the Major Lease provides for an extension or renewal that may be
exercised in the Tenant's discretion. Lender shall execute and deliver a
Subordination Non-Disturbance and Attornment Agreement on Lender's then current
standard form (or such other reasonable form requested by such Tenants and
reasonably approved by Lender) to Tenants under future Major Leases approved by
Lender (as set forth above) and under other Leases meeting the criteria set
forth above promptly

33

--------------------------------------------------------------------------------



upon request with such commercially reasonable changes as may be requested by
Tenants, from time to time, as are reasonably acceptable to Lender.


(b)Borrower (i) shall observe and perform in all material respects, the
obligations imposed upon the lessor under the Leases in a commercially
reasonable manner; (ii) shall enforce the terms, covenants and conditions
contained in the Leases upon the part of the lessee thereunder to be observed or
performed in a commercially reasonable manner, provided, however, (A) Borrower
shall deliver written notice of Borrower's anticipated enforcement action with
respect to any Major Lease not less than ten (10) Business Days prior to the
taking of such enforcement action, and (B) Borrower shall not terminate or
accept a surrender of a Major Lease without Lender's prior approval, such
consent not to be unreasonably withheld, conditioned or delayed; (iii) shall not
collect any of the Rents more than one (1) month in advance (other than security
deposits); (iv) shall not execute any assignment of lessor's interest in the
Leases or the Rents (except as contemplated by the Loan Documents); and (v)
shall hold all security deposits under all Leases in accordance with Applicable
Law. Upon request, Borrower shall furnish Lender with executed copies of all
Leases. Notwithstanding the foregoing or anything in the Loan Documents to the
contrary, all Leases and renewals of Leases executed after the Anticipated
Repayment Date shall be subject to Lender's prior approval, which approval shall
not be unreasonably withheld, conditioned or delayed; provided, however, that
such approval shall not be required with respect to a renewal that may be
exercised in the Tenant's discretion pursuant to the terms of any Lease entered
into (i) prior to the Closing Date, or (ii) in accordance with the terms of the
Loan Documents after the Closing Date but prior to the Anticipated Repayment
Date.


(c)Notwithstanding anything contained herein to the contrary, Borrower shall not
willfully withhold from Lender any information regarding renewal, extension,
amendment, modification, waiver of provisions of, termination, rental reduction
of, surrender of space of, or shortening of the term of, any Major Lease during
the term of the Loan. Borrower further agrees to provide Lender with written
notice of a Tenant “going dark” under such Tenant's Lease within five (5)
Business Days after Borrower learns that such Tenant “goes dark”.


(d)Borrower shall notify Lender in writing, within two (2) Business Days
following receipt thereof, of Borrower's receipt of any termination fee or
payment (“Lease Event Payment”) paid by any Tenant under any Lease in
consideration of any termination, modification or amendment or settlement of any
Lease or any release or discharge of any Tenant under any Lease from any
obligation thereunder (a “Lease Event”). Borrower further covenants and agrees
that (i) except as provided in clause (ii)(A) below, Borrower shall hold any
such Lease Event Payment in trust for the benefit of Lender and (ii) (A) in the
event such Lease Event Payment is less than $50,000, such Lease Event Payment
shall be payable to Borrower or (B) in the event such Lease Event Payment equals
or exceeds $50,000, such Lease Event Payment shall be placed by Borrower in
reserve with Lender, to be disbursed by Lender for tenant improvement and
leasing commission costs with respect to the Property in accordance with
Lender's standard disbursement procedures in increments of at least the Minimum
Disbursement Amount (or a lesser amount if the total amount of the reserve is
less than the Minimum Disbursement Amount, in which case only one disbursement
of the amount remaining shall be made).


(e)If Borrower shall materially default in the performance or observance of any
term, covenant or condition of any Lease and shall fail to cure the same prior
to the expiration of any applicable cure period provided thereunder, Lender
shall have the right, but shall be under no obligation, to pay any sums and to
perform any act or take any action as may be appropriate to cause all of the
terms, covenants and conditions of such Lease on the part of Borrower to be
performed or observed on behalf of Borrower, to the end that the rights of
Borrower in, to and under such Lease shall be kept unimpaired and free from
default. If any party to any Lease shall deliver to Lender a copy of any notice
of default under such Lease,

34

--------------------------------------------------------------------------------



such notice shall constitute full protection to Lender for any action taken or
omitted to be taken by Lender, in good faith, in reliance thereon.


Section 4.15    Management Agreement.


(a)Borrower shall (i) diligently perform, observe and enforce all of the terms,
covenants and conditions of the Management Agreement on the part of Borrower to
be performed, observed and enforced to the end that all things shall be done
which are necessary to keep unimpaired the rights of Borrower under the
Management Agreement and (ii) promptly notify Lender of the giving of any notice
to Borrower of any default by Borrower in the performance or observance of any
of the terms, covenants or conditions of the Management Agreement on the part of
Borrower to be performed and observed and deliver to Lender a true copy of each
such notice. Without Lender's prior written consent, such consent not to be
unreasonably withheld, conditioned or delayed, Borrower shall not surrender the
Management Agreement, consent to the assignment by Manager of its interest under
the Management Agreement, or terminate or cancel the Management Agreement as it
relates to the Property, or modify, change, supplement, alter or amend the
Management Agreement as it relates to the Property, in any respect, either
orally or in writing, and Borrower hereby assigns to Lender as further security
for the payment of the Debt and for the performance and observance of the terms,
covenants and conditions of this Agreement, all the rights, privileges and
prerogatives of Borrower to surrender the Management Agreement or to terminate,
cancel, modify, change, supplement, alter or amend the Management Agreement as
it relates to the Property in any respect, and any such surrender of the
Management Agreement or termination, cancellation, modification, change,
supplement, alteration or amendment of the Management Agreement without the
consents required pursuant to this Section 4.15(a) shall be void and of no force
and effect; provided that, Borrower shall not be required to obtain Lender's
consent with respect to any non-material changes, supplements, alterations or
amendments to the Management Agreement. If Borrower shall default in the
performance or observance of any material term, covenant or condition of the
Management Agreement on the part of Borrower to be performed or observed, then,
without limiting the generality of the other provisions of this Agreement, and
without waiving or releasing Borrower from any of its obligations hereunder,
Lender shall have the right, but shall be under no obligation, to pay any sums
and to perform any act or take any action as may be appropriate to cause all the
terms, covenants and conditions of the Management Agreement on the part of
Borrower to be performed or observed to be promptly performed or observed on
behalf of Borrower, to the end that the rights of Borrower in, to and under the
Management Agreement shall be kept unimpaired and free from default. Lender and
any person designated by Lender shall have, and are hereby granted, subject to
the terms and conditions of, and the rights of Tenants under the Leases, the
right to enter upon the Property at any time and from time to time for the
purpose of taking any such action. If Manager shall deliver to Lender a copy of
any notice sent to Borrower of default under the Management Agreement, such
notice shall constitute full protection to Lender for any action taken or
omitted to be taken by Lender in good faith, in reliance thereon. Borrower shall
notify Lender if Manager sub-contracts to a third party or an affiliate any or
all of its management responsibilities under the Management Agreement with
respect to the Property. Borrower shall, from time to time, use its commercially
reasonable efforts to obtain from Manager under the Management Agreement such
certificates of estoppel with respect to compliance by Borrower with the terms
of the Management Agreement as may be reasonably requested by Lender. Borrower
shall exercise each individual option, if any, to extend or renew the term of
the Management Agreement upon demand by Lender made at any time within one (1)
year of the last day upon which any such option may be exercised, and, should
Borrower so fail to exercise such option, Borrower hereby expressly authorizes
and appoints Lender its attorney-in-fact to exercise any such option in the name
of and upon behalf of Borrower, which power of attorney shall be irrevocable and
shall be deemed to be coupled with an interest. Any sums expended by Lender
pursuant to this paragraph shall bear interest at the Applicable Interest Rate
from the date such cost is incurred to the date of payment to Lender, shall be
deemed to constitute a portion of the Debt, shall be secured by the lien of the
Security

35

--------------------------------------------------------------------------------



Instrument and the other Loan Documents and shall be immediately due and payable
upon demand by Lender therefor.


(b)Without limitation of the foregoing, if the Property is removed from the
application of the Management Agreement pursuant to the Assignment of Management
Agreement or for any other reason, then Lender, at its option, may require
Borrower to engage, in accordance with the terms and conditions set forth in the
Assignment of Management Agreement, a new manager (the “New Manager”) to manage
the Property, which such New Manager shall be a Qualified Manager. New Manager
shall be engaged by Borrower pursuant to a written management agreement that
complies with the terms hereof and of the Assignment of Management Agreement and
is otherwise satisfactory to Lender in all respects. New Manager and Borrower
shall execute an Assignment of Management Agreement in the form then used by
Lender. Without limitation of the foregoing, if required by Lender, Borrower
shall, as a condition precedent to Borrower's engagement of such New Manager,
obtain a Rating Agency Confirmation with respect to such New Manager and new
management agreement. To the extent that such New Manager is an Affiliated
Manager, Borrower's engagement of such New Manager shall, if required by Lender,
be subject to Borrower's delivery to Lender of a New Non-Consolidation Opinion.


(c)Notwithstanding anything to the contrary set forth in Section 4.15(a) above,
Borrower may, without Lender's consent, terminate the Management Agreement
provided the Property remains managed at all times by a Qualified Manager and
the provisions of Section 4.15(b) are otherwise satisfied. In the event that
Cole Realty Advisors, Inc. is no longer an Affiliated Manager, then Borrower
and/or Guarantor shall replace Manager with a Qualified Manager and otherwise
satisfy the provisions of Section 4.15(b).


Section 4.16    Payment for Labor and Materials.


(a)Subject to Section 4.16(b), Borrower will promptly pay, or cause to be paid
pursuant to the terms of any applicable Lease, when due all bills and costs for
labor, materials, and specifically fabricated materials incurred by Borrower in
connection with the Property (any such bills and costs, a “Work Charge”) and
never permit to remain undischarged for a period of sixty (60) days after
Borrower obtains knowledge thereof in respect of the Property or any part
thereof any lien or security interest relating to any such Work Charge, even
though inferior to the liens and the security interests hereof, and in any event
never permit to be created or exist in respect of the Property or any part
thereof any other lien or security interest other than the liens or security
interests created hereby and by the Security Instrument, except for the
Permitted Encumbrances.


(b)After prior written notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the validity of any Work Charge, the
applicability of any Work Charge to Borrower or to the Property or any alleged
non-payment of any Work Charge and defer paying the same, provided that (i) no
Event of Default has occurred and is continuing; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any
instrument to which Borrower is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all
Applicable Law; (iii) neither the Property nor any part thereof or interest
therein will be in imminent and/or present danger of being sold, forfeited,
terminated, cancelled or lost; (iv) Borrower shall promptly upon final
determination thereof pay (or cause to be paid) any such contested Work Charge
determined to be valid, applicable or unpaid; (v) such proceeding shall suspend
the collection of such contested Work Charge from the Property or Borrower shall
have paid the same (or shall have caused the same to be paid) under protest; and
(vi) Borrower shall furnish (or cause to be furnished) such security as may be
required in the proceeding, or as may be reasonably requested by Lender, to
insure payment of such Work Charge, together with all interest and penalties
payable in connection

36

--------------------------------------------------------------------------------



therewith. Lender may apply any such security or part thereof, as necessary to
pay for such Work Charge at any time when, in the reasonable judgment of Lender,
the validity, applicability or non-payment of such Work Charge is finally
established or the Property (or any part thereof or interest therein) shall be
in imminent and/or present danger of being sold, forfeited, terminated,
cancelled or lost.


Notwithstanding the foregoing provisions of this Section 4.16(b), to the extent
the Lease with a Tenant remains in effect and such Tenant remains liable for the
obligations under its Lease, such Tenant shall have the right to exercise any
contest rights explicitly set forth in such Lease in accordance with the express
terms thereof and, to the extent such rights conflict or are inconsistent with
the provisions of this Section 4.16(b), the provisions set forth in such Lease
shall govern and control. Borrower agrees to notify Lender in writing in the
event that a Tenant under any Lease exercises its right to contest thereunder
and agrees to deliver to Lender any correspondence received or delivered by
Borrower pursuant to such Lease as it relates to such Tenant's right to contest.
Section 4.17    Performance of Other Agreements. Borrower shall observe and
perform in all material respects each and every term to be observed or performed
by Borrower pursuant to the terms of any agreement or recorded instrument
affecting or pertaining to the Property, or given by Borrower to Lender for the
purpose of further securing the Debt and any amendments, modifications or
changes thereto.


Section 4.18    Debt Cancellation. Borrower shall not cancel or otherwise
forgive or release any material claim or debt (other than termination of Leases
in accordance herewith) owed to Borrower by any Person, except for adequate
consideration and in the ordinary course of Borrower's business.


Section 4.19    ERISA


(a)Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights hereunder or under the other Loan Documents) to be a
non-exempt (under a statutory or administrative class exemption) prohibited
transaction under ERISA.


(b)Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan as requested by Lender in its reasonable discretion, that (i) Borrower is
not an “employee benefit plan” as defined in Section 3(3) of ERISA, or other
retirement arrangement, which is subject to Title I of ERISA or Section 4975 of
the IRS Code, or a “governmental plan” within the meaning of Section 3(32) of
ERISA; (ii) Borrower is not subject to state statutes regulating investments and
fiduciary obligations with respect to governmental plans; and (iii) one or more
of the following circumstances is true:


(A)
Equity interests in Borrower are publicly offered securities, within the meaning
of 29 C.F.R. § 2510.3 101(b)(2);



(B)
Less than 25 percent of each outstanding class of equity interests in Borrower
are held by “benefit plan investors” within the meaning of 29 C.F.R.§ 2510.3
101(f)(2), as modified by § 3(42) of ERISA, disregarding the value of any equity
interests in Borrower held by (I) a Person (other than a benefit plan investor)
who has discretionary authority or control with respect to the assets of
Borrower, (II) any Person who provides investment advice for a fee (direct or
indirect) with respect to the assets of Borrower, or (III) any affiliate of a
Person described in the immediately preceding clause (I) or (II);


37

--------------------------------------------------------------------------------



(C)
Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R § 2510.3 101(c) or (e) or an investment
company registered under The Investment Company Act of 1940; or



(D)
The assets of Borrower are not otherwise “plan assets” of one or more “employee
benefit plans” (as defined in Section 3(3) of ERISA) subject to Title I of
ERISA, within the meaning of 29 C.F.R. § 2510.3-101.



Section 4.20    No Joint Assessment. Borrower shall not suffer, permit or
initiate the joint assessment of the Property with (a) any other real property
constituting a tax lot separate from the Property, or (b) any portion of the
Property which may be deemed to constitute personal property, or any other
procedure whereby the lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to the real property
portion of the Property.


Section 4.21    Alterations. Lender's prior approval shall be required in
connection with any alterations to any Improvements (a) that may have a Material
Adverse Effect, (b) the cost of which (including any related alteration,
improvement or replacement) is reasonably anticipated to exceed the applicable
Alteration Threshold, (c) that are structural in nature, unless the structural
alterations are set forth in a Lease approved by Lender in accordance with
Section 4.14 hereof, provided that any such alterations are performed in
accordance with the terms of such Lease, or (d) made after the Anticipated
Repayment Date; provided, however, that with respect to items (a) and (b) above,
such approval may be granted or withheld in Lender's reasonable discretion, and
with respect to items (c) and (d) above, such approval may be granted or
withheld in Lender's sole discretion. If the total unpaid amounts incurred and
to be incurred with respect to any alterations to the Improvements shall at any
time exceed the applicable Alteration Threshold for the Property, Borrower shall
promptly deliver to Lender as security for the payment of such amounts (the
“Alteration Security”) and as additional security for Borrower's obligations
under the Loan Documents any of the following as determined by Borrower: (i)
cash, (ii) U.S. Obligations, (iii) other securities acceptable to Lender,
(provided that Lender shall have received a Rating Agency Confirmation as to the
form and issuer of same), or (iv) a completion bond (provided that Lender shall
have received a Rating Agency Confirmation as to the form and issuer of same).
Such security shall be in an amount equal to the excess of the total unpaid
amounts incurred and to be incurred with respect to such alterations to the
Improvements over the Alteration Threshold. Notwithstanding the immediately
preceding sentences to the contrary, in the event a Lease permits the Tenant
thereunder to perform alterations without Borrower's consent or approval (or if
the Tenant has obtained such consent or approval from Borrower prior to the
Closing Date and Borrower has advised Lender in writing of such approval) and
without any requirement to deliver any Alteration Security as required
hereunder, and such Tenant maintains a long term unsecured debt rating of “BBB-”
or better by S&P (or an equivalent rating by the other Rating Agencies), then
such Alteration Security shall not be required hereunder. All alterations by
Borrower to any Improvements shall be made lien-free and in a good and
workmanlike manner in accordance with all Applicable Laws.


Notwithstanding the foregoing provisions of this Section 4.21, to the extent a
Lease with a Tenant remains in effect and such Tenant remains liable for the
obligations under its Lease, such Tenant shall have the right to perform any
alterations explicitly set forth in such Lease (which do not require Borrower's
consent or for which such consent was obtained from Borrower prior to the
Closing Date and Borrower has advised Lender in writing of such consent) in
accordance with the express terms thereof and, to the extent such rights
conflict or are inconsistent with the provisions of this Section 4.21, the
provisions set forth in such Lease shall govern and control.

38

--------------------------------------------------------------------------------



Section 4.22    REA Covenants. Borrower agrees that without the prior consent of
Lender, which consent shall not be unreasonably withheld, conditioned or
delayed, Borrower will not enter into any new Property Document or execute
modifications to any existing Property Document if such new Property Document or
such modifications will have a Material Adverse Effect. Borrower shall enforce,
shall comply with, and shall use commercially reasonable efforts to cause each
of the parties to each Property Document to comply with all of the terms and
conditions contained in such Property Document in all material respects.


Section 4.23    Certificates of Occupancy. Borrower shall use commercially
reasonable efforts to cause the tenants of the Property to obtain certificates
of occupancy for the premises leased by such tenants pursuant to the
requirements of the applicable Leases.


Section 4.24    Autozone Violation. Borrower shall use commercially reasonable
efforts to cause Autozone to clear the fire code violation previously issued to
Autozone with respect to storage of flammable and combustible liquids at the
portion of the Property leased by Autozone (the “Autozone Violation”).


ARTICLE 5


ENTITY COVENANTS


Section 5.1    Single Purpose Entity/Separateness.


(a)Borrower has not and, as long as the Debt or any portion thereof remains
outstanding, will not:


(i)engage in any business or activity other than the acquisition, ownership,
improvement, operation, management, leasing and maintenance of the Property, and
activities incidental thereto;


(ii)acquire or own any assets other than (A) the Property, (B) such incidental
Personal Property as may be necessary for the ownership, leasing, maintenance
and operation of the Property, and (C) cash and U.S. Obligations;


(iii)merge into or consolidate with any Person, or, to the fullest extent
permitted by applicable law, dissolve, terminate, liquidate in whole or in part,
transfer or otherwise dispose of all or substantially all of its assets or
change its legal structure;


(iv)fail to observe all organizational formalities, or fail to preserve its
existence as an entity duly organized, validly existing and in good standing (if
applicable) under the Applicable Law of the jurisdiction of its organization or
formation, or, except as required by applicable law or as permitted thereunder,
amend, modify, terminate or fail to comply with the provisions of its
organizational documents;


(v)own any subsidiary, or make any investment in, any Person, other than, with
respect to any SPE Component Entity, in the applicable Borrower;


(vi)except as contemplated under Article 9 hereof, commingle its assets with the
assets of any other Person;


(vii)incur any Indebtedness, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than (A) the Debt, (B) trade and
operational indebtedness incurred in the ordinary course of business with trade
creditors, provided such indebtedness is (1) unsecured, (2) not

39

--------------------------------------------------------------------------------



evidenced by a note, (3) on commercially reasonable terms and conditions, and
(4) due not more than sixty (60) days past the date incurred and paid on or
prior to such date, (C) Indebtedness associated with Permitted Encumbrances,
and/or (D) Permitted Equipment Leases; provided however, the aggregate amount of
the indebtedness described in (B), (C) and (D) shall not exceed at any time two
percent (2%) of the outstanding principal amount of the Loan. From and after the
date hereof, no Indebtedness other than the Debt may be secured (subordinate or
pari passu) by the Property;


(viii)except as set forth in the Loan Documents, fail to maintain all of its
books, records, financial statements and bank accounts separate from those of
its affiliates and any constituent party. Borrower's assets have not and will
not be listed as assets on the financial statement of any other Person;
provided, however, that Borrower's assets may be included in a consolidated
financial statement of its affiliates provided that such assets shall be listed
on Borrower's own separate balance sheet. Borrower has maintained and will
maintain its books, records, resolutions and agreements as official records;


(ix)enter into any contract or agreement with any general partner, member,
shareholder, principal or affiliate, except upon terms and conditions that are
intrinsically fair and substantially similar to those that would be available on
an arm's-length basis with unaffiliated third parties;


(x)except as set forth in the Loan Documents, maintain its assets in such a
manner that it will be costly or difficult to segregate, ascertain or identify
its individual assets from those of any other Person;


(xi)except as set forth in the Loan Documents, assume or guaranty the debts of
any other Person, hold itself out to be responsible for the debts of any other
Person, or otherwise pledge its assets for the benefit of any other Person or
hold out its credit as being available to satisfy the obligations of any other
Person, other than with respect to any asset pledges that have been released on
or prior to the date hereof;


(xii)make any loans or advances to any Person;


(xiii)fail to file its own tax returns (to the extent that such Borrower is
required to file its own tax returns under Applicable Law);


(xiv)except as set forth in the Loan Documents, fail either to hold itself out
to the public as a legal entity separate and distinct from any other Person or
to conduct its business solely in its own name or fail to correct any known
misunderstanding regarding its separate identity;


(xv)fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations (to the extent there exists sufficient cash
flow from the Property to do so after the payment of all Operating Expenses and
Debt Service), provided that the covenant contained herein shall not (1) require
any equity owner to make additional capital contributions to Borrower, and (2)
be deemed to be breached solely because the cash flow from the Property, after
the payment of all Operating Expenses and Debt Service, is insufficient for
purposes of satisfying the Debt in full on the Maturity Date;


(xvi)without the unanimous written consent of all of its partners or members, as
applicable, and the consent of each Independent Director (regardless of whether
such Independent Director is engaged at the Borrower or SPE Component Entity
level), (a) file or consent to the filing of any petition, either voluntary or
involuntary, to take advantage of any Creditors Rights Laws, (b) seek or consent
to the

40

--------------------------------------------------------------------------------



appointment of a receiver, liquidator or any similar official, (c) take any
action that causes such entity to become insolvent, or (d) make an assignment
for the benefit of creditors;


(xvii)fail to allocate shared expenses (including, without limitation, shared
office space) or fail to use separate invoices and checks;


(xviii)fail to pay its own liabilities (including, without limitation, salaries
of its own employees) from its own funds or fail to maintain a sufficient number
of employees in light of its contemplated business operations (in each case to
the extent there exists sufficient cash flow from the Property to do so);


(xix)acquire obligations or securities of its partners, members, shareholders or
other affiliates, as applicable; or


(xx)violate or cause to be violated the factual assumptions made with respect to
Borrower and its principals in the Non-Consolidation Opinion or in any New
Non-Consolidation Opinion.


(b)If Borrower is a limited partnership or a limited liability company (other
than an Acceptable Delaware LLC), each general partner or managing member (each,
an “SPE Component Entity”) shall be a corporation or an Acceptable Delaware LLC
(I) whose sole asset is its interest in such Borrower; (II) which has not been
and shall not be permitted to engage in any business or activity other than
owning an interest in such Borrower; (III) which has not been and shall not be
permitted to incur any debt, secured or unsecured, direct or contingent
(including guaranteeing any obligation) separate and apart from debt of such
Borrower solely in its capacity as general partner of such Borrower; and (IV)
which has and will at all times own at least a 0.5% direct equity ownership
interest in such Borrower (or a 0.1% direct equity ownership interest if such
Borrower is a Delaware limited partnership). Each such SPE Component Entity will
at all times comply, and will cause the corresponding Borrower to comply, with
each of the representations, warranties, and covenants contained in this Article
5 (to the extent applicable) as if such representation, warranty or covenant was
made directly by such SPE Component Entity. Upon the withdrawal or the
disassociation of an SPE Component Entity from a corresponding Borrower, such
Borrower shall immediately appoint a new SPE Component Entity whose articles of
incorporation or organization are substantially similar to those of such SPE
Component Entity and deliver a New Non-Consolidation Opinion to Lender with
respect to the new SPE Component Entity and its equity owners.


(c)In the event Borrower or the SPE Component Entity is an Acceptable Delaware
LLC, the limited liability company agreement of Borrower or the SPE Component
Entity (as applicable) (the “LLC Agreement”) shall provide that (i) upon the
occurrence of any event that causes the last remaining member of Borrower or the
SPE Component Entity (as applicable) (“Member”) to cease to be the member of
Borrower or the SPE Component Entity (as applicable) (other than (A) upon an
assignment by Member of all of its limited liability company interest in
Borrower or the SPE Component Entity (as applicable) and the admission of the
transferee in accordance with the Loan Documents and the LLC Agreement, or (B)
the resignation of Member and the admission of an additional member of Borrower
or the SPE Component Entity (as applicable) in accordance with the terms of the
Loan Documents and the LLC Agreement), any Person acting as a springing member
of Borrower or the SPE Component Entity (as applicable) shall, without any
action of any other Person and simultaneously with the Member ceasing to be the
member of Borrower or the SPE Component Entity (as applicable) automatically be
admitted to Borrower or the SPE Component Entity (as applicable) as a member
with a 0% economic interest (“Special Member”) and shall continue Borrower or
the SPE Component Entity (as applicable) without dissolution and (ii) Special
Member may not resign from Borrower or the SPE Component Entity (as applicable)
or transfer its rights as Special Member unless (A) a successor Special Member
has been admitted to Borrower or the SPE Component Entity (as applicable)

41

--------------------------------------------------------------------------------



as a Special Member in accordance with requirements of Delaware law and (B)
after giving effect to such resignation or transfer, there remains at least two
(2) Independent Directors of the SPE Component Entity or Borrower (as
applicable) in accordance with Section 5.2 below. The LLC Agreement shall
further provide that (i) Special Member shall automatically cease to be a member
of Borrower or the SPE Component Entity (as applicable) upon the admission to
Borrower or the SPE Component Entity (as applicable) of the first substitute
member, (ii) Special Member shall be a member of Borrower or the SPE Component
Entity (as applicable) that has no interest in the profits, losses and capital
of Borrower or the SPE Component Entity (as applicable) and has no right to
receive any distributions of the assets of Borrower or the SPE Component Entity
(as applicable), (iii) pursuant to the applicable provisions of the limited
liability company act of the State of Delaware (the “Act”), Special Member shall
not be required to make any capital contributions to Borrower or the SPE
Component Entity (as applicable) and shall not receive a limited liability
company interest in Borrower or the SPE Component Entity (as applicable), (iv)
Special Member, in its capacity as Special Member, may not bind Borrower or the
SPE Component Entity (as applicable) and (v) except as required by any mandatory
provision of the Act, Special Member, in its capacity as Special Member, shall
have no right to vote on, approve or otherwise consent to any action by, or
matter relating to, Borrower or the SPE Component Entity (as applicable)
including, without limitation, the merger, consolidation or conversion of
Borrower or the SPE Component Entity (as applicable). In order to implement the
admission to Borrower or the SPE Component Entity (as applicable) of Special
Member, Special Member shall execute a counterpart to the LLC Agreement. Prior
to its admission to Borrower or the SPE Component Entity (as applicable) as
Special Member, Special Member shall not be a member of Borrower or the SPE
Component Entity (as applicable).


(d)The LLC Agreement shall further provide that, (i) upon the occurrence of any
event that causes the Member to cease to be a member of Borrower or the SPE
Component Entity (as applicable) to the fullest extent permitted by law, the
personal representative of Member shall, within ninety (90) days after the
occurrence of the event that terminated the continued membership of Member in
Borrower or the SPE Component Entity (as applicable) agree in writing (A) to
continue Borrower or the SPE Component Entity (as applicable) and (B) to the
admission of the personal representative or its nominee or designee, as the case
may be, as a substitute member of Borrower or the SPE Component Entity (as
applicable) effective as of the occurrence of the event that terminated the
continued membership of Member in Borrower or the SPE Component Entity (as
applicable), (ii) any action initiated by or brought against Member or Special
Member under any Creditors Rights Laws shall not cause Member or Special Member
to cease to be a member of Borrower or the SPE Component Entity (as applicable)
and upon the occurrence of such an event, the business of Borrower or the SPE
Component Entity (as applicable) shall continue without dissolution, and (iii)
each of Member and Special Member waives any right it might have to agree in
writing to dissolve Borrower or the SPE Component Entity (as applicable) upon
the occurrence of any action initiated by or brought against Member or Special
Member under any Creditors Rights Laws, or the occurrence of an event that
causes Member or Special Member to cease to be a member of Borrower or the SPE
Component Entity (as applicable).


Section 5.2    Independent Director.


(a)The organizational documents of Borrower (to the extent Borrower is a
corporation or an Acceptable Delaware LLC) or the SPE Component Entity, as
applicable, shall provide that at all times there shall be at least two (2) duly
appointed independent directors of such entity (each, an “Independent Director”)
reasonably satisfactory to Lender who each shall (I) not have been at the time
of each such individual's initial appointment, and shall not have been at any
time during the preceding five years, and shall not be at any time while serving
as Independent Director, either (i) a shareholder (or other equity owner) of, or
an officer, director (other than in its capacity as Independent Director),
partner, member or employee

42

--------------------------------------------------------------------------------



of, Borrower or SPE Component Entity or any of their respective shareholders,
partners, members, subsidiaries or affiliates, (ii) a customer of, or supplier
to, or other Person who derives any of its purchases or revenues from its
activities with, Borrower or SPE Component Entity or any of their respective
shareholders, partners, members, subsidiaries or affiliates (other than in its
capacity as an Independent Director), (iii) a Person who Controls or is under
common Control with any such shareholder, officer, director, partner, member,
employee supplier, customer or other Person, or (iv) a member of the immediate
family of any such shareholder, officer, director, partner, member, employee,
supplier, customer or other Person and (II) be employed by, and in good standing
with, in each case, an Approved ID Provider. Each Independent Director at the
time of their initial engagement shall have had at least three (3) years prior
experience as an independent director to a company or a corporation in the
business of owning and operating commercial properties similar in type and
quality to the Property.


(b)The organizational documents of Borrower or the SPE Component Entity (as
applicable) shall further provide that the (I) the board of directors or
managers of such Borrower or the SPE Component Entity as applicable, and the
constituent members of such Borrower (the “Constituent Members”) shall not take
any action which, under the terms of any organizational documents of such
Borrower or the SPE Component Entity as applicable requires the unanimous vote
of (1) the board of directors or managers of such Borrower or the SPE Component
Entity as applicable, or (2) the Constituent Members, unless at the time of such
action there shall be at least two (2) Independent Directors engaged as provided
by the terms hereof; (II) to the fullest extent permitted by applicable law, any
resignation, removal or replacement of any Independent Director shall not be
effective without two (2) Business Days prior written notice to Lender
accompanied by evidence that the replacement Independent Director satisfies the
applicable terms and conditions hereof and of the applicable organizational
documents; (III) to the fullest extent permitted by applicable law, including
Section 18-1101(c) of the Act and notwithstanding any duty otherwise existing at
law or in equity, the Independent Directors shall consider only the interests of
the Constituent Members and Borrower and any SPE Component Entity (including
Borrower's and any SPE Component Entity's respective creditors) in acting or
otherwise voting on the matters provided for herein and in Borrower's and SPE
Component Entity's organizational documents (which such fiduciary duties to the
Constituent Members and Borrower and any SPE Component Entity (including
Borrower's and any SPE Component Entity's respective creditors), in each case,
shall be deemed to apply solely to the extent of their respective economic
interests in Borrower or SPE Component Entity (as applicable) exclusive of (x)
all other interests (including, without limitation, all other interests of the
Constituent Members), (y) the interests of other affiliates of the Constituent
Members, Borrower and SPE Component Entity and (z) the interests of any group of
affiliates of which the Constituent Members, Borrower or SPE Component Entity is
a part); (IV) other than as provided in subsection (III) above, the Independent
Directors shall not have any fiduciary duties to any Constituent Members, any
directors of Borrower or SPE Component Entity or any other Person; (V) the
foregoing shall not eliminate the implied contractual covenant of good faith and
fair dealing under applicable law; and (VI) to the fullest extent permitted by
applicable law, including Section 18-1101(e) of the Act, an Independent Director
shall not be liable to Borrower, any SPE Component Entity, any Constituent
Member or any other Person for breach of contract or breach of duties (including
fiduciary duties), unless the Independent Director acted in bad faith or engaged
in willful misconduct or any act or omission by such Independent Director
constituted a bad faith violation of the implied contractual covenant of good
faith and fair dealing.


Section 5.3    Compliance Certificate. Not later than ninety (90) days after and
as of the end of each fiscal year and at any other time upon request from
Lender, Borrower shall provide an Officer's Certificate certifying as to
Borrower's continued compliance with the terms of this Article 5 and the terms
concerning Cash Management as set forth in Article 9 hereof. Additionally,
Borrower shall provide Lender with such other evidence of Borrower's compliance
with this Article 5 and Article 9 hereof, as Lender may reasonably request from
time to time.

43

--------------------------------------------------------------------------------



Section 5.4    Change of Name, Identity or Structure. Except as expressly
permitted pursuant to Section 6.3 hereof, Borrower shall not change (or permit
to be changed) Borrower's or the SPE Component Entity's (a) name, (b) identity
(including its trade name or names), (c) state in which its principal place of
business is located as set forth on the first page of this Agreement or, (d) if
not an individual, Borrower's or the SPE Component Entity's corporate,
partnership or other structure, without notifying Lender of such change in
writing at least thirty (30) days prior to the effective date of such change
and, in the case of a change in Borrower's or the SPE Component Entity's
structure, without first obtaining the prior written consent of Lender, such
consent not to be unreasonably withheld, conditioned or delayed. Borrower shall
execute and deliver to Lender, prior to or contemporaneously with the effective
date of any such change, any financing statement or financing statement change
required by Lender to establish or maintain the validity, perfection and
priority of the security interest granted herein. At the request of Lender,
Borrower shall execute a certificate in form satisfactory to Lender listing the
trade names under which Borrower or the SPE Component Entity intends to operate
the Property, and representing and warranting that Borrower or the SPE Component
Entity does business under no other trade name with respect to the Property.


Section 5.5    Business and Operations. Borrower will continue to engage in the
businesses now conducted by it as and to the extent the same are necessary for
the ownership, maintenance, management and operation of the Property. Borrower
will qualify to do business and will remain in good standing under the laws of
the jurisdiction as and to the extent the same are required for the ownership,
maintenance, management and operation of the Property.


ARTICLE 6


NO SALE OR ENCUMBRANCE


Section 6.1    Transfer Definitions. For purposes of this Article 6, “Restricted
Party” shall mean Borrower, Operating Partnership, any SPE Component Entity and
Guarantor; and a “Sale or Pledge” shall mean a voluntary or involuntary sale,
conveyance, mortgage, grant, bargain, encumbrance, pledge, assignment, grant of
any options with respect to, or any other transfer or disposition of (directly
or indirectly, voluntarily or involuntarily, by operation of law or otherwise,
and whether or not for consideration or of record) of a legal or beneficial
interest (other than Permitted Encumbrances).


Section 6.2    No Sale/Encumbrance.


(a)Other than with respect to (i) Leases entered into in accordance with the
terms and conditions of Section 4.14 hereof, and (ii) the transfers expressly
permitted pursuant to the terms and conditions of Sections 6.3 and 6.4 hereof,
without the prior written consent of Lender, Borrower shall not cause or permit
(i) a Sale or Pledge of the Property or any part thereof or any legal or
beneficial interest therein, (ii) a Sale or Pledge of an interest in any
Restricted Party or (iii) any change in Control of Borrower, Operating
Partnership or Guarantor, or any change in control of the day-to-day operations
of the Property (collectively, a “Prohibited Transfer”).


(b)Subject to the terms and conditions of Sections 6.3 and 6.4 hereof, a
Prohibited Transfer shall include, but not be limited to, (i) an installment
sales agreement wherein Borrower agrees to sell the Property or any part thereof
for a price to be paid in installments; (ii) an agreement by Borrower leasing
all or a substantial part of the Property for other than actual occupancy by a
Tenant thereunder or a sale, assignment or other transfer of, or the grant of a
security interest in, Borrower's right, title and interest in and to (A) any
Leases or any Rents or (B) the Property Documents; (iii) any action instituted
by (or at the behest of) Borrower or its affiliates or consented to or
acquiesced in by Borrower or its affiliates which results in a Property

44

--------------------------------------------------------------------------------



Document Event; (iv) if a Restricted Party is a corporation, any merger,
consolidation or Sale or Pledge of such corporation's stock or the creation or
issuance of new stock in one or a series of transactions (other than in
connection with any secondary offering of shares in Guarantor in accordance with
Section 6.3 below); (v) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general or limited partner or any profits or
proceeds relating to such partnership interests or the creation or issuance of
new limited partnership interests, except as set forth in this Article 6; (vi)
if a Restricted Party is a limited liability company, any merger or
consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of any member or any profits or proceeds
relating to such membership interest; (vii) if a Restricted Party is a trust or
nominee trust, any merger, consolidation or the Sale or Pledge of the legal or
beneficial interest in a Restricted Party or the creation or issuance of new
legal or beneficial interests; (viii) any Sale or Pledge which causes Operating
Partnership to no longer own 99.9% of the legal and/or beneficial ownership
interest in such Borrower; and (ix) any Sale or Pledge which causes Guarantor to
no longer (1) own at least 99.9% of the legal and/or beneficial ownership
interest in Operating Partnership, except as set forth in this Article 6, (2)
Control Borrower and (3) Control the day-to-day operation of the Property.


Section 6.3    Permitted Transfers of Equity Interests. (a) For the avoidance of
doubt and notwithstanding the restrictions contained in Sections 6.1 and 6.2
hereof or in Article 5 of the Security Instrument, the following transfers shall
not be Prohibited Transfers and shall be permitted without Lender's consent: the
sale, transfer or issuance of shares in Guarantor in accordance with Applicable
Law or the subsequent Sale or Pledge (for estate planning purposes or otherwise)
of such shares (provided no Person, together with any Affiliates of such Person,
owns or holds a security interest in, or pledge of, more than forty-nine percent
(49%) of the legal and/or beneficial interests in Guarantor); provided, however,
with respect to such transfers:


(i)no such transfers shall result in a change in Control of Guarantor;


(ii)after giving effect to such transfers, (A) Guarantor shall own at least a
fifty-one percent (51%) direct or indirect legal and beneficial ownership
interest in Borrower, any SPE Component Entity and Operating Partnership; (B)
Guarantor shall Control Borrower, any SPE Component Entity and Operating
Partnership; and (C) Guarantor shall control the day-to-day operation of the
Property; and


(iii)the Property shall continue to be managed by Affiliated Manager or a
Qualified Manager in accordance with Section 4.15 hereof.


(b)For the avoidance of doubt and notwithstanding the restrictions contained in
Section 6.1 and 6.2 hereof or in Article 5 of the Security Instrument, the
following transfers shall not be Prohibited Transfers and shall be permitted
without Lender's consent: (1) the transfer (but not the pledge), in one or a
series of transactions, of not more than forty-nine percent (49%) of the
partnership interests, membership interests or shares (as the case may be) in
Operating Partnership, Borrower, any SPE Component Entity or Guarantor, and (2)
the issuance of limited partnership interests in Operating Partnership;
provided, however, with respect to such transfers:


i.Lender shall receive not less than thirty (30) days prior written notice of
such transfers;


ii.no such transfers shall result in a change in Control of Guarantor;

45

--------------------------------------------------------------------------------



iii.after giving effect to such transfers, (A) Guarantor shall own at least a
fifty-one percent (51%) direct or indirect legal and beneficial ownership
interest in Borrower, any SPE Component Entity and Operating Partnership; (B)
Guarantor shall Control Borrower, any SPE Component Entity and Operating
Partnership; and (C) Guarantor shall control the day-to-day operation of the
Property;


iv.the Property shall continue to be managed by Affiliated Manager or a
Qualified Manager in accordance with Section 4.15 hereof;


v.in the case of the transfer of any direct equity ownership interests in any
Borrower, such transfers shall be conditioned upon continued compliance with the
relevant provisions of Article 5 hereof;


vi.such transfers shall be conditioned upon Borrower's and Guarantor's ability
to, after giving effect to the equity transfer in question, (A) remake the
representations contained herein relating to ERISA matters, the Patriot Act,
OFAC and matters concerning Embargoed Persons (and, upon Lender's request,
Borrower and Guarantor shall deliver to Lender (1) an Officer's Certificate
containing such updated representations effective as of the date of the
consummation of the applicable equity transfer, and (2) searches, acceptable to
Lender, for any entity or individual owning, directly or indirectly, 20% or more
of the interests in the Borrower as a result of such transfer), and (B) continue
to comply with the covenants contained herein relating to ERISA matters, the
Patriot Act, OFAC and matters concerning Embargoed Persons;


vii.in the case of the transfer of any equity ownership interests directly in
any Borrower or Operating Partnership and the effect of any such transfer is
that more than forty-nine percent (49%) in the aggregate of direct or indirect
interest in any Borrower or Operating Partnership, as applicable, are owned by
any Person and its Affiliates that owned less than forty-nine percent (49%)
direct or indirect interest in Borrower or Operating Partnership, as applicable,
as of the date hereof, Borrower shall, no less than thirty (30) days prior to
the effective date of such transfer, deliver to Lender a New Non-Consolidation
Opinion acceptable to Lender addressing such transfer; and


viii.such transfers shall not trigger any right of first refusal, option to
purchase or default under the Property Documents.


Section 6.4    Permitted Property Transfers (Assumptions). Notwithstanding the
foregoing provisions of this Article 6, at any time other than the sixty (60)
days prior to and following any Secondary Market Transaction, Lender shall not
unreasonably withhold consent to the two (2) time transfer of the Property in
its entirety to, and the related assumptions of the Loan by, any Person (a
“Transferee”) provided that, with respect to each such transfer, each of the
following terms and conditions are satisfied:


(a)no Event of Default has occurred and is continuing;


(b)Borrower shall have delivered written notice to Lender of the terms of such
prospective transfer not less than sixty (60) days before the date on which such
transfer is scheduled to close and, concurrently therewith or promptly
thereafter, all such information concerning the proposed Transferee as Lender
shall reasonably require. Lender shall have the right to approve or disapprove
the proposed transfer based on its then current underwriting and credit
requirements for similar loans secured by similar properties which loans are
sold in the secondary market, such approval not to be unreasonably withheld. In
determining whether to give or withhold its approval of the proposed transfer,
Lender shall consider the experience and track record of Transferee and its
principals in owning and operating facilities similar to the Property, the
financial strength of Transferee and its principals, the general business
standing of Transferee and its principals

46

--------------------------------------------------------------------------------



and Transferee's and its principals' relationships and experience with
contractors, vendors, tenants, lenders and other business entities; provided,
however, that, notwithstanding Lender's agreement to consider the foregoing
factors in determining whether to give or withhold such approval, such approval
shall be given or withheld based on what Lender determines to be commercially
reasonable and, if given, may be given subject to such conditions as Lender may
deem reasonably appropriate;


(c)Borrower shall have paid to Lender, concurrently with the closing of such
prospective transfer, (i) a non-refundable assumption fee in an amount equal to
the greater of (y) one-half percent (0.5%) of the then outstanding principal
balance of the Loan for the first such transfer, and one percent (1%) of the
then outstanding principal balance of the Loan for each subsequent transfer or
(z) $15,000, (ii) all out-of-pocket costs and expenses, including reasonable
attorneys' fees, incurred by Lender in connection therewith and (iii) all
reasonable fees, costs and expenses of all third parties and the Rating Agencies
incurred in connection therewith;


(d)Transferee assumes and agrees to pay the Debt as and when due subject to the
provisions of Article 13 hereof and, prior to or concurrently with the closing
of such transfer, Transferee and its constituent partners, members,
shareholders, affiliates or sponsors as Lender may require, shall execute,
without any cost or expense to Lender, such documents and agreements as Lender
shall reasonably require to evidence and effectuate said assumption and an
Affiliate of Transferee reasonably acceptable to Lender shall execute a recourse
guaranty and an environmental indemnity in form and substance identical to the
Guaranty and Environmental Indemnity, respectively, with such changes to each of
the foregoing as may be reasonably required by Lender;


(e)Borrower and Transferee, without any cost to Lender, shall furnish any
information requested by Lender for the preparation of, and shall authorize
Lender to file, new financing statements and financing statement amendments and
other documents to the fullest extent permitted by Applicable Law, and shall
execute any additional documents reasonably requested by Lender;


(f)Borrower shall have delivered to Lender, without any cost or expense to
Lender, such endorsements to Lender's Title Insurance Policy insuring that fee
simple or leasehold title to the Property, as applicable, is vested in
Transferee (subject to Permitted Encumbrances), hazard insurance endorsements or
certificates and other similar materials as Lender may reasonably deem necessary
at the time of the transfer, all in form and substance reasonably satisfactory
to Lender;


(g)Transferee shall have furnished to Lender all appropriate papers evidencing
Transferee's organization and good standing, and the qualification of the
signers to execute the assumption of the Debt, which papers shall include
certified copies of all documents relating to the organization and formation of
Transferee and of the entities, if any, which are partners or members of
Transferee. Transferee and, in the event that Transferee is not an Acceptable
Delaware LLC, such constituent partners, members or shareholders of Transferee
(as the case may be), as Lender shall require, shall comply with the covenants
set forth in Article 5 hereof;


(h)Unless Transferee will, with Lender's consent, self-manage the Property,
Transferee shall assume the obligations of Borrower under any Management
Agreement or provide a new management agreement with a new manager which meets
with the requirements of the Assignment of Management Agreement and Section 4.15
hereof and assign to Lender as additional security such new management
agreement;



47

--------------------------------------------------------------------------------



(i)Transferee shall furnish to Lender a New Non-Consolidation Opinion and an
additional opinion of counsel satisfactory to Lender and its counsel (A) that
the assumption of the Debt has been duly authorized, executed and delivered, and
that the assumption agreement and the other Loan Documents are valid, binding
and enforceable against Transferee in accordance with their terms, (B) that
Transferee and any entity which is a controlling stockholder, member or general
partner of Transferee, have been duly organized, and are in existence and good
standing, (C) that the transfer will not constitute a “significant modification”
of the Loan under Section 1001 of the IRS Code or otherwise cause a tax to be
imposed on a “prohibited transaction” by any REMIC Trust and (D) with respect to
such other matters as Lender may reasonably request;


(j)if required by Lender, Lender shall have received a Rating Agency
Confirmation with respect to such transfer;


(k)Transferee shall deposit with Lender such reserve funds as Lender may
require, including, without limitation, reserve funds for taxes, insurance,
tenant improvements and leasing commissions, capital expenditures and immediate
repairs, and the amendment of the Loan Documents to require the Transferee to
make monthly deposits of such reserve funds for such purposes thereafter;


(l)Lender shall have received evidence reasonably acceptable to Lender that a
Property Document Event will not occur as a result of the proposed transfer; and


(m)Borrower's obligations under the contract of sale pursuant to which the
transfer is proposed to occur shall expressly be subject to the satisfaction of
the applicable terms and conditions of this Section 6.4.


Notwithstanding the foregoing or anything herein to the contrary, Borrower may
not exercise its rights pursuant to this Section 6.4 during the period that
commences on the date that is sixty (60) days prior to the date of any intended
Securitization of the Loan and ending on the date that is sixty (60) days after
the date of such Securitization of the Loan.
Section 6.5    Lender's Rights. Except in connection with a transfer under
Section 6.4 (for which the provisions of Section 6.4 shall control), Lender
reserves the right to condition the consent to a Prohibited Transfer requested
hereunder upon (a) a modification of the terms hereof and an assumption of this
Agreement and the other Loan Documents as so modified, (b) payment of a transfer
fee of 1% of the outstanding principal balance of the Loan and all of Lender's
reasonable expenses incurred in connection with such Prohibited Transfer, (c) to
the extent required by Lender, receipt of a Rating Agency Confirmation with
respect to the Prohibited Transfer, (d) the proposed transferee's continued
compliance with the covenants set forth in this Agreement, including, without
limitation, the covenants in Article 5, (e) receipt of a New Non-Consolidation
Opinion with respect to the Prohibited Transfer, and/or (f) such other
conditions and/or legal opinions as Lender shall determine in its sole
discretion to be in the interest of Lender. All reasonable expenses incurred by
Lender shall be payable by Borrower whether or not Lender consents to the
Prohibited Transfer. Lender shall not be required to demonstrate any actual
impairment of its security or any increased risk of default hereunder in order
to declare the Debt immediately due and payable upon a Prohibited Transfer
without Lender's consent. This provision shall apply to every Prohibited
Transfer, whether or not Lender has consented to any previous Prohibited
Transfer.



48

--------------------------------------------------------------------------------



ARTICLE 7


INSURANCE; CASUALTY; CONDEMNATION; RESTORATION


Section 7.1    Insurance.


(a)Borrower shall obtain and maintain, or cause to be obtained and maintained,
insurance for Borrower and the Property providing at least the following
coverages:


(i)insurance with respect to the Improvements and the Personal Property at the
Property insuring against any peril now or hereafter included within the
classification “Special Cause of Loss” or “Special Perils” (which shall not
exclude fire, lightning, windstorm, hail, explosion, riot, riot attending a
strike, civil commotion, aircraft, vehicles and smoke), in each case (A) in an
amount equal to 100% of the “Full Replacement Cost,” which for purposes of this
Agreement shall mean actual replacement value exclusive of costs of excavations,
foundations, underground utilities and footings, with a waiver of depreciation;
(B) containing an agreed amount endorsement with respect to the Improvements and
Personal Property waiving all co-insurance provisions; (C) providing for no
deductible in excess of $25,000, excluding windstorm and earthquake insurance
which may have a deductible of 5% of the “Full Replacement Cost”; (D) at all
times insuring against at least those hazards that are commonly insured against
under a “special causes of loss” form of policy, as the same shall exist on the
date hereof, and together with any increase in the scope of coverage provided
under such form after the date hereof; and (E) providing coverage for contingent
liability from Operation of Building Laws, Demolition Costs and Increased Cost
of Construction Endorsements together with an “Ordinance or Law Coverage” or
“Enforcement” endorsement. The Full Replacement Cost shall be redetermined from
time to time (but not more frequently than once in any twelve (12) calendar
months) at the request of Lender by an appraiser or contractor designated and
paid by Borrower and approved by Lender, or by an engineer or appraiser in the
regular employ of the insurer. After the first appraisal, additional appraisals
may be based on construction cost indices customarily employed in the trade. No
omission on the part of Lender to request any such ascertainment shall relieve
Borrower of any of its obligations under this Subsection;


(ii)commercial general liability insurance against all claims for personal
injury, bodily injury, death or property damage occurring upon, in or about the
Property, including “Dram Shop” or other liquor liability coverage if alcoholic
beverages are sold from or may be consumed at the Property, such insurance (A)
to be on the so-called “occurrence” form with a general aggregate limit of not
less than $2,000,000 and a per occurrence limit of not less than $1,000,000; (B)
to continue at not less than the aforesaid limit until required to be changed by
Lender in writing by reason of changed economic conditions making such
protection inadequate; and (C) to cover at least the following hazards: (1)
premises and operations; (2) products and completed operations on an “if any”
basis; (3) independent contractors; (4) contractual liability for all insured
contracts; and (5) contractual liability covering the indemnities contained in
Articles 12 and 13 hereof to the extent the same is available;


(iii)loss of rents and/or business interruption insurance (A) with loss payable
to Lender; (B) covering all risks required to be covered by the insurance
provided for in Subsections 7.1(a)(i), (iv) and (vi) through (viii); (C) in an
amount equal to 100% of the projected gross income from the Property (on an
actual loss sustained basis) for a period continuing until the Restoration of
the Property is completed; the amount of such business interruption/loss of
rents insurance shall be determined prior to the Closing Date and at least once
each year thereafter based on the greatest of: (x) Borrower's reasonable
estimate of the gross income from the Property and (y) the highest gross income
received with respect to the Property during the term of the Loan for any full
calendar year prior to the date the amount of such insurance is being
determined,

49

--------------------------------------------------------------------------------



in each case for the succeeding eighteen (18) month period and (D) containing an
extended period of indemnity endorsement which provides that after the physical
loss to the Improvements and the Personal Property has been repaired, the
continued loss of income will be insured until such income either returns to the
same level it was at prior to the loss, or the expiration of twelve (12) months
from the date that the Property is repaired or replaced and operations are
resumed, whichever first occurs, and notwithstanding that the policy may expire
prior to the end of such period. The net amount of the loss of rents and/or
business interruption insurance proceeds, after deduction of reasonable costs
and expenses (including, but not limited to, reasonable attorneys' fees), if
any, in collecting such insurance proceeds (the “Rent Loss Proceeds”) shall be
held by Lender and shall be applied to the obligations secured hereunder from
time to time due and payable hereunder and under the Note; provided, however,
that (I) nothing herein contained shall be deemed to relieve Borrower of its
obligations to pay the obligations secured hereunder on the respective dates of
payment provided for in the Note except to the extent such amounts are actually
paid out of the Rent Loss Proceeds and (II) in the event the Rent Loss Proceeds
are paid in a lump sum in advance and Borrower is entitled to disbursement of
such Rent Loss Proceeds in accordance with the terms hereof, Lender or Servicer
shall hold such Rent Loss Proceeds in a segregated interest-bearing Eligible
Account and Lender or Servicer shall estimate the number of months required for
Borrower to restore the damage caused by the applicable Casualty, shall divide
the applicable aggregate Rent Loss Proceeds by such number of months and shall
disburse such monthly installment of Rent Loss Proceeds from such Eligible
Account;


(iv)at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements (A) owner's contingent or
protective liability insurance covering claims not covered by or under the terms
or provisions of the above mentioned commercial general liability insurance
policy; and (B) the insurance provided for in Subsection 7.1(a)(i) written in a
so-called builder's risk completed value form (1) on a non-reporting basis, (2)
against all risks insured against pursuant to Subsection 7.1(a)(i), (3)
including permission to occupy the Property, and (4) with an agreed amount
endorsement waiving co-insurance provisions;


(v)workers' compensation, subject to the statutory limits of the state in which
the Property is located, and employer's liability insurance with a limit of at
least $1,000,000 per accident and per disease per employee, and $1,000,000 for
disease aggregate in respect of any work or operations on or about the Property,
or in connection with the Property or its operation (if applicable);


(vi)comprehensive boiler and machinery insurance covering all mechanical and
electrical equipment in such amounts as shall be reasonably be required by
Lender, and, if pressure vessels and boilers are in operation, amounts of
insurance must be on terms consistent with the commercial property insurance
policy required under Subsection 7.1(a)(i) above or in such other amount as
shall be reasonably required by Lender;


(vii)if any portion of the Improvements is at any time located in an area
identified by the Secretary of Housing and Urban Development or any successor
thereto as an area having special flood hazards pursuant to the National Flood
Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Reform Act of 1994, as each may be amended, or any successor law
(the “Flood Insurance Acts”), flood hazard insurance in an amount equal to the
maximum limit of coverage available for the Property under the Flood Insurance
Acts plus excess flood insurance in amounts reasonably acceptable to Lender;
provided, that, the insurance provided pursuant to this clause (vii) shall be on
terms consistent with the “All Risk” insurance policy required in Section
7.1(a)(i) above. Notwithstanding the foregoing, Lender acknowledges and agrees
that Borrower shall be permitted to obtain flood insurance for the Property
through a commercial flood insurance policy with a deductible of five percent
(5%) of insurable value;

50

--------------------------------------------------------------------------------



(viii)earthquake, sinkhole and mine subsidence insurance, if required, in
amounts equal to one time (1x) the probable maximum loss of the Property as
determined by Lender in its sole discretion and in form and substance
satisfactory to Lender, provided that the insurance pursuant to this Subsection
(viii) shall be on terms consistent with the all risk insurance policy required
under Section 7.1(a)(i), inclusive of loss of rents and/or business interruption
insurance required pursuant to Subsection 7.1(a)(iii) above;


(ix)umbrella liability insurance in an amount not less than $25,000,000 per
occurrence on terms consistent with the commercial general liability insurance
policy required under subsection (ii) above;


(x)intentionally omitted;


(xi)motor vehicle liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence,
including umbrella coverage, of One Million and No/100 Dollars ($1,000,000);


(xii)such insurance as may be required of Borrower pursuant to the terms of the
Property Documents, if any;


(xiii)within fifteen (15) days following the Closing Date, an environmental
insurance policy issued by Indian Harbor Insurance Company containing such terms
as are approved by Lender on or prior to the Closing Date (the “Indian Harbor
Environmental Insurance Policy”), or, at Borrower's option, a comparable
environmental insurance policy issued by an insurer satisfactory to Lender which
provides coverage comparable to the Indian Harbor Environmental Insurance Policy
(both in scope and amount) (as applicable, the “Environmental Insurance
Policy”); and


(xiv)such other insurance and in such amounts as Lender from time to time may
reasonably request against such other insurable hazards which at the time are
commonly insured against for property similar to the Property located in or
around the region in which the Property is located.


(b)All insurance provided for in Subsection 7.1(a) hereof shall be obtained
under valid and enforceable policies (the “Policies” or in the singular, the
“Policy”), in such forms and, from time to time after the date hereof, in such
amounts as may be satisfactory to Lender, issued by financially sound and
responsible insurance companies authorized to do business in the state in which
the Property is located and approved by Lender. The insurance companies must
have a general policy rating of A or better and a financial class of X or better
by A.M. Best Company, Inc., and a claims paying ability/financial strength
rating of “A-” or better by S&P or an equivalent rating by another Rating Agency
(each such insurer shall be referred to below as a “Qualified Insurer”);
provided, however, that if Borrower elects to have its insurance coverage
provided by a syndicate of insurers, then, (A) if such syndicate consists of
five (5) or more members, at least sixty percent (60%) of the insurance coverage
(or if such syndicate consists of four (4) or fewer members, at least
seventy-five percent (75%) of the insurance coverage) shall be provided by
insurance companies having a claims paying ability rating of “A-” or better by
S&P and (B) the remaining percentage of the insurance coverage, as applicable,
shall be provided by insurance companies having a claims paying ability rating
of “BBB” or better by S&P. Notwithstanding the foregoing, it is acknowledged and
agreed that Aspen Specialty Insurance Company, Ironshore Specialty Insurance
Company and RSUI Indemnity Company/Landmark American Insurance Company shall be
considered Qualified Insurers as of the Closing Date provided that such Insurers
do not move lower in the syndicate, increase their limits or fail to maintain
the following ratings, as applicable: (x) with respect to Aspen Specialty
Insurance Company, a claims paying ability rating of “A X” or better by AM Best,
(y) with respect to Ironshore Specialty Insurance Company, a

51

--------------------------------------------------------------------------------



claims paying ability rating of “Baa1” or better by Moody's, and (z) with
respect to RSUI Indemnity Company/Landmark American Insurance Company, a claims
paying ability rating of “A” or better by Fitch.


(c)Not less than fifteen (15) days prior to the expiration dates of the Policies
theretofore furnished to Lender pursuant to Subsection 7.1(a), Borrower shall
deliver to Lender evidence satisfactory to Lender that such Policies have been
renewed or replaced. Within fifteen (15) days after the expiration date of each
Policy theretofore furnished to Lender, Borrower shall deliver standard
Insurance Services Organization Accord certificates of insurance reasonably
acceptable to Lender. Not less than fifteen (15) days prior to the delinquency
of payment of the premiums due under the Policies (the “Insurance Premiums”),
Borrower shall deliver to Lender evidence of such payment.


(d)Except to the extent required pursuant to Section 7.1(a) hereof, Borrower
shall not obtain (or permit to be obtained) (i) any umbrella or blanket
liability or casualty Policy unless, in each case, such Policy is approved in
advance in writing by Lender and Lender's interest is included therein as
provided in this Agreement and such Policy is issued by a Qualified Insurer, or
(ii) separate insurance concurrent in form or contributing in the event of loss
with that required in Subsection 7.1(a) to be furnished by, or which may be
reasonably required to be furnished by, Borrower. In the event Borrower obtains
(or causes to be obtained) separate insurance or an umbrella or a blanket
Policy, Borrower shall notify Lender of the same and shall cause certified
copies of each Policy to be delivered as required in Subsection 7.1(a). Any
blanket insurance Policy remains subject to review and approval by Lender based
on the schedule of locations and values. Any blanket insurance Policy shall
provide the same protection as would a separate Policy insuring only the
Property in compliance with the provisions of Section 7.1(a).


(e)All Policies of insurance provided for or contemplated by Subsection 7.1(a),
shall name Borrower as a named insured, and with respect to liability policies,
except for the Policy referenced in Subsection 7.1(a)(v) and (xi), shall name
Lender as additional insured, as their respective interests may appear, and in
the case of property policies, including but not limited to terrorism, rent
loss, business interruption, boiler and machinery, earthquake and flood
insurance, shall contain a standard noncontributing mortgagee clause (or its
equivalent) in favor of Lender providing that the loss thereunder shall be
payable to Lender.


(f)All property Policies of insurance provided for in Subsection 7.1(a) shall
provide that:


(i)no (A) act, failure to act, violation of warranties, declarations or
conditions, or negligence by Borrower, or anyone acting for Borrower, or by any
Tenant under any Lease or other occupant, (B) Intentionally Omitted, (C)
exercise by Lender of any of its rights or remedies hereunder or under any other
Loan Document, or (D) failure to comply with the provisions of any Policy which
might otherwise result in a forfeiture of the insurance or any part thereof,
shall in any way affect the validity or enforceability of the insurance insofar
as Lender is concerned;


(ii)the Policy shall not be cancelled without at least 30 days' written notice
to Lender, or at least 10 days' written notice for non-payment of premium;


(iii)each Policy shall provide that (A) the issuers thereof shall give 10 days'
written notice to Lender (prior to expiration of the Policy) if the issuers
elect not to renew the Policy and (B) Lender is permitted to make payments to
effect the continuation of such Policy upon notice of cancellation due to
non-payment of Insurance Premiums;



52

--------------------------------------------------------------------------------



(iv)Lender shall not be liable for any Insurance Premiums thereon or subject to
any assessments thereunder; and


(v)Except as provided in Section 7.1(j) below, the Policies shall not exclude
coverage for acts of terror or similar acts of sabotage.


(g)Intentionally Omitted.


(h)If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, after five (5) Business Days prior notice to Borrower (unless Lender has
a reasonable belief that one or more of the Policies is not in full force and
effect or will expire in less than five (5) Business Days), to take such action
as Lender deems necessary to protect its interest in the Property, including,
without limitation, the obtaining of such insurance coverage as Lender in its
sole discretion deems appropriate, and all expenses incurred by Lender in
connection with such action or in obtaining such insurance and keeping it in
effect shall be paid by Borrower to Lender upon demand and until paid shall be
secured by the Security Instrument and shall bear interest at the Default Rate.
In the event Lender obtains insurance coverage on behalf of Borrower pursuant to
this subsection (g), Borrower shall be permitted to cancel such insurance
coverages provided Borrower has delivered to Lender evidence of Borrower's
compliance with this Article 7, which such evidence shall be subject to Lender's
prior written approval (not to be unreasonably withheld, conditioned or
delayed).


(i)In the event of a foreclosure of the Security Instrument or other transfer of
title to the Property in extinguishment in whole or in part of the Debt, all
right, title and interest of Borrower in and to the Policies then in force
concerning the Property (other than (i) those Policies that are not solely
covering the Property, (ii) liability Policies or (iii) Policies maintained by a
Tenant) and all proceeds payable thereunder shall thereupon vest exclusively in
Lender or the purchaser at such foreclosure or other transferee in the event of
such other transfer of title.


(j)As an alternative to the Policies required to be maintained pursuant to the
preceding provisions of this Section 7.1, Borrower will not be in default under
this Section 7.1 if Borrower maintains (or causes to be maintained) Policies
which (i) have coverages, deductibles and/or other related provisions other than
those specified above and/or (ii) are provided by insurance companies not
meeting the credit ratings requirements set forth above (any such Policy, a
“Non-Conforming Policy”), provided, that, prior to obtaining such Non-Conforming
Policies (or permitting such Non-Conforming Policies to be obtained), Borrower
shall have (1) received Lender's prior written consent thereto and (2) if
required by Lender, confirmed that Lender has received a Rating Agency
Confirmation with respect to any such Non-Conforming Policy.


(k)The property, loss of rents/business interruption, general liability and
umbrella liability insurance policies required in this Section 7.1 (the
“Applicable Policies”) shall not exclude Terrorism Coverage (defined below).
Notwithstanding anything to the contrary contained herein, in the event that,
after the date hereof, any Applicable Policy excludes coverage for Acts of
Terror, Borrower shall obtain and maintain (or cause to be obtained and
maintained) coverage for such excluded Acts of Terror (the “Terrorism
Coverage”), which such Terrorism Coverage shall comply with each of the
applicable requirements for Policies set forth above (including, without
limitation, those relating to deductibles); provided, that, Lender, at Lender's
option, may reasonably require Borrower to obtain or cause to be obtained the
Terrorism Coverage with higher deductibles than set forth above. Notwithstanding
the foregoing, in no event shall Borrower be required to pay annual premiums in
excess of the TC Cap (defined below) in order to obtain the Terrorism Coverage
(but Borrower shall be obligated to purchase such portion of the Terrorism
Coverage as is obtainable

53

--------------------------------------------------------------------------------



by payment of annual premiums equal to the TC Cap). As used above, “Acts of
Terror” shall mean acts of terror or similar acts of sabotage; provided, that,
for so long as the Terrorism Risk Insurance Act of 2002, as extended and
modified by the Terrorism Risk Insurance Program Authorization Act of 2007 (as
the same may be further modified, amended, or extended, “TRIA”) (i) remains in
full force and effect and (ii) continues to cover both foreign and domestic acts
of terror, the provisions of TRIA shall determine what is deemed to be included
within this definition of “Acts of Terror”. As used above, “TC Cap” shall mean
two (2) times the amount of Insurance Premiums that would be payable for a
separate “Special Form” or “All Risks” policy or equivalent policy insuring only
the Property on a stand-alone basis (including, without limitation, the
insurance required pursuant to Sections 7.1(a)(i) and 7.1(a)(iii) hereof) at the
time that any Terrorism Coverage is excluded from any Policy.


(l)Lender hereby agrees that the Policies maintained by Borrower as of the date
hereof (including any Non-Conforming Policies) are acceptable and satisfy the
requirements set forth in this Article 7.


Section 7.2    Casualty. If the Property shall be damaged or destroyed, in whole
or in part, by fire or other casualty (a “Casualty”), Borrower shall give prompt
notice of such damage to Lender (provided that such notice shall not be required
if the estimated cost to restore are less than $100,000.00) and shall promptly
commence and diligently prosecute the completion of the repair and restoration
of the Property as nearly as possible to the condition the Property was in
immediately prior to such Casualty, with such alterations as may be reasonably
approved by Lender (a “Restoration”) and otherwise in accordance with Section
7.4. Borrower shall pay, or cause to be paid, all costs of such Restoration
whether or not such costs are covered by insurance. Lender may, but shall not be
obligated to make proof of loss if not made promptly by Borrower.


Section 7.3    Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of the
Property (or any portion thereof) of which Borrower has actual knowledge and
shall deliver to Lender copies of any and all papers served in connection with
such proceedings. Lender may participate in any such proceedings, and Borrower
shall from time to time deliver to Lender all instruments requested by it to
permit such participation. Borrower shall, at its expense, diligently prosecute
any such proceedings, and shall consult with Lender, its attorneys and experts,
and cooperate with them in the carrying on or defense of any such proceedings.
Notwithstanding any taking by any public or quasi-public authority through
Condemnation or otherwise (including but not limited to any transfer made in
lieu of or in anticipation of the exercise of such taking), Borrower shall
continue to pay the Debt at the time and in the manner provided for its payment
in the Note and in this Agreement and the Debt shall not be reduced until any
Award shall have been actually received and applied by Lender, after the
deduction of reasonable expenses of collection, to the reduction or discharge of
the Debt. Lender shall not be limited to the interest paid on the Award by the
condemning authority but shall be entitled to receive out of the Award interest
at the rate or rates provided herein or in the Note. If a portion (but less than
all) of the Property is taken by a condemning authority, Borrower shall promptly
commence and diligently prosecute the Restoration of the Property and otherwise
comply with the provisions of Section 7.4. If the Property (or any portion
thereof) is sold, through foreclosure or otherwise, prior to the receipt by
Lender of the Award, Lender shall have the right, whether or not a deficiency
judgment on the Note shall have been sought, recovered or denied, to receive the
Award, or a portion thereof sufficient to pay the Debt.


Section 7.4    Restoration. The following provisions shall apply in connection
with the Restoration of the Property:


(a)If the Net Proceeds shall be less than the Restoration Threshold and the
costs of completing the Restoration shall be less than the Restoration
Threshold, the Net Proceeds will be disbursed

54

--------------------------------------------------------------------------------



by Lender to Borrower upon receipt, provided that all of the conditions set
forth in Section 7.4(b)(i) are met and Borrower delivers to Lender a written
undertaking to expeditiously commence and to satisfactorily complete with due
diligence the Restoration in accordance with the terms of this Agreement.


(b)If the Net Proceeds are equal to or greater than the Restoration Threshold or
the costs of completing the Restoration are equal to or greater than the
Restoration Threshold, Lender shall make the Net Proceeds available for the
Restoration in accordance with the provisions of this Section 7.4.


(i)The Net Proceeds shall be made available for Restoration provided that each
of the following conditions are met:


(A)
no Event of Default shall have occurred and be continuing;



(B)
(1) in the event the Net Proceeds are insurance proceeds, less than thirty
percent (30%) of each of (i) fair market value of the Property as reasonably
determined by Lender, and (ii) rentable area of the Property has been damaged,
destroyed or rendered unusable as a result of a Casualty or (2) in the event the
Net Proceeds are condemnation proceeds, less than fifteen percent (15%) of each
of (i) the fair market value of the Property as reasonably determined by Lender
and (ii) rentable area of the Property is taken, such land is located along the
perimeter or periphery of the Property, no material portion of the Improvements
is located on such land and such taking does not materially impair the existing
access to the Property;



(C)
Leases demising in the aggregate a percentage amount equal to or greater than
seventy-five percent (75%) of the total rentable space in the Property which has
been demised under executed and delivered Leases in effect as of the date of the
occurrence of such Casualty or Condemnation, whichever the case may be, shall
remain in full force and effect during and after the completion of the
Restoration, notwithstanding the occurrence of any such Casualty or
Condemnation, whichever the case may be, and Borrower furnishes to Lender
evidence satisfactory to Lender that all Tenants under Major Leases shall
continue to operate their respective space at the Property after the completion
of the Restoration;



(D)
Borrower shall (or shall cause the responsible party therefore to) commence the
Restoration as soon as reasonably practicable (but in no event later than thirty
(30) days after the issuance of a building permit with respect thereto) and
shall diligently pursue the same to satisfactory completion in compliance with
all Applicable Laws, including, without limitation, all applicable Environmental
Laws;



(E)
Lender shall be satisfied that any operating deficits which will be incurred
with respect to the Property as a result of the occurrence of any such Casualty
or Condemnation will be covered out of (1) the Net Proceeds, (2) the insurance
coverage referred to in Section 7.1(a)(iii) above, or (3) by other funds of
Borrower;



(F)
Lender shall be satisfied that, upon the completion of the Restoration, the
Underwritable Cash Flow of the Property will be sufficient to cover all carrying
costs and operating expenses of the Property;




55

--------------------------------------------------------------------------------



(G)
Lender shall be satisfied that the Restoration will be completed on or before
the earliest to occur of (1) six (6) months prior to the Anticipated Repayment
Date, (2) the expiration of the insurance coverage referred to in Section
7.1(a)(iii) above, or (3) such time as may be required under applicable zoning
law, ordinance, rule or regulation in order to repair and restore the Property
to the condition it was in immediately prior to such Casualty or Condemnation;



(H)
Borrower shall execute and deliver to Lender a completion guaranty in form and
substance satisfactory to Lender and its counsel pursuant to the provisions of
which Borrower shall guaranty to Lender the lien-free completion by Borrower of
the Restoration in accordance with the provisions of this Subsection 7.4(b);



(I)
the Property and the use thereof after the Restoration will be in material
compliance with and permitted under the Property Documents and all Applicable
Law;



(J)
the Property Documents will remain in full force and effect during and after the
Restoration and a Property Document Event shall not occur as a result of the
applicable Casualty, Condemnation and/or Restoration; and



(K)
the Restoration shall be done and completed in a reasonably expeditious and
diligent fashion and in material compliance with the Property Documents and all
Applicable Law.



(ii)The Net Proceeds shall be held by Lender in an interest-bearing account
(bearing interest at a rate established by Lender, which may or may not be the
highest rate then available) and, until disbursed in accordance with the
provisions of this Section 7.4(b), shall constitute additional security for the
Debt and other obligations under this Agreement, the Security Instrument, the
Note and the other Loan Documents. The Net Proceeds (other than the Rent Loss
Proceeds) shall be disbursed by Lender to, or as directed by, Borrower from time
to time during the course of the Restoration, upon receipt of evidence
satisfactory to Lender that (A) all materials installed and work and labor
performed (except to the extent that they are to be paid for out of the
requested disbursement) in connection with the related Restoration item have
been paid for in full, and (B) there exist no notices of pendency, stop orders,
mechanic's or materialman's liens or notices of intention to file same, or any
other liens or encumbrances of any nature whatsoever on the Property which have
not either been fully bonded to the satisfaction of Lender and discharged of
record or in the alternative fully insured to the satisfaction of Lender by the
title company issuing the Title Insurance Policy.


(iii)All plans and specifications required in connection with the Restoration
shall be subject to prior review and acceptance in all respects by Lender and by
an independent consulting engineer selected by Lender (the “Casualty
Consultant”), such acceptance not to be unreasonably withheld, conditioned or
delayed. Lender shall have the use of the plans and specifications and all
permits, licenses and approvals required or obtained in connection with the
Restoration. The identity of the contractors, subcontractors and materialmen
engaged in the Restoration shall be subject to prior review and acceptance by
Lender and the Casualty Consultant, such acceptance not to be unreasonably
withheld, conditioned or delayed. All reasonable costs and expenses incurred by
Lender in connection with making the Net Proceeds available for the Restoration
including, without limitation, reasonable counsel fees and disbursements and the
Casualty Consultant's reasonable fees, shall be paid by Borrower. Borrower shall
have the right to settle all claims under the Policies (subject to Lender's
approval of the final settlement, which approval shall not be unreasonably
withheld, conditioned or delayed), provided that (a) no Event of Default exists,
(b) Borrower

56

--------------------------------------------------------------------------------



promptly and with commercially reasonable diligence negotiates a settlement of
any such claims and (c) the insurer with respect to the Policy under which such
claim is brought has not raised any act of the insured as a defense to the
payment of such claim. If an Event of Default exists, Lender shall, at its
election, have the exclusive right to settle or adjust any claims made under the
Policies in the event of a Casualty.


(iv)In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Restoration Retainage. The term “Restoration
Retainage” as used in this Subsection 7.4(b) shall mean an amount equal to 10%
of the costs actually incurred for work in place as part of the Restoration, as
certified by the Casualty Consultant, until such time as the Casualty Consultant
certifies to Lender that Net Proceeds representing 50% of the required
Restoration have been disbursed. There shall be no Restoration Retainage with
respect to costs actually incurred by Borrower for work in place in completing
the last 50% of the required Restoration. The Restoration Retainage shall in no
event, and notwithstanding anything to the contrary set forth above in this
Subsection 7.4(b), be less than the amount actually held back by Borrower from
contractors, subcontractors and materialmen engaged in the Restoration. The
Restoration Retainage shall not be released until the Casualty Consultant
certifies to Lender that the Restoration has been completed in accordance with
the provisions of this Subsection 7.4(b) and that all approvals necessary for
the re-occupancy and use of the Property have been obtained from all appropriate
governmental and quasi-governmental authorities, and Lender receives evidence
satisfactory to Lender that the costs of the Restoration have been paid in full
or will be paid in full out of the Restoration Retainage, provided, however,
that Lender will release the portion of the Restoration Retainage being held
with respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which the Casualty Consultant certifies to
Lender that the contractor, subcontractor or materialman has satisfactorily
completed all work and has supplied all materials in accordance with the
provisions of the contractor's, subcontractor's or materialman's contract, and
the contractor, subcontractor or materialman delivers the lien waivers and
evidence of payment in full of all sums due to the contractor, subcontractor or
materialman as may be reasonably requested by Lender or by the title company
insuring the lien of the Security Instrument. If required by Lender, the release
of any such portion of the Restoration Retainage shall be approved by the surety
company, if any, which has issued a payment or performance bond with respect to
the contractor, subcontractor or materialman.


(v)Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.


(vi)If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made. The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 7.4(b) shall constitute additional security for the Debt and other
obligations under this Agreement, the Security Instrument, the Note and the
other Loan Documents.


(vii)The excess, if any, of the Net Proceeds and the remaining balance, if any,
of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 7.4(b), and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be remitted by Lender to Borrower
within ten (10) Business Days thereafter, provided

57

--------------------------------------------------------------------------------



no Event of Default shall have occurred and shall be continuing under this
Agreement, the Security Instrument, the Note or any of the other Loan Documents.


(c)All Net Proceeds not required (i) to be made available for the Restoration or
(ii) to be returned to Borrower as excess Net Proceeds pursuant to Subsection
7.4(b)(vii) shall be retained and applied by Lender toward the payment of the
Debt whether or not then due and payable in such order, priority and proportions
as Lender in its discretion shall deem proper. If Lender shall receive and
retain Net Proceeds, the lien of the Security Instrument shall be reduced only
by the amount thereof received and retained by Lender and actually applied by
Lender in reduction of the Debt.


(d)Notwithstanding the foregoing provisions of this Section 7.4, if the Loan is
included in a REMIC Trust and, immediately following a release of any portion of
the real property relating to the Property following a Casualty or Condemnation,
the Loan-to-Value Ratio of the remaining real property relating to the Property
is greater than 125% (such value to be determined, in Lender's sole discretion,
by any commercially reasonable method permitted to a REMIC Trust), the principal
balance of the Loan must be paid down by Borrower by the least of the following
amounts, unless the Lender receives an opinion of counsel that the
Securitization will not fail to maintain its status as a REMIC Trust as a result
of the related release of lien: (i) the Net Proceeds, (ii) the fair market value
of the Property at the time of the release, or (iii) an amount such that the
Loan-to-Value Ratio of the Loan (as so determined by Lender) does not increase
after the release. Unless Lender determines, in its sole discretion, that
applicable REMIC requirements or regulations require a different valuation
method, Lender shall determine the Loan-to-Value Ratio of the remaining portion
of the Property by capitalizing net operating income for the Property for such
period using a capitalization rate or range of capitalization rates, in its sole
discretion, that Lender has no reason to believe is incorrect.


(e)Notwithstanding the foregoing provisions of this Article 7, to the extent any
Lease remains in effect and the Tenant thereunder remains liable for the
obligations under such Lease, the restoration of the Property and disposition of
any amounts, awards or payments payable with respect to any Casualty or
Condemnation relating to the Property shall be governed by the applicable Lease.
Borrower agrees to notify Lender in writing in the event that a Tenant under any
Lease exercises any right relating to any Casualty or Condemnation thereunder
and agrees to deliver to Lender any correspondence received or delivered by
Borrower pursuant to such Lease as it relates to any Casualty or Condemnation.


ARTICLE 8


IMMEDIATE REPAIRS
Section 8.1    Completion of Immediate Repairs. Borrower shall perform the
repairs at the Property as set forth on Schedule III hereto (such repairs
hereinafter referred to as “Immediate Repairs”) and shall complete each of the
Immediate Repairs on or before the respective deadline for each repair as set
forth on Schedule III hereto.


ARTICLE 9


CASH MANAGEMENT AGREEMENT


Section 9.1    Cash Management Agreement. Borrower shall enter into the Cash
Management Agreement on the date hereof which shall govern the collection,
holding and disbursement of Rents and any other income from the Property during
the term of the Loan.

58

--------------------------------------------------------------------------------



Section 9.2    Cash Flow Sweep. In the event of a Cash Trap Event Period (as
defined in the Cash Management Agreement), all Excess Cash Flow (as defined in
the Cash Management Agreement) shall be deposited into the Excess Cash Flow
Subaccount (as defined in the Cash Management Agreement), as more particularly
set forth in the Cash Management Agreement.


ARTICLE 10


EVENTS OF DEFAULT; REMEDIES


Section 10.1    Event of Default.


The occurrence of any one or more of the following events shall constitute an
“Event of Default”:
(a)if (A) any monthly Debt Service payment is not paid within five (5) days when
due except to the extent sums sufficient to pay monthly Debt Service have been
deposited with Lender in accordance with the terms of the Cash Management
Agreement or the Deposit Account Agreement (as defined in the Cash Management
Agreement) and Lender's access to such sums is not restricted or constrained in
any manner, (B) the payment due on the Maturity Date is not paid when due or (C)
any other portion of the Debt is not paid when due and such non-payment
continues for five (5) days following notice to Borrower that the same is due
and payable;


(b)if any of the Taxes or Other Charges is not paid prior to delinquency except
to the extent Borrower or Tenant is contesting such Taxes or Other Charges in
accordance with the terms of Section 4.5 hereof;


(c)if the Policies are not kept in full force and effect or if evidence of the
same is not delivered to Lender as provided in Section 7.1 hereof and such
failure to deliver evidence is not cured within ten (10) Business Days after
notice from Lender to Borrower of such failure;


(d)if any of the covenants contained in Sections 5.1, 5.2, 5.4, 5.5 or Article 6
hereof are breached or violated;


(e)if any representation or warranty of, or with respect to, Borrower or
Guarantor, made herein, in the Guaranty or in the Environmental Indemnity or in
any other guaranty, or in any certificate, report, financial statement or other
instrument or document furnished to Lender in connection with the Loan shall
have been false or misleading in any material adverse respect when made;


(f)if (i) Borrower, any SPE Component Entity or Guarantor shall commence any
case, proceeding or other action (A) under any Creditors Rights Laws seeking to
have an order for relief entered with respect to it, or seeking to adjudicate it
a bankrupt or insolvent, or seeking reorganization, or (B) seeking appointment
of a receiver, trustee, custodian, conservator or other similar official for it
or for all or any substantial part of its assets, or Borrower or any managing
member or general partner of Borrower, any SPE Component Entity or Guarantor
shall make a general assignment for the benefit of its creditors; (ii) there
shall be commenced against Borrower or any managing member or general partner of
Borrower, any SPE Component Entity or Guarantor any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of ninety (90) days;
(iii) there shall be commenced against Borrower, any SPE Component Entity or
Guarantor any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part

59

--------------------------------------------------------------------------------



of its assets which results in the entry of any order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within ninety (90) days from the entry thereof; (iv) Borrower, any SPE Component
Entity or Guarantor shall take any action indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or (v) Borrower, any SPE Component Entity or Guarantor shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due;


(g)if Borrower shall be in default beyond applicable notice and grace periods
under any other mortgage, deed of trust, deed to secure debt or other security
agreement covering Borrower's interest in any part of the Property whether it be
superior or junior in lien to the Security Instrument;


(h)subject to Section 4.16(b) hereof, if the Property becomes subject to any
mechanic's, materialman's or other lien (other than a lien for any Taxes not
then due and payable or a Permitted Encumbrance) and the lien shall remain
undischarged of record (by payment, bonding or otherwise) for a period of sixty
(60) days after Borrower obtains actual or constructive knowledge thereof from
any source whatsoever;


(i)if any federal tax lien is filed against Borrower, any SPE Component Entity,
Guarantor or Borrower's interest in the Property and same is not discharged of
record (by payment, bonding or otherwise) within sixty (60) days after Borrower
obtains actual or constructive knowledge thereof from any source whatsoever;


(j)intentionally omitted;


(k)if any default occurs under any guaranty or indemnity executed by Borrower
and/or Guarantor in connection herewith (including, without limitation, the
Environmental Indemnity and/or the Guaranty) and such default continues after
the expiration of applicable grace periods, if any;


(l)if any of the factual assumptions relating to the conduct of Borrower
contained in the Non-Consolidation Opinion, or in any New Non-Consolidation
Opinion, are untrue or shall become untrue in any material respect, unless (A)
any such breach was immaterial and non-recurring, (B) Borrower corrects (or
causes to be corrected), to Lender's reasonable satisfaction, such breach or
violation within thirty (30) days of obtaining knowledge thereof and (C) if
requested by Lender upon its determination that such default might be considered
by a court as a factor in the court's finding for a consolidation of the assets
of Borrower with the assets of another Person, Borrower delivers to Lender
within such thirty (30) day period opinions of counsel to the effect that such
failure shall not negate or impair the opinions contained in the
Non-Consolidation Opinion (or alternatively, deliver to Lender a new
Non-Consolidation Opinion in form and substance, and from counsel, reasonably
acceptable to Lender opining that the effect of such failure would not result in
such consolidation);


(m)if Borrower shall fail to deliver to Lender any Required Financial Item when
required under Section 4.12 and such failure is not cured within ten (10)
Business Days after notice from Lender of such failure;


(n)if Borrower defaults under the Management Agreement with respect to the
Property in any material respect beyond the expiration of applicable notice and
grace periods, if any, thereunder or if the Management Agreement is canceled,
terminated or surrendered with respect to the Property or expires pursuant to
its terms, unless in such case Borrower shall enter into a new management
agreement with a Qualified Manager in accordance with the applicable terms and
provisions hereof;

60

--------------------------------------------------------------------------------



(o)if any representation and/or covenant herein relating to ERISA matters is
breached in any material respect;


(p)if a Property Document Event occurs and the same is not remedied within ten
(10) Business Days after notice from Lender, in the case of any event which can
be remedied by the payment of a sum of money or (ii) for thirty (30) days after
notice from Lender, in the case of any other event, provided that if such event
cannot reasonably be remedied within such thirty (30) day period and Borrower
shall have commenced such remedy within such thirty (30) day period and
thereafter diligently and expeditiously proceeds to complete the same, such
thirty (30) day period shall be extended for so long as it shall require
Borrower in the exercise of due diligence to complete the same, it being agreed
that no such extension shall be for a period in excess of ninety (90) days;


(q)intentionally omitted;


(r)if Borrower shall continue to be in default under any term, covenant or
condition of this Agreement not specified in subsections (a) through (p) above
or not otherwise specifically specified as an Event of Default herein, (i) for
more than ten (10) Business Days after notice from Lender, in the case of any
default which can be cured by the payment of a sum of money or (ii) for thirty
(30) days after notice from Lender, in the case of any other default, provided
that if such default cannot reasonably be cured within such thirty (30) day
period and Borrower shall have commenced to cure such default within such thirty
(30) day period and thereafter diligently and expeditiously proceeds to cure the
same, such thirty (30) day period shall be extended for so long as it shall
require Borrower in the exercise of due diligence to cure such default, it being
agreed that no such extension shall be for a period in excess of ninety (90)
days; and/or


(s)if there shall be a default under any of the other Loan Documents beyond any
applicable notice and cure periods contained in such Loan Documents or to the
extent there is no applicable notice and cure with respect to such default set
forth in such other Loan Documents, then (i) for more than ten (10) Business
Days after notice from Lender, in the case of any default which can be cured by
the payment of a sum of money or (ii) for thirty (30) days after notice from
Lender, in the case of any other default, provided that if such default cannot
reasonably be cured within such thirty (30) day period and Borrower shall have
commenced to cure such default within such thirty (30) day period and thereafter
diligently and expeditiously proceeds to cure the same, such thirty (30) day
period shall be extended for so long as it shall require Borrower in the
exercise of due diligence to cure such default, it being agreed that no such
extension shall be for a period in excess of ninety (90) days.


Section 10.2    Remedies.


(a)Subject to the terms of Article 13 hereof, upon the occurrence and during the
continuance of an Event of Default (other than an Event of Default described in
Section 10.1(f) above with respect to Borrower and any SPE Component Entity
only), Lender may, in addition to any other rights or remedies available to it
pursuant to this Agreement, the Security Instrument, the Note and the other Loan
Documents or at law or in equity, take such action, without notice or demand,
that Lender deems advisable to protect and enforce its rights against Borrower
and in the Property, including, without limitation, declaring the Debt to be
immediately due and payable, and Lender may enforce or avail itself of any or
all rights or remedies provided in this Agreement, the Security Instrument, the
Note and the other Loan Documents against Borrower and the Property, including,
without limitation, all rights or remedies available at law or in equity. Upon
any Event of Default described in Section 10.1(f) above (with respect to
Borrower and any SPE Component Entity only), the Debt and all other obligations
of Borrower under this Agreement, the Security Instrument, the Note and the
other Loan Documents shall immediately and automatically become due and

61

--------------------------------------------------------------------------------



payable, without notice or demand, and Borrower hereby expressly waives any such
notice or demand, anything contained herein or in the Security Instrument, the
Note and the other Loan Documents to the contrary notwithstanding.


(b)Upon the occurrence and during the continuance of an Event of Default, all or
any one or more of the rights, powers, privileges and other remedies available
to Lender against Borrower under this Agreement, the Security Instrument, the
Note or the other Loan Documents executed and delivered by, or applicable to,
Borrower or at law or in equity may be exercised by Lender at any time and from
time to time, whether or not all or any of the Debt shall be declared due and
payable, and whether or not Lender shall have commenced any foreclosure
proceeding or other action for the enforcement of its rights and remedies under
this Agreement, the Security Instrument, the Note or the other Loan Documents
with respect to the Property. Any such actions taken by Lender shall be
cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by
Applicable Law, without impairing or otherwise affecting the other rights and
remedies of Lender permitted by Applicable Law, equity or contract or as set
forth herein or in the Security Instrument, the Note or the other Loan
Documents, subject to the terms of Article 13 hereof. No delay or omission to
exercise any remedy, right or power accruing upon an Event of Default shall
impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient. A waiver of one Default or Event of
Default with respect to Borrower shall not be construed to be a waiver of any
subsequent Default or Event of Default by Borrower or to impair any remedy,
right or power consequent thereon.


(c)Upon the occurrence and during the continuance of an Event of Default, Lender
shall have the right from time to time to partially foreclose the Security
Instrument in any manner and for any amounts secured by the Security Instrument
then due and payable as determined by Lender in its sole discretion including,
without limitation, the following circumstances: (i) in the event Borrower
defaults beyond any applicable grace period in the payment of one or more
scheduled payments of principal and interest, Lender may foreclose the Security
Instrument to recover such delinquent payments, or (ii) in the event Lender
elects to accelerate less than the entire outstanding principal balance of the
Loan, Lender may foreclose the Security Instrument to recover so much of the
principal balance of the Loan as Lender may accelerate and such other sums
secured by the Security Instrument as Lender may elect. Notwithstanding one or
more partial foreclosures, the Property shall remain subject to the Security
Instrument to secure payment of sums secured by the Security Instrument and not
previously recovered.


(d)Upon the occurrence and during the continuance of an Event of Default, Lender
shall have the right from time to time to sever the Note and the other Loan
Documents into one or more separate notes, security instruments and other
security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until five (5) days after
notice has been given to Borrower by Lender of Lender's intent to exercise its
rights under such power. Borrower shall not be obligated to pay any costs or
expenses incurred in connection with the preparation, execution, recording or
filing of the Severed Loan Documents and the Severed Loan Documents

62

--------------------------------------------------------------------------------



shall not contain any representations, warranties or covenants not contained in
the Loan Documents and any such representations and warranties contained in the
Severed Loan Documents will be given by Borrower only as of the Closing Date.


(e)Any amounts recovered from the Property or any other collateral for the Loan
after an Event of Default may be applied by Lender toward the payment of any
interest and/or principal of the Loan and/or any other amounts due under the
Loan Documents in such order, priority and proportions as Lender in its sole
discretion shall determine.


(f)Upon the occurrence and during the continuance of an Event of Default, Lender
may, but without any obligation to do so and without notice to or demand on
Borrower and without releasing Borrower from any obligation hereunder or being
deemed to have cured any Event of Default hereunder, make, do or perform any
obligation of Borrower hereunder in such manner and to such extent as Lender may
deem necessary. Subject to the rights of Tenants under the Leases, Lender is
authorized to enter upon the Property for such purposes, or appear in, defend,
or bring any action or proceeding to protect its interest in the Property for
such purposes, and the cost and expense thereof (including reasonable attorneys'
fees to the extent permitted by Applicable Law), with interest as provided in
this Section, shall constitute a portion of the Debt and shall be due and
payable to Lender upon demand. All such costs and expenses incurred by Lender in
remedying such Event of Default or such failed payment or act or in appearing
in, defending, or bringing any action or proceeding shall bear interest at the
Default Rate, for the period after such cost or expense was incurred through and
including the date of payment to Lender. All such costs and expenses incurred by
Lender together with interest thereon calculated at the Default Rate shall be
deemed to constitute a portion of the Debt and be secured by the liens, claims
and security interests provided to Lender under the Loan Documents and shall be
immediately due and payable upon demand by Lender therefore.


ARTICLE 11


SECONDARY MARKET


Section 11.1     Securitization.


(a)Lender shall have the right (i) to sell or otherwise transfer the Loan or any
portion thereof as a whole loan, (ii) to sell participation interests in the
Loan or (iii) to securitize the Loan or any portion thereof in a single asset
securitization or a pooled loan securitization. The transaction referred to in
clauses (i), (ii) and (iii) above shall hereinafter be referred to collectively
as “Secondary Market Transactions” and the transactions referred to in clause
(iii) shall hereinafter be referred to as a “Securitization”. Any certificates,
notes or other securities issued in connection with a Securitization are
hereinafter referred to as “Securities”.


(b)If requested by Lender, Borrower shall assist Lender in satisfying the market
standards to which Lender customarily adheres or which may be reasonably
required in the marketplace or by the Rating Agencies in connection with any
Secondary Market Transactions, including, without limitation, to:


(i)(A) provide updated financial and other information with respect to the
Property, the business operated at the Property, Borrower, Guarantor, Operating
Partnership and Manager, (B) provide updated budgets relating to the Property
and (C) provide updated appraisals, market studies, environmental reviews (Phase
I's and, if appropriate, Phase II's), property condition reports and other due
diligence investigations of the Property (the “Updated Information”), together,
if customary, with appropriate

63

--------------------------------------------------------------------------------



verification of the Updated Information through letters of auditors or opinions
of counsel reasonably acceptable to Lender and the Rating Agencies;


(ii)provide opinions of counsel, which may be relied upon by Lender, the Rating
Agencies and their respective counsel, agents and representatives, as to
non-consolidation, matters of Delaware law relating to limited liability
companies, which counsel and opinions shall be reasonably satisfactory in form
and substance to Lender and the Rating Agencies;


(iii)provide updated, as of the closing date of the Secondary Market
Transaction, representations and warranties made in the Loan Documents and such
additional representations and warranties as the Rating Agencies may reasonably
require;


(iv)provide such information, documents and agreements relating to the Property
Documents as Lender may reasonably request in connection with a Secondary Market
Transaction; and


(v)execute such amendments to the Loan Documents and Borrower or any SPE
Component Entity's organizational documents as may be reasonably requested by
Lender or requested by the Rating Agencies or otherwise to effect the
Securitization including, without limitation, bifurcation of the Loan into two
or more components and/or separate notes and/or creating a senior/subordinate
note structure (any of the foregoing, a “Loan Bifurcation”); provided, however,
that Borrower shall not be required to modify or amend any Loan Document if such
modification or amendment would change the interest rate, the stated maturity or
the amortization of principal set forth in the Note, except in connection with a
Loan Bifurcation which may result in varying fixed interest rates and, after the
Anticipated Repayment Date, amortization schedules, but which shall have the
same weighted average coupon of the original Note.


(c)If, at the time one or more Disclosure Documents are being prepared for a
Securitization, Lender expects that Borrower alone or Borrower and one or more
Affiliates of Borrower collectively, or the Property alone or the Property and
Related Properties collectively, will be a Significant Obligor for purposes of
such Securitization, Borrower shall furnish (or cause to be furnished) to Lender
upon request (i) the selected financial data or, if applicable, net operating
income, described in Item 1112(b)(1) of Regulation AB, if Lender expects that
the principal amount of the Loan together with any Related Loans as of the
cut-off date for such Securitization may, or if the principal amount of the Loan
together with any Related Loans as of the cut-off date for such Securitization
and at any time during which the Loan (or portion of the Loan included in such
Securitization) and any Related Loans are included in a Securitization does,
equal or exceed ten percent (10%) (but less than twenty percent (20%)) of the
aggregate principal amount of all mortgage loans included or expected to be
included, as applicable, in such Securitization or (ii) the financial statements
described in Item 1112(b)(2) of Regulation AB, if Lender expects that the
principal amount of the Loan (or portion of the Loan included in such
Securitization) together with any Related Loans as of the cut-off date for such
Securitization may, or if the principal amount of the Loan together with any
Related Loans as of the cut-off date for such Securitization and at any time
during which the Loan (or apportion of the Loan included in such Securitization)
and any Related Loans are included in a Securitization does, equal or exceed
twenty percent (20%) of the aggregate principal amount of all mortgage loans
included or expected to be included, as applicable, in the Securitization. Such
financial data or financial statements shall be furnished to Lender (A) within
ten (10) Business Days after notice from Lender in connection with the
preparation of Disclosure Documents for the Securitization, (B) not later than
thirty (30) days after the end of each fiscal quarter of Borrower and (C) not
later than seventy-five (75) days after the end of each fiscal year of Borrower;
provided, however, that Borrower shall not be obligated to furnish financial
data or financial statements pursuant to clauses (B) or (C) of this sentence
with respect to any period for which an Exchange Act Filing is not required. If
requested by Lender, and to the extent not prohibited by any applicable

64

--------------------------------------------------------------------------------



lease, other agreement or order, Borrower shall use commercially reasonable
efforts to furnish to Lender financial data and/or financial statements for any
tenant of any of the Properties delivered to Borrower by such tenants, if, in
connection with a Securitization, Lender expects there to be, with respect to
such tenant or group of affiliated tenants, a concentration within all of the
mortgage loans included or expected to be included, as applicable, in the
Securitization such that such tenant or group of affiliated tenants would
constitute a Significant Obligor. Notwithstanding anything in this Section 11.1
to the contrary, with respect to any financial data required under this Section
11.1 which relates to the period of time prior to Borrower's acquisition of the
Property (i.e., the date hereof), to the extent such financial data is not in
Borrower's possession, Borrower shall use commercially reasonable efforts to
obtain such financial data from the applicable predecessor owners, or, if
Borrower is unable to obtain such information despite using commercially
reasonable efforts, then Borrower may provide a good faith estimate of such
financial data, provided that Borrower provides Lender with the information upon
which Borrower relied in making any such good faith estimate.


(d)All financial data and financial statements provided by Borrower hereunder
pursuant to Section 11.1(c) and (d) hereof shall be prepared in accordance with
GAAP, and shall meet the requirements of Regulation AB and other applicable
legal requirements. All financial statements referred to in Section 11.1(c)
above shall be audited by independent accountants of Borrower (which accountants
shall be acceptable to Lender) in accordance with Regulation AB and all other
applicable legal requirements, shall be accompanied by the manually executed
report of the independent accountants thereon, which report shall meet the
requirements of Regulation AB and all applicable legal requirements, and shall
be further accompanied by a manually executed written consent of the independent
accountants, in form and substance acceptable to Lender, to the inclusion of
such financial statements in any Disclosure Document and any Exchange Act Filing
and to the use of the name of such independent accountants and the reference to
such independent accountants as “experts” in any Disclosure Document and
Exchange Act Filing, all of which shall be provided at the same time as the
related financial statements are required to be provided. All financial data and
financial statements (audited or unaudited) provided by Borrower under Section
11.1(c) shall be accompanied by an Officer's Certificate stating that such
financial statements meet the requirements set forth in the first sentence of
this Section 11.1(d).


(e)If requested by Lender, Borrower shall provide Lender, promptly upon request
and to the extent available to Borrower, with any other or additional financial
statements, or financial, statistical or operating information, as Lender shall
determine to be required pursuant to Regulation AB or any amendment,
modification or replacement thereto or other legal requirements in connection
with any Disclosure Document or any Exchange Act Filing or as shall otherwise be
reasonably requested by Lender.


(f)In the event Lender determines, in connection with a Securitization, that the
financial data and financial statements and (if applicable) related accountants'
reports and consents required in order to comply with Regulation AB or any
amendment, modification or replacement of Regulation AB or with other legal
requirements are other than as provided herein, then notwithstanding the
provisions of Section 11.1(c) and (d), Lender may request, and Borrower shall
promptly provide, to the extent available to the Borrower, such other financial
statements and (if applicable) related accountants' reports and consents as
Lender determines to be necessary or appropriate for such compliance.


(g)Borrower shall be responsible for any of Borrower's out-of-pocket and
internal costs and expenses incurred in connection with Borrower's compliance
with this Section 11.1 (including, without limitation, Borrower's attorney's
fees and expenses), subject to an aggregate cap on such costs and expenses of
$10,000.00, and provided that Borrower shall not be required to reimburse Lender
for Lender's costs and expenses in connection with this Section 11.1.
Notwithstanding the foregoing or anything herein to the

65

--------------------------------------------------------------------------------



contrary, Borrower shall pay for any costs and expenses with respect to items
which Borrower is otherwise required to deliver pursuant to the terms of the
Loan Documents.


Section 11.2    Securitization Indemnification.


(a)Borrower understands that information provided to Lender by Borrower and its
agents, counsel and representatives may be included in disclosure documents in
connection with the Securitization, including, without limitation, an offering
circular, a prospectus, prospectus supplement, private placement memorandum or
other offering document (each, a “Disclosure Document”) and may also be included
in filings with the Securities and Exchange Commission pursuant to the
Securities Act of 1933, as amended (the “Securities Act”), or the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”), and may be made available
to investors or prospective investors in the Securities, the Rating Agencies,
and service providers relating to the Securitization.


(b)Borrower shall provide in connection with each of (i) a preliminary and a
final private placement memorandum or (ii) a preliminary and final prospectus or
prospectus supplement, as applicable, an agreement (A) certifying that Borrower
has examined such Disclosure Documents specified by Lender and that each such
Disclosure Document, as it relates to Borrower, Borrower Affiliates, the
Property, Manager, Operating Partnership, Guarantor and all other aspects of the
Loan Documents, does not contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not misleading, (B)
SUBJECT TO THE TERMS OF ARTICLE 13 HEREOF, INDEMNIFYING LENDER (AND FOR PURPOSES
OF THIS SECTION 11.2, LENDER HEREUNDER SHALL INCLUDE ITS OFFICERS AND
DIRECTORS), THE AFFILIATE OF WELLS FARGO BANK, NATIONAL ASSOCIATION (“WELLS”)
THAT HAS FILED THE REGISTRATION STATEMENT RELATING TO THE SECURITIZATION (THE
“REGISTRATION STATEMENT”), EACH OF ITS DIRECTORS, EACH OF ITS OFFICERS WHO HAVE
SIGNED THE REGISTRATION STATEMENT AND EACH PERSON THAT CONTROLS THE AFFILIATE
WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE
EXCHANGE ACT (COLLECTIVELY, THE “WELLS GROUP”), AND WELLS, AND ANY OTHER
PLACEMENT AGENT OR UNDERWRITER WITH RESPECT TO THE SECURITIZATION, EACH OF THEIR
RESPECTIVE DIRECTORS AND EACH PERSON WHO CONTROLS WELLS OR ANY OTHER PLACEMENT
AGENT OR UNDERWRITER WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT AND
SECTION 20 OF THE EXCHANGE ACT (COLLECTIVELY, THE “UNDERWRITER GROUP”) FOR ANY
LOSSES, CLAIMS, DAMAGES OR LIABILITIES (COLLECTIVELY, THE “LIABILITIES”) TO
WHICH LENDER, THE WELLS GROUP OR THE UNDERWRITER GROUP MAY BECOME SUBJECT
INSOFAR AS THE LIABILITIES ARISE OUT OF OR ARE BASED UPON ANY UNTRUE STATEMENT
OR ALLEGED UNTRUE STATEMENT OF ANY MATERIAL FACT CONTAINED IN SUCH SECTIONS OR
ARISE OUT OF OR ARE BASED UPON THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN
A MATERIAL FACT REQUIRED TO BE STATED IN SUCH SECTIONS OR NECESSARY IN ORDER TO
MAKE THE STATEMENTS IN SUCH SECTIONS, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE, NOT MISLEADING and (C) agreeing to reimburse Lender, the Wells
Group and/or the Underwriter Group for any legal or other expenses reasonably
incurred by Lender, the Wells Group and the Underwriter Group in connection with
investigating or defending the Liabilities; provided, however, that Borrower
will be liable in any such case under clauses (B) or (C) above only to the
extent that any such loss claim, damage or liability arises out of or is based
upon any such untrue statement or omission made therein in reliance upon and in
conformity with information furnished to Lender by or on behalf of Borrower in
connection with the preparation of the Disclosure Document or in connection with
the underwriting or closing of the Loan, including, without limitation,
financial statements of Borrower, operating statements and rent rolls with

66

--------------------------------------------------------------------------------



respect to the Property (the “Provided Information”). The indemnification
provided for in clauses (B) and (C) above shall be effective whether or not the
indemnification agreement described above is provided; provided, however, such
indemnity shall be limited to the Provided Information and shall only be
effective to the extent that Lender accurately states the Provided Information
in the applicable Disclosure Document. The aforesaid indemnity will be in
addition to any liability which Borrower may otherwise have.


(c)IN CONNECTION WITH EXCHANGE ACT FILINGS, SUBJECT TO THE TERMS OF ARTICLE 13
HEREOF, BORROWER SHALL (I) INDEMNIFY LENDER, THE WELLS GROUP AND THE UNDERWRITER
GROUP FOR LIABILITIES TO WHICH LENDER, THE WELLS GROUP OR THE UNDERWRITER GROUP
MAY BECOME SUBJECT INSOFAR AS THE LIABILITIES ARISE OUT OF OR ARE BASED UPON THE
OMISSION OR ALLEGED OMISSION TO STATE IN THE PROVIDED INFORMATION A MATERIAL
FACT REQUIRED TO BE STATED IN THE PROVIDED INFORMATION IN ORDER TO MAKE THE
STATEMENTS IN THE PROVIDED INFORMATION, IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING and (ii) reimburse Lender, the Wells Group
or the Underwriter Group for any legal or other expenses reasonably incurred by
Lender, the Wells Group or the Underwriter Group in connection with defending or
investigating the Liabilities; provided, however, that Borrower's liability
under clauses (i) and (ii) above shall be effective only to the extent that
Lender accurately sets forth the Provided Information in the applicable
Disclosure Document. The obligations of Borrower pursuant to this Section
11.2(c) shall be in addition to but not in duplication of Section 11.2(b) above.


(d)Promptly after receipt by an indemnified party under this Section 11.2 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 11.2, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party. In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel reasonably satisfactory to such
indemnified party. After notice from the indemnifying party to such indemnified
party under this Section 11.2, such indemnified party shall pay for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, if the defendants in any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there are any legal defenses available to it and/or other
indemnified parties that are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party at
the cost of the indemnifying party. The indemnified party shall instruct its
counsel to maintain reasonably detailed billing records for fees and
disbursements for which such indemnified party is seeking reimbursement
hereunder and shall submit copies of such detailed billing records to
substantiate that such counsel's fees and disbursements are solely related to
the defense of a claim for which the indemnifying party is required hereunder to
indemnify such indemnified party. The indemnifying party shall not be liable for
the expenses of more than one separate counsel unless an indemnified party shall
have reasonably concluded that there may be legal defenses available to it that
are different from or additional to those available to another indemnified
party.



67

--------------------------------------------------------------------------------



(e)In order to provide for just and equitable contribution in circumstances in
which the indemnity agreement provided for in Section 11.2(b) or (c) hereof is
for any reason held to be unenforceable as to an indemnified party in respect of
any losses, claims, damages or liabilities (or action in respect thereof)
referred to therein which would otherwise be indemnifiable under Section 11.2(b)
or (c) hereof, the indemnifying party shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages or
liabilities (or action in respect thereof); provided, however, that no Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation. In determining the amount of
contribution to which the respective parties are entitled, the following factors
shall be considered: (i) Wells' and Borrower's relative knowledge and access to
information concerning the matter with respect to which the claim was asserted;
(ii) the opportunity to correct and prevent any statement or omission; and (iii)
any other equitable considerations appropriate in the circumstances. Lender and
Borrower hereby agree that it would not be equitable if the amount of such
contribution were determined by pro rata or per capita allocation.


(f)SUBJECT TO THE TERMS OF ARTICLE 13 HEREOF, BORROWER SHALL JOINTLY AND
SEVERALLY INDEMNIFY LENDER AND ITS OFFICERS, DIRECTORS, PARTNERS, EMPLOYEES,
REPRESENTATIVES, AGENTS AND AFFILIATES AGAINST ANY LOSSES TO WHICH LENDER OR ITS
OFFICERS, DIRECTORS, PARTNERS, EMPLOYEES, REPRESENTATIVES, AGENTS AND
AFFILIATES, MAY BECOME SUBJECT IN CONNECTION WITH ANY INDEMNIFICATION TO THE
RATING AGENCIES IN CONNECTION WITH ISSUING, MONITORING OR MAINTAINING THE
SECURITIES INSOFAR AS THE LOSSES ARISE OUT OF OR ARE BASED UPON ANY UNTRUE
STATEMENT OF ANY MATERIAL FACT IN ANY INFORMATION PROVIDED BY OR ON BEHALF OF
BORROWER TO THE RATING AGENCIES (THE “COVERED RATING AGENCY INFORMATION”) OR
ARISE OUT OF OR ARE BASED UPON THE OMISSION TO STATE A MATERIAL FACT IN THE
COVERED RATING AGENCY INFORMATION REQUIRED TO BE STATED THEREIN OR NECESSARY IN
ORDER TO MAKE THE STATEMENTS IN COVERED RATING AGENCY INFORMATION, IN LIGHT OF
THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


(g)The liabilities and obligations of both Borrower and Lender under this
Section 11.2 shall survive the termination of this Agreement and the
satisfaction and discharge of the Debt.


Section 11.3    Reserves/Escrows. In the event that Securities are issued in
connection with the Loan, all funds held by Lender in escrow or pursuant to
reserves in accordance with this Agreement and the other Loan Documents shall be
deposited in “eligible accounts” at “eligible institutions” and, to the extent
applicable, invested in “permitted investments” as then defined and required by
the Rating Agencies.


Section 11.4    Servicer. At the option of Lender, the Loan may be serviced by a
servicer/trustee selected by Lender (the “Servicer”) and Lender may delegate all
or any portion of its responsibilities under this Agreement and the other Loan
Documents to such servicer/trustee pursuant to a servicing agreement between
Lender and such Servicer; provided that Borrower shall not be responsible for
paying Servicer any servicing fees due to Servicer under such servicing
agreement (except as otherwise expressly provided in this Agreement, including,
without limitation, Section 17.6 hereof).


Section 11.5    Rating Agency Costs. In connection with any Rating Agency
Confirmation or other Rating Agency consent, approval or review required
hereunder (other than the initial review of the Loan by the Rating Agencies in
connection with a Securitization), Borrower shall pay all of the reasonable
costs and

68

--------------------------------------------------------------------------------



expenses of Lender, Servicer and each Rating Agency in connection therewith,
and, if applicable, shall pay any reasonable fees imposed by any Rating Agency
in connection therewith.


Section 11.6    Mezzanine Option. Lender shall have the option (the “Mezzanine
Option”) at any time to divide the Loan into two parts, a mortgage loan and a
mezzanine loan, provided, that (i) the total loan amounts for such mortgage loan
and such mezzanine loan shall equal the then outstanding amount of the Loan
immediately prior to Lender's exercise of the Mezzanine Option, and (ii) the
weighted average interest rate of such mortgage loan and mezzanine loan shall
equal the Applicable Interest Rate. Borrower shall, at Borrower's sole cost and
expense (subject to an aggregate cap on such costs and expenses of $10,000.00),
cooperate with Lender in Lender's exercise of the Mezzanine Option in good faith
and in a timely manner, which such cooperation shall include, but not be limited
to, (i) executing such amendments to the Loan Documents and Borrower's or any
SPE Component Entity's organizational documents as may be reasonably requested
by Lender or requested by the Rating Agencies, (ii) creating one or more Single
Purpose Entities (the “Mezzanine Borrower”), which such Mezzanine Borrower shall
(A) own, directly or indirectly, 100% of the equity ownership interests in
Borrower (the “Equity Collateral”), and (B) together with such constituent
equity owners of such Mezzanine Borrower as may be designated by Lender, execute
such agreements, instruments and other documents as may be required by Lender in
connection with the mezzanine loan (including, without limitation, a promissory
note evidencing the mezzanine loan and a pledge and security agreement pledging
the Equity Collateral to Lender as security for the mezzanine loan); and (iii)
delivering such opinions, title endorsements, UCC title insurance policies and
other materials as may be reasonably required by Lender or the Rating Agencies.


Section 11.7    Conversion to Registered Form. At the request of Lender,
Borrower shall appoint, as its agent, a registrar and transfer agent (the
“Registrar”) reasonably acceptable to Lender which shall maintain, subject to
such reasonable regulations as it shall provide, such books and records as are
necessary for the registration and transfer of the Note in a manner that shall
cause the Note to be considered to be in registered form for purposes of Section
163(f) of the IRS Code. The option to convert the Note into registered form once
exercised may not be revoked. Any agreement setting out the rights and
obligation of the Registrar shall be subject to the reasonable approval of
Lender. Borrower may revoke the appointment of any particular person as
Registrar, effective upon the effectiveness of the appointment of a replacement
Registrar. The Registrar shall not be entitled to any fee from Borrower or
Lender or any other lender in respect of transfers of the Note and other Loan
Documents.


ARTICLE 12


INDEMNIFICATIONS


Section 12.1     GENERAL INDEMNIFICATION. SUBJECT TO THE TERMS OF ARTICLE 13
HEREOF, BORROWER SHALL, AT ITS SOLE COST AND EXPENSE, PROTECT, DEFEND,
INDEMNIFY, RELEASE AND HOLD HARMLESS THE INDEMNIFIED PARTIES FROM AND AGAINST
ANY AND ALL ACTUAL LOSSES IMPOSED UPON OR INCURRED BY OR ASSERTED AGAINST ANY
INDEMNIFIED PARTIES AND DIRECTLY ARISING OUT OF OR CAUSED BY ANY ONE OR MORE OF
THE FOLLOWING: (A) THE PURPOSE TO WHICH BORROWER APPLIES THE PROCEEDS OF THE
LOAN; (B) THE FAILURE OF BORROWER TO PERFORM ANY OBLIGATIONS AS AND WHEN
REQUIRED BY THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS OR PROPERTY
DOCUMENT; (C) ANY FAILURE AT ANY TIME OF ANY OF BORROWER'S REPRESENTATIONS OR
WARRANTIES TO BE TRUE AND CORRECT; (D) ANY ACT OR OMISSION BY BORROWER, ANY
AFFILIATE OF BORROWER, ANY CONTRACTOR, SUBCONTRACTOR OR MATERIAL SUPPLIER,
ENGINEER, ARCHITECT OR OTHER PERSON WITH RESPECT TO THE

69

--------------------------------------------------------------------------------



PROPERTY OR IMPROVEMENTS; (E) ANY ACCIDENT, INJURY TO OR DEATH OF PERSONS OR
LOSS OF OR DAMAGE TO PROPERTY OCCURRING IN, ON OR ABOUT THE PROPERTY OR ANY PART
THEREOF; (F) ANY USE, NONUSE OR CONDITION IN, ON OR ABOUT THE PROPERTY OR ANY
PART THEREOF; (G) PERFORMANCE OF ANY LABOR OR SERVICES OR THE FURNISHING OF ANY
MATERIALS OR OTHER PROPERTY IN RESPECT OF THE PROPERTY OR ANY PART THEREOF; (H)
ANY FAILURE OF THE PROPERTY OR ANY PART THEREOF TO BE IN COMPLIANCE WITH ANY
APPLICABLE LAW; (I) ANY AND ALL CLAIMS AND DEMANDS WHATSOEVER WHICH MAY BE
ASSERTED AGAINST LENDER BY REASON OF ANY ALLEGED OBLIGATIONS OR UNDERTAKINGS ON
ITS PART TO PERFORM OR DISCHARGE ANY OF THE TERMS, COVENANTS, OR AGREEMENTS
CONTAINED IN ANY LEASE, UNLESS LENDER HAS TAKEN TITLE TO THE PROPERTY, THE
LENDER SHALL BE LIABLE FOR CLAIMS WHICH ARISE ON AND AFTER SUCH DATE OF TAKING
TITLE; (J) THE PAYMENT OF ANY COMMISSION, CHARGE OR BROKERAGE FEE TO ANYONE
(OTHER THAN A BROKER OR OTHER AGENT RETAINED BY LENDER) WHICH MAY BE PAYABLE IN
CONNECTION WITH THE FUNDING OF THE LOAN EVIDENCED BY THE NOTE AND SECURED BY THE
SECURITY INSTRUMENT; AND/OR (K) THE HOLDING OR INVESTING OF ANY FUNDS ON DEPOSIT
IN THE ACCOUNTS OR THE PERFORMANCE OF ANY WORK OR THE DISBURSEMENT OF FUNDS IN
EACH CASE IN CONNECTION WITH ANY RESERVE FUNDS WHICH MAY BE REQUIRED BY LENDER;
PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNIFIED PARTY, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NON-APPEALABLE JUDGMENT TO HAVE RESULTED FROM THE
GROSS NEGLIGENCE, ILLEGAL ACTS, BAD FAITH OR WILLFUL MISCONDUCT OF SUCH
INDEMNIFIED PARTY. ANY AMOUNTS PAYABLE TO INDEMNIFIED PARTIES BY REASON OF THE
APPLICATION OF THIS SECTION 12.1 SHALL BECOME IMMEDIATELY DUE AND PAYABLE ON
DEMAND AND IF NOT PAID WITHIN FIVE (5) DAYS OF SUCH DEMAND THEREFOR, SHALL BEAR
INTEREST AT THE DEFAULT RATE.


Section 12.2    MORTGAGE AND INTANGIBLE TAX AND TRANSFER TAX INDEMNIFICATION.
SUBJECT TO THE TERMS OF ARTICLE 13 HEREOF, BORROWER SHALL, AT ITS SOLE COST AND
EXPENSE, PROTECT, DEFEND, INDEMNIFY, RELEASE AND HOLD HARMLESS THE INDEMNIFIED
PARTIES FROM AND AGAINST ANY AND ALL LOSSES IMPOSED UPON OR INCURRED BY OR
ASSERTED AGAINST ANY INDEMNIFIED PARTIES AND DIRECTLY OR INDIRECTLY ARISING OUT
OF OR IN ANY WAY RELATING TO (A) ANY TAX ON THE MAKING AND/OR RECORDING OF THE
SECURITY INSTRUMENT, THE NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, AND (B) ANY
TRANSFER TAX INCURRED BY INDEMNIFIED PARTIES IN CONNECTION WITH THE EXERCISE OF
REMEDIES HEREUNDER.


Section 12.3    ERISA INDEMNIFICATION. SUBJECT TO THE TERMS OF ARTICLE 13
HEREOF, BORROWER SHALL, AT ITS SOLE COST AND EXPENSE, PROTECT, DEFEND,
INDEMNIFY, RELEASE AND HOLD HARMLESS THE INDEMNIFIED PARTIES FROM AND AGAINST
ANY AND ALL LOSSES INCURRED IN CORRECTING ANY PROHIBITED TRANSACTION OR IN THE
SALE OF A PROHIBITED LOAN, AND IN OBTAINING ANY INDIVIDUAL PROHIBITED
TRANSACTION EXEMPTION UNDER ERISA THAT MAY BE REQUIRED, IN LENDER'S SOLE
DISCRETION) THAT INDEMNIFIED PARTIES MAY INCUR, DIRECTLY OR INDIRECTLY, AS A
RESULT OF A DEFAULT UNDER SECTIONS 3.7 OR 4.19 OF THIS AGREEMENT.


    

70

--------------------------------------------------------------------------------



Section 12.4    Duty to Defend, Legal Fees and Other Fees and Expenses. Upon
written request by any Indemnified Party, Borrower shall defend such Indemnified
Party with respect to the matters set forth in this Article 12 (if requested by
any Indemnified Party, in the name of the Indemnified Party) by attorneys and
other professionals approved by the Indemnified Parties, such approval not to be
unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,
any Indemnified Parties may, in their sole discretion, engage their own
attorneys and other professionals to defend or assist them, and, at the option
of the Indemnified Parties, their attorneys shall control the resolution of any
claim or proceeding against such Indemnified Parties. Upon demand, Borrower
shall pay or, in the sole discretion of the Indemnified Parties, reimburse, the
Indemnified Parties for the payment of reasonable fees and disbursements of
attorneys, engineers, environmental consultants, laboratories and other
professionals in connection therewith.


Section 12.5    Survival. The obligations and liabilities of Borrower under this
Article 12 shall fully survive indefinitely notwithstanding any termination,
satisfaction, assignment, entry of a judgment of foreclosure, exercise of any
power of sale, or delivery of a deed in lieu of foreclosure of the Security
Instrument. Notwithstanding the foregoing, in the event (i) the Loan is
indefeasibly paid in full in the ordinary course, and (ii) no Event of Default
exists and is continuing under this Agreement or in any of the other Loan
Documents, Borrower shall be released from its obligations set forth herein on
the sixth (6th) anniversary (the “Survival Cap”) of the date on which item (i)
above is satisfied (except with respect to any claims previously tendered to
Borrower hereunder but not fully resolved and indemnified, with respect to which
the obligations and liabilities of Borrower under this Article 12 shall continue
to survive until such claims are fully resolved and indemnified and shall not be
subject to the Survival Cap).


Section 12.6    Environmental Indemnity. Simultaneously herewith, Borrower and
Guarantor have executed and delivered the Environmental Indemnity to Lender,
which Environmental Indemnity is not secured by the Security Instrument.


ARTICLE 13


EXCULPATION


Section 13.1    Exculpation.


(a)Notwithstanding anything to the contrary herein or in any of the other Loan
Documents but subject to the qualifications below, Lender shall not enforce the
liability and obligation of Borrower to perform and observe the obligations
contained in the Note, this Agreement, the Security Instrument or the other Loan
Documents by any action or proceeding wherein a money judgment or any deficiency
judgment or other judgment establishing personal liability shall be sought
against Borrower or any principal, director, officer, employee, beneficiary,
shareholder, partner, member, manager, trustee, agent, or Affiliate of Borrower
(but specifically excluding Guarantor subject to the terms of the Guaranty) or
any legal representatives, successors or assigns of any of the foregoing
(collectively, the “Exculpated Parties”), except that Lender may bring a
foreclosure action, an action for specific performance or any other appropriate
action or proceeding to enable Lender to enforce and realize upon its interest
under the Note, this Agreement, the Security Instrument and the other Loan
Documents, or in the Property, the Rents, or any other collateral given to
Lender pursuant to the Loan Documents; provided, however, that, except as
specifically provided herein, any judgment in any such action or proceeding
shall be enforceable against Borrower only to the extent of Borrower's interest
in the Property, in the Rents and in any other collateral given to Lender, and
Lender, by accepting the Note, this Agreement, the Security Instrument and the
other Loan Documents, shall not sue for, seek or demand any deficiency judgment
against Borrower or any of the Exculpated Parties in any such action or
proceeding under or by reason of or under or in connection with the Note, this
Agreement,

71

--------------------------------------------------------------------------------



the Security Instrument or the other Loan Documents. The provisions of this
Section shall not, however, (1) constitute a waiver, release or impairment of
any obligation evidenced or secured by any of the Loan Documents; (2) impair the
right of Lender to name Borrower as a party defendant in any action or suit for
foreclosure and sale under the Security Instrument; (3) affect the validity or
enforceability of any separate written indemnity or guaranty (including, without
limitation, the Guaranty) made in connection with the Loan or any of the rights
and remedies of Lender thereunder (including, without limitation, Lender's right
to enforce said rights and remedies against Borrower and/or Guarantor (as
applicable) personally in such separate written indemnity or guaranty and
without the effect of the exculpatory provisions of this Article 13); (4) impair
the right of Lender to obtain the appointment of a receiver; (5) impair the
enforcement of the assignment of leases and rents contained in the Security
Instrument; (6) intentionally omitted; (7) constitute a prohibition against
Lender seeking a deficiency judgment against Borrower in order to fully realize
the security granted by the Security Instrument (but not to impose personal
liability upon Borrower contrary to this Section 13.1) or to commence any other
appropriate action or proceeding in order for Lender to exercise its remedies
against the Property; or (8) constitute a waiver of the right of Lender to
enforce the liability and obligation of Borrower, by money judgment or
otherwise, to the extent of any Losses incurred by Lender (including attorneys'
fees and costs reasonably incurred) directly arising out of or caused by the
following:


(i)fraud or willful misrepresentation by Borrower, any SPE Component Entity, any
of the Exculpated Parties or Guarantor in connection with the Loan;


(ii)the gross negligence or willful misconduct of Borrower, any SPE Component
Entity, any of the Exculpated Parties or Guarantor;


(iii)material physical waste to the Property (or any portion thereof) caused by
the intentional acts or intentional omissions of Borrower, any SPE Component
Entity, any of the Exculpated Parties or Guarantor;


(iv)the removal or disposal of any portion of the Property by Borrower, any SPE
Component Entity, any of the Exculpated Parties or Guarantor after an Event of
Default unless replaced with property of similar utility and of equal or better
value than the portion of the Property so removed or disposed of, as determined
by Lender in its reasonable judgment;


(v)the misapplication, misappropriation or conversion by Borrower of (A) any
insurance proceeds paid by reason of any Casualty to the Property (or any
portion thereof), or (B) any Awards or other amounts received in connection with
the Condemnation of all or a portion of the Property, which such proceeds or
Award are received by Borrower and not applied as required hereunder or under
the other Loan Documents;


(vi)the misapplication, misappropriation or conversion by Borrower of any Rents
during the continuance of an Event of Default, which are received by Borrower
and not applied by Borrower to the payment of either (i) normal and necessary
Operating Expenses or (ii) the Debt;


(vii)failure by Borrower to pay, or cause to be paid, prior to delinquency any
Taxes or Other Charges if non-payment of the same would create liens senior to
the lien of the Security Instrument on all or any portion of the Property, but
only to the extent the Property generates sufficient revenue for the immediately
preceding twelve (12) month period (or, if applicable, such shorter period that
Borrower has owned each the Property) to pay the same;


(viii)the failure of Borrower to deliver any security deposits, advance deposits
or any other deposits collected with respect to the Property to Lender, upon a
foreclosure of the Property (or any portion

72

--------------------------------------------------------------------------------



thereof) or action in lieu thereof, except to the extent any such security
deposits were applied in accordance with the terms and conditions of any of the
Leases prior to the occurrence of the Event of Default that gave rise to such
foreclosure or action in lieu thereof;


(ix)the material breach of any representation, warranty, covenant or
indemnification provision in the Environmental Indemnity, this Agreement or in
the Security Instrument concerning environmental laws, hazardous substances and
asbestos and any indemnification of Lender with respect thereto in either
document;


(x)Borrower's failure to comply with the indemnification obligations in Sections
11.2 and 12.3 hereof;


(xi)the breach of any material representation, warranty or covenant contained in
Article 5 hereof;


(xii)the seizure or forfeiture of the Property, or any portion thereof, or
Borrower's interest therein, resulting from criminal wrongdoing by Borrower or
Guarantor;


(xiii)Borrower's failure to cause any tenant of the Property to obtain a
certificate of occupancy in accordance with the requirements of the applicable
Lease;


(xiv)Borrower's failure to cause the cure of the Autozone Violation;


(xv)Borrower's failure to maintain flood insurance for the Property with a
deductible of not more than $25,000; provided, however, Borrower's liability
under this clause (xv) shall be limited to the amount of the deductible under
the flood insurance policy; and/or


(xvi)Borrower's failure to maintain the Environmental Insurance Policy.


(b)Notwithstanding anything to the contrary in this Agreement, the Note or any
of the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt or to require that all collateral shall continue to secure all of the Debt
owing to Lender in accordance with the Loan Documents, and (B) the Debt shall be
fully recourse to Borrower in the event that: (i) Borrower or any SPE Component
Entity files a voluntary petition under the Bankruptcy Code or any other
Creditors Rights Laws; (ii) an Affiliate, officer, director, or representative
which Controls, directly or indirectly, Borrower files, or joins in the filing
of, an involuntary petition against Borrower or any SPE Component Entity under
the Bankruptcy Code or any other Creditors Rights Laws, or solicits or causes to
be solicited petitioning creditors for any involuntary petition against Borrower
or any SPE Component Entity from any Person; (iii) Borrower or any SPE Component
Entity files an answer consenting to or otherwise acquiescing in or joining in
any involuntary petition filed against it, by any other Person under the
Bankruptcy Code or any other Creditors Rights Laws, or solicits or causes to be
solicited petitioning creditors for any involuntary petition against it; (iv)
any Affiliate, officer, director, or representative which Controls Borrower or
any SPE Component Entity consents to or acquiesces in or joins in an application
for the appointment of a custodian, receiver, trustee, or examiner for Borrower
or any SPE Component Entity or any portion of the Property (other than a
receiver requested by Lender in connection with enforcement of its rights under
the Loan Documents); (v) Borrower or any SPE Component Entity makes an
assignment for the benefit of creditors, or admits, in writing or in any legal
proceeding, its insolvency or inability to pay its debts as they become due;
(vi) [Intentionally omitted]; (vii) Borrower or any SPE Component Entity (or any
Restricted

73

--------------------------------------------------------------------------------



Party) contests or opposes any motion made by Lender to obtain relief from the
automatic stay or seeks to reinstate the automatic stay in the event of any
federal or state bankruptcy or insolvency proceeding involving the Guarantor or
its Affiliates; (viii) Borrower (or any Restricted Party) accepts from any
Guarantor or Guarantor solicits or provides any debtor-in-possession financing
to Borrower in the event Borrower (or any Restricted Party) is the subject of a
bankruptcy or insolvency proceeding; or (ix) any covenant contained in Article 6
hereof is violated or breached.


Section 13.2    Survival. The obligations and liabilities of Borrower under this
Article 13 shall fully survive indefinitely notwithstanding any termination,
satisfaction, assignment, entry of a judgment of foreclosure, exercise of any
power of sale, or delivery of a deed in lieu of foreclosure of the Security
Instrument. Notwithstanding the foregoing, except with respect to the
Environmental Indemnity (for which the provisions of the Environmental Indemnity
shall control), in the event (i) the Loan is indefeasibly paid in full in the
ordinary course, and (ii) no Event of Default exists and is continuing under
this Agreement or in any of the other Loan Documents, Borrower shall be released
from its obligations set forth in this Article 13 on the Survival Cap (except
with respect to any claims (1) under the Environmental Indemnity or (2)
previously tendered to Borrower hereunder but not fully resolved and
indemnified, with respect to which the obligations and liabilities of Borrower
under this Article 13 shall continue to survive until such claims are fully
resolved and indemnified and shall not be subject to the Survival Cap).


ARTICLE 14


NOTICES


Section 14.1    Notices. All notices or other written communications hereunder
shall be deemed to have been properly given (a) upon delivery, if delivered in
person or by facsimile transmission with receipt acknowledged by the recipient
thereof and confirmed by telephone by sender, (b) one (1) Business Day after
having been deposited for overnight delivery with any reputable overnight
courier service, or (c) three (3) Business Days after having been deposited in
any post office or mail depository regularly maintained by the U.S. Postal
Service and sent by registered or certified mail, postage prepaid, return
receipt requested, addressed as follows:


If to Borrower:    c/o Cole Real Estate Investments
2325 East Camelback Road, Suite 1100
Phoenix, Arizona 85016
Attention: General Counsel, Real Estate
Facsimile No.: 602-778-8780


With a copy to:    Morris, Manning & Martin, LLP
1600 Atlanta Financial Center
3343 Peachtree Road, NE
Atlanta. Georgia 30326-1044
Attention: Andrew C. Williams, Esq.
Facsimile No.: 404-365-9532


If to Lender:        WELLS FARGO BANK, NATIONAL ASSOCIATION
Wells Fargo Center
1901 Harrison Street, 2nd Floor
MAC A0227-020
Oakland, California 94612

74

--------------------------------------------------------------------------------



Attention: Commercial Mortgage Servicing
Facsimile No.: 866-359-5352


With a copy to:    Sills Cummis & Gross, P.C.
One Riverfront Plaza
Newark, New Jersey 07102
Attention: Robert Hempstead, Esq.
Facsimile No.: 973-643-6500


or addressed as such party may from time to time designate by written notice to
the other parties.


Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.
ARTICLE 15


FURTHER ASSURANCES


Section 15.1    Replacement Documents. Upon receipt of an affidavit reasonably
acceptable to Borrower of an officer of Lender as to the loss, theft,
destruction or mutilation of the Note, this Agreement or any of the other Loan
Documents which is not of public record, and, in the case of any such
mutilation, upon surrender and cancellation of the Note, this Agreement or such
other Loan Document: (i) with respect to any Loan Document other than the Note,
Borrower will issue, in lieu thereof, a replacement thereof, dated the date of
this Agreement or such other Loan Document, as applicable, in the same principal
amount thereof and otherwise of like tenor and (ii) with respect to the Note,
(a) Borrower will execute a reaffirmation of the Debt as evidenced by such Note
acknowledging that Lender has informed Borrower that the Note was lost, stolen,
destroyed or mutilated and that such Debt continues to be an obligation and
liability of the Borrower as set forth in the Note, a copy of which shall be
attached to such reaffirmation and (b) if requested by Lender, Borrower will
execute a replacement note and Lender or Lender's custodian (at Lender's option)
shall provide to Borrower its then standard form of lost note affidavit and
indemnity, which such form shall be reasonably acceptable to Borrower.


Section 15.2    Recording of Security Instrument, etc. Borrower forthwith upon
the execution and delivery of the Security Instrument and thereafter, from time
to time, will cause the Security Instrument and any of the other Loan Documents
creating a lien or security interest or evidencing the lien hereof upon the
Property and each instrument of further assurance to be filed, registered or
recorded in such manner and in such places as may be required by any present or
future law in order to publish notice of and fully to protect and perfect the
lien or security interest hereof upon, and the interest of Lender in, the
Property. Borrower will pay all taxes, filing, registration or recording fees,
and all expenses incident to the preparation, execution, acknowledgment and/or
recording of the Note, the Security Instrument, this Agreement, the other Loan
Documents, any note, deed of trust or mortgage supplemental hereto, any security
instrument with respect to the Property and any instrument of further assurance,
and any modification or amendment of the foregoing documents, and all federal,
state, county and municipal taxes, duties, imposts, assessments and charges
arising out of or in connection with the execution and delivery of the Security
Instrument, any deed of trust or mortgage supplemental hereto, any security
instrument with respect to the Property or any instrument of further assurance,
and any modification or amendment of the foregoing documents, except where
prohibited by Applicable Law so to do.



75

--------------------------------------------------------------------------------



Section 15.3    Further Acts, etc. Borrower will, at the reasonable cost of
Borrower, and without expense to Lender, do, execute, acknowledge and deliver
all and every further acts, deeds, conveyances, deeds of trust, mortgages,
assignments, notices of assignments, transfers and assurances as Lender shall,
from time to time, reasonably require, for the better assuring, conveying,
assigning, transferring, and confirming unto Lender the property and rights
hereby mortgaged, deeded, granted, bargained, sold, conveyed, confirmed,
pledged, assigned, warranted and transferred or intended now or hereafter so to
be, or which Borrower may be or may hereafter become bound to convey or assign
to Lender, or for carrying out the intention or facilitating the performance of
the terms of this Agreement or for filing, registering or recording the Security
Instrument, or for complying with all Applicable Law. Borrower, on demand, will
execute and deliver, and in the event it shall fail to so execute and deliver,
hereby authorizes Lender to execute in the name of Borrower or without the
signature of Borrower to the extent Lender may lawfully do so, one or more
financing statements to evidence more effectively the security interest of
Lender in the Property. Borrower grants to Lender an irrevocable power of
attorney coupled with an interest for the purpose of, during the continuance of
an Event of Default, exercising and perfecting any and all rights and remedies
available to Lender at law and in equity, including without limitation, such
rights and remedies available to Lender pursuant to this Section 15.3.


Section 15.4    Changes in Tax, Debt, Credit and Documentary Stamp Laws.


(a)If any law is enacted or adopted or amended after the date of this Agreement
which deducts the Debt from the value of the Property for the purpose of
taxation and which imposes a tax, either directly or indirectly, on the Debt or
Lender's interest in the Property, Borrower will pay the tax, with interest and
penalties thereon, if any. If Lender is advised by counsel chosen by it that the
payment of tax by Borrower would be unlawful or taxable to Lender or
unenforceable or provide the basis for a defense of usury then Lender shall have
the option by written notice of not less than ninety (90) days to declare the
Debt immediately due and payable.


(b)Borrower will not claim or demand or be entitled to any credit or credits on
account of the Debt for any part of the Taxes or Other Charges assessed against
the Property, or any part thereof, and no deduction shall otherwise be made or
claimed from the assessed value of the Property, or any part thereof, for real
estate tax purposes by reason of the Security Instrument or the Debt. If such
claim, credit or deduction shall be required by Applicable Law, Lender shall
have the option, by written notice of not less than ninety (90) days, to declare
the Debt immediately due and payable.


(c)If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, the Security Instrument, or any of the other Loan Documents
or impose any other tax or charge on the same, Borrower will pay for the same,
with interest and penalties thereon, if any.


ARTICLE 16


WAIVERS


Section 16.1    Remedies Cumulative; Waivers.


Subject to the terms of Article 13 hereof, the rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Borrower pursuant to this
Agreement, the Security Instrument, the Note or the other Loan Documents, or
existing at law or in equity or otherwise. Lender's rights, powers and remedies
may be pursued

76

--------------------------------------------------------------------------------



singularly, concurrently or otherwise, at such time and in such order as Lender
may determine in Lender's sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.
Section 16.2    Modification, Waiver in Writing.


No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, the Security Instrument, the Note and the other
Loan Documents, nor consent to any departure by Borrower therefrom, shall in any
event be effective unless the same shall be in a writing signed by the party
against whom enforcement is sought, and then such waiver or consent shall be
effective only in the specific instance, and for the purpose, for which given.
Except as otherwise expressly provided herein, no notice to, or demand on
Borrower, shall entitle Borrower to any other or future notice or demand in the
same, similar or other circumstances (unless such notice or demand is otherwise
specifically required herein or under any of the other Loan Documents).
Section 16.3    Delay Not a Waiver.


Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege under this Agreement, the Security Instrument,
the Note or the other Loan Documents, or any other instrument given as security
therefor, shall operate as or constitute a waiver thereof, nor shall a single or
partial exercise thereof preclude any other future exercise, or the exercise of
any other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Security Instrument, the Note or the other Loan Documents,
Lender shall not be deemed to have waived any right either to require prompt
payment when due of all other amounts due under this Agreement, the Security
Instrument, the Note and the other Loan Documents, or to declare a default for
failure to effect prompt payment of any such other amount.
Section 16.4    Waiver of Trial by Jury.


TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND LENDER, BY ACCEPTANCE OF
THIS AGREEMENT, HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN
CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE
APPLICATION FOR THE LOAN, THIS AGREEMENT, THE NOTE, THE SECURITY INSTRUMENT OR
THE OTHER LOAN DOCUMENTS OR ANY ACTS OR OMISSIONS OF LENDER OR BORROWER.
Section 16.5    Waiver of Notice.


Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except (a) with respect to matters for which this Agreement specifically
and expressly provides for the giving of notice by Lender to Borrower and (b)
with respect to matters for which Lender is required by Applicable Law to give
notice, and Borrower hereby expressly waives the right to receive any notice
from Lender with respect to any matter for which (i) this Agreement does not
specifically and expressly provide for the giving of notice by Lender to
Borrower and (ii) Lender is not required under Applicable Law to give notice.

77

--------------------------------------------------------------------------------



Section 16.6    Remedies of Borrower.


In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where by
Applicable Law or under this Agreement, the Security Instrument, the Note and
the other Loan Documents, Lender or such agent, as the case may be, has an
obligation to act reasonably or promptly, Borrower agrees that neither Lender
nor its agents shall be liable for any monetary damages, and Borrower's sole
remedies shall be limited to commencing an action seeking injunctive relief or
declaratory judgment. The parties hereto agree that any action or proceeding to
determine whether Lender has acted reasonably shall be determined by an action
seeking declaratory judgment. Lender agrees that, in such event, it shall
cooperate in expediting any action seeking injunctive relief or declaratory
judgment.
Section 16.7    Marshalling and Other Matters.


Borrower hereby waives, to the extent permitted by Applicable Law, the benefit
of all appraisement, valuation, stay, extension, reinstatement and redemption
laws now or hereafter in force and all rights of marshalling in the event of any
sale under the Security Instrument of the Property or any part thereof or any
interest therein. Further, Borrower hereby expressly waives any and all rights
of redemption from sale under any order or decree of foreclosure of the Security
Instrument on behalf of Borrower, and on behalf of each and every person
acquiring any interest in or title to the Property subsequent to the date of the
Security Instrument and on behalf of all persons to the extent permitted by
Applicable Law.
Section 16.8    Waiver of Statute of Limitations.


To the extent permitted by Applicable Law, Borrower hereby expressly waives and
releases to the fullest extent permitted by Applicable Law, the pleading of any
statute of limitations as a defense to payment of the Debt or performance of its
obligations hereunder, under the Note, Security Instrument or other Loan
Documents.
Section 16.9    Waiver of Counterclaim. Borrower hereby waives the right to
assert a counterclaim, other than a mandatory or compulsory counterclaim, in any
action or proceeding brought against it by Lender or its agents.


Section 16.10    Sole Discretion of Lender. Wherever pursuant to this Agreement
(a) Lender exercises any right given to it to approve or disapprove, (b) any
arrangement or term is to be satisfactory to Lender, or (c) any other decision
or determination is to be made by Lender, the decision to approve or disapprove
all decisions that arrangements or terms are satisfactory or not satisfactory,
and all other decisions and determinations made by Lender, shall be in the sole
discretion of Lender, except as may be otherwise expressly and specifically
provided herein.




ARTICLE 17


MISCELLANEOUS


Section 17.1    Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth in this Agreement, the Security Instrument, the
Note or the other Loan Documents. Whenever in this Agreement

78

--------------------------------------------------------------------------------



any of the parties hereto is referred to, such reference shall be deemed to
include the legal representatives, successors and assigns of such party. All
covenants, promises and agreements in this Agreement, by or on behalf of
Borrower, shall inure to the benefit of the legal representatives, successors
and assigns of Lender.


Section 17.2    Governing Law.


(A)    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK AND MADE BY LENDER
AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE
HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICT LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT
THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT
OF THE LIEN AND SECURITY INTEREST CREATED PURSUANT HERETO AND PURSUANT TO THE
OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF
THE STATE IN WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE
FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW
YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN
DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE
FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY
WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT AND THE NOTE, AND THIS AGREEMENT AND THE NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
(B)     ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING
OUT OF OR RELATING TO THIS AGREEMENT MAY AT LENDER'S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING.
(c)    Borrower does hereby designate and appoint:


Cole Credit Property Trust IV, Inc.
2325 East Camelback Road
Suite 1100
Phoenix, Arizona 85016
Attention: General Counsel, Real Estate





79

--------------------------------------------------------------------------------



as its authorized agent to accept and acknowledge on its behalf service of any
and all process which may be served in any suit, action or proceeding in any
Federal or State court sitting in the State of New York, and agrees that service
of process upon said agent at said address and written notice of said service
mailed or delivered to Borrower in the manner provided herein shall be deemed in
every respect effective service of process upon Borrower, in any such suit,
action or proceeding. Borrower (i) shall give prompt written notice to Lender of
any changed address of its authorized agent hereunder, (ii) may at any time and
from time to time designate a substitute authorized agent and (iii) shall
promptly designate such a substitute if its authorized agent is dissolved
without leaving a successor.


(d)    Borrower irrevocably consents to service of process as set forth in
Section 17.2(c) above and agrees that such service of process shall have the
same force and effect as if served personally upon Borrower within the State.
Further, Borrower acknowledges and agrees that Borrower shall not contest the
validity or legality of service of process upon Borrower in accordance with the
foregoing in any legal proceeding.
Section 17.3    Headings. The Article and/or Section headings in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.


Section 17.4    Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
Applicable Law, but if any provision of this Agreement shall be prohibited by or
invalid under Applicable Law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.


Section 17.5    Preferences. Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrower to any
portion of the obligations of Borrower hereunder. To the extent Borrower makes a
payment or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
Creditors Rights Laws, state or federal law, common law or equitable cause,
then, to the extent of such payment or proceeds received, the obligations
hereunder or part thereof intended to be satisfied shall be revived and continue
in full force and effect, as if such payment or proceeds had not been received
by Lender.


Section 17.6    Expenses. Borrower covenants and agrees to pay or, if Borrower
fails to pay, to reimburse, Lender within ten (10) Business Days of receipt of
written notice from Lender for all reasonable costs and expenses (including
reasonable, actual attorneys' fees and disbursements) reasonably incurred by
Lender in accordance with this Agreement in connection with (i) the preparation,
negotiation, execution and delivery of this Agreement, the Security Instrument,
the Note and the other Loan Documents and the consummation of the transactions
contemplated hereby and thereby and all the costs of furnishing all opinions by
counsel for Borrower (including without limitation any opinions reasonably
requested by Lender as to any legal matters arising under this Agreement, the
Security Instrument, the Note and the other Loan Documents with respect to the
Property); (ii) Borrower's ongoing performance of and compliance with Borrower's
respective agreements and covenants contained in this Agreement, the Security
Instrument, the Note and the other Loan Documents on its part to be performed or
complied with after the Closing Date, including, without limitation, confirming
compliance with environmental and insurance requirements and Borrower's
compliance with and cooperation under Section 11.1 hereof (subject to the cap
set forth therein); (iii) Intentionally Omitted; (iv) the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications to this Agreement, the Security Instrument, the
Note and the other Loan Documents and any other documents or matters requested
by Borrower or otherwise

80

--------------------------------------------------------------------------------



required hereunder; (v) securing Borrower's compliance with any requests made
pursuant to the provisions of this Agreement; (vi) the filing and recording fees
and expenses, title insurance and reasonable fees and expenses of counsel for
providing to Lender all reasonably required legal opinions, and other similar
expenses incurred in creating and perfecting the lien in favor of Lender
pursuant to this Agreement, the Security Instrument, the Note and the other Loan
Documents; (vii) subject to the terms of Article 13 hereof, enforcing or
preserving any rights, in response to third party claims or the prosecuting or
defending of any action or proceeding or other litigation, in each case against,
under or affecting Borrower, this Agreement, the Security Instrument, the Note,
the other Loan Documents, the Property, or any other security given for the
Loan; and (viii) subject to the terms of Article 13 hereof, enforcing any
obligations of or collecting any payments due from Borrower under this
Agreement, the Security Instrument, the Note and the other Loan Documents or
with respect to the Property or in connection with any “special servicing” of
the Loan or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or of
any insolvency or bankruptcy proceedings (including, without limitation, loan
servicing or special servicing fees, loan advances, and “work-out” and/or
liquidation fees relating thereto); provided, however, that Borrower shall not
be liable for the payment of any such costs and expenses to the extent the same
arise by reason of the gross negligence, illegal acts, fraud or willful
misconduct of Lender. Borrower also acknowledges and agrees that formal written
appraisals of the Property by a licensed independent appraiser may be required
by Lender's internal procedures and/or federal regulatory reporting requirements
on an annual and/or specialized basis and that Lender may, at its option,
require inspection of the Property by an independent supervising architect
and/or cost engineering specialist at least semiannually. If any of the services
described above are provided by an employee of Lender, Lender's costs and
expenses for such services shall be calculated in accordance with Lender's
standard charge for such services. Notwithstanding the foregoing, Borrower shall
not be required to pay for more than one appraisal during the term of the Loan
unless (x) an Event of Default occurs and is continuing, or (y) as otherwise
required by law. In addition, if Borrower is undertaking a Restoration or is
performing any work at the Property that requires the obtaining of a building
permit, then Borrower shall pay the reasonable out-of-pocket costs of
architect's engineers and other consultants retained by Lender to review the
performance of such Restoration or work. Any amounts payable to Lender pursuant
to this Section 17.6 shall become immediately due and payable upon written
demand and, if the same is not paid within ten (10) Business Days from such
written demand, shall bear interest at the Applicable Interest Rate from the
date which is ten (10) Business Days from such written demand until the date
such amounts have been paid.


Section 17.7    Cost of Enforcement. In the event (a) that the Security
Instrument is foreclosed in whole or in part, (b) of the bankruptcy, insolvency,
rehabilitation or other similar proceeding in respect of Borrower or any of its
constituent Persons or an assignment by Borrower or any of its constituent
Persons for the benefit of its creditors, or (c) Lender exercises any of its
other remedies under this Agreement, the Security Instrument, the Note and the
other Loan Documents, Borrower shall be chargeable with and agrees to pay all
costs of collection and defense, including reasonable attorneys' fees and costs,
incurred by Lender or Borrower in connection therewith and in connection with
any appellate proceeding or post judgment action involved therein, together with
all required service or use taxes. Any amounts payable to Lender pursuant to
this Section 17.7 shall become immediately due and payable upon written demand
and, if the same is not paid within ten (10) Business Days from such written
demand, shall bear interest at the Default Rate from the date which is ten (10)
Business Days from such written demand until the date such amounts have been
paid.


Section 17.8    Exhibits and Schedules Incorporated. The Exhibits and Schedules
annexed hereto are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof.

81

--------------------------------------------------------------------------------



Section 17.9    Offsets, Counterclaims and Defenses. Any assignee of Lender's
interest in and to this Agreement, the Security Instrument, the Note and the
other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.


Section 17.10    No Joint Venture or Partnership; No Third Party Beneficiaries.


(a)Borrower and Lender intend that the relationships created under this
Agreement, the Security Instrument, the Note and the other Loan Documents be
solely that of borrower and lender. Nothing herein or therein is intended to
create a joint venture, partnership, tenancy-in-common, or joint tenancy
relationship between Borrower and Lender nor to grant Lender any interest in the
Property other than that of mortgagee, beneficiary or lender.


(b)This Agreement, the Security Instrument, the Note and the other Loan
Documents are solely for the benefit of Lender and Borrower and nothing
contained in this Agreement, the Security Instrument, the Note or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender's sole
discretion, Lender deems it advisable or desirable to do so.


(c)The general partners, members, principals and (if Borrower is a trust)
beneficial owners of Borrower are experienced in the ownership and operation of
properties similar to the Property, and Borrower and Lender are relying solely
upon such expertise and business plan in connection with the ownership and
operation of the Property. Borrower is not relying on Lender's expertise,
business acumen or advice in connection with the Property.


(d)Notwithstanding anything to the contrary contained herein, Lender is not
undertaking the performance of (i) any obligations under the Leases; or (ii) any
obligations with respect to such agreements, contracts, certificates,
instruments, franchises, permits, trademarks, licenses and other documents.


(e)By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Lender pursuant to this Agreement, the Security
Instrument, the Note or the other Loan Documents, including, without limitation,
any officer's certificate, balance sheet, statement of profit and loss or other
financial statement, survey, appraisal, or insurance policy, Lender shall not be
deemed to have warranted, consented to, or affirmed the sufficiency, the
legality or effectiveness of same, and such acceptance or approval thereof shall
not constitute any warranty or affirmation with respect thereto by Lender.


(f)Borrower recognizes and acknowledges that in accepting this Agreement, the
Note, the Security Instrument and the other Loan Documents, Lender is expressly
and primarily relying on the truth and accuracy of the representations and
warranties set forth in Article 3 of this Agreement without any obligation to
investigate the Property and notwithstanding any investigation of the Property
by Lender; that such reliance existed on the part of Lender prior to the date
hereof, that the warranties and representations

82

--------------------------------------------------------------------------------



are a material inducement to Lender in making the Loan; and that Lender would
not be willing to make the Loan and accept this Agreement, the Note, the
Security Instrument and the other Loan Documents in the absence of the
warranties and representations as set forth in Article 3 of this Agreement.


Section 17.11    Publicity; Confidentiality.


(a)All news releases, publicity or advertising by Borrower or its Affiliates
through any media intended to reach the general public which refers to this
Agreement, the Note, the Security Instrument or the other Loan Documents or the
financing evidenced by this Agreement, the Note, the Security Instrument or the
other Loan Documents, to Lender or any of its Affiliates shall be subject to the
prior written approval of Lender, not to be unreasonably withheld. All news
releases, publicity or advertising by Lender or any of its Affiliates through
any media intended to reach the general public which refers to this Agreement,
the Note, the Security Instrument or the other Loan Documents or the financing
evidenced by this Agreement, the Note, the Security Instrument or the other Loan
Documents, Borrower, Guarantor or any of their Affiliates shall be subject to
the prior written approval of Borrower and/or Guarantor, as applicable, not to
be unreasonably withheld. Notwithstanding the foregoing, Borrower agrees that
Lender or any of its Affiliates may share additional information pertaining to
the Loan in connection with the sale, assignment or participation of any portion
of Loan or if required by Applicable Law, any audit of Lender or any of its
Affiliates, or any applicable regulatory or judicial proceeding or litigation.


(b)Except as otherwise provided by Applicable Law, Lender shall utilize all non
public information obtained pursuant to the requirements of this Agreement which
has been identified as confidential or proprietary by the Borrower in accordance
with its customary procedure for handling confidential information of this
nature and in accordance with safe and sound banking practices but,
notwithstanding the foregoing, may make disclosure: (a) to any of its Affiliates
(provided any such Affiliate shall agree to keep such information confidential
in accordance with the terms of this Section); (b) as requested by any bona fide
assignee, participant, Investor, potential investor, Rating Agency (which, for
the purposes of this Section 17.11(b), shall include any non-hired Rating
Agency) or other transferee in connection with a Secondary Market Transaction
(provided they shall be notified of the confidential nature of the information);
(c) as required or requested by any Governmental Authority or representative
thereof or pursuant to legal process or in connection with any legal
proceedings; (d) to Lender's independent auditors and other professional
advisors (provided they shall be notified of the confidential nature of the
information); (e) if an Event of Default exists, to any other Person, in
connection with the exercise by Lender of rights hereunder or under any of the
other Loan Documents; and (f) to the extent such information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to Lender on a nonconfidential basis from a source other than
the Borrower or any Affiliate that is not known by Lender to be subject to a
confidentiality restriction with respect thereto.


Section 17.12    Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and the Security
Instrument, the Note or any of the other Loan Documents, the provisions of this
Agreement shall control. Wherever the phrase “during the continuance of an Event
of Default” or the like appears herein or in any other Loan Document, such
phrase shall not mean or imply that Lender has any obligation to accept a cure
of such Event of Default. The parties hereto acknowledge that they were
represented by competent counsel in connection with the negotiation, drafting
and execution of this Agreement, the Note, the Security Instrument and the other
Loan Documents and this Agreement, the Note, the Security Instrument and the
other Loan Documents shall not be subject to the principle of construing their
meaning against the party which drafted same. Borrower acknowledges that, with
respect to the Loan, Borrower shall rely solely on its own judgment and advisors
in entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate

83

--------------------------------------------------------------------------------



of Lender. Lender shall not be subject to any limitation whatsoever in the
exercise of any rights or remedies available to it under this Agreement, the
Note, the Security Instrument and the other Loan Documents or any other
agreements or instruments which govern the Loan by virtue of the ownership by it
or any parent, subsidiary or Affiliate of Lender of any equity interest any of
them may acquire in Borrower, and Borrower hereby irrevocably waives the right
to raise any defense or take any action on the basis of the foregoing with
respect to Lender's exercise of any such rights or remedies. Borrower
acknowledges that Lender engages in the business of real estate financings and
other real estate transactions and investments which may be viewed as adverse-to
or competitive with the business of Borrower or its Affiliates.


Section 17.13     Entire Agreement. This Agreement, the Note, the Security
Instrument and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written between Borrower and Lender are superseded by the terms of this
Agreement, the Note, the Security Instrument and the other Loan Documents.


Section 17.14    Liability. If Borrower consists of more than one person, the
obligations and liabilities of each such person hereunder shall be joint and
several. This Agreement shall be binding upon and inure to the benefit of
Borrower and Lender and their respective successors and assigns forever.


Section 17.15    Duplicate Originals; Counterparts. This Agreement may be
executed in any number of duplicate originals and each duplicate original shall
be deemed to be an original. The failure of any party hereto to execute this
Agreement, or any counterpart hereof, shall not relieve the other signatories
from their obligations hereunder.
[NO FURTHER TEXT ON THIS PAGE]



























84

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.
BORROWER:


COLE MT SAN JOSE CA, LP, a Delaware limited partnership


By:    Cole GP MT San Jose CA, LLC, its General Partner


By: /s/ JOHN M. PONS
John M. Pons, Officer




LENDER:


WELLS FARGO BANK, NATIONAL ASSOCIATION




By: /s/ JOHN G. NICOL
Name: John G. Nicol
Title: Director





